Mr President, I wish to condemn the serious violation of the most basic civil and democratic rights committed by the State police against the movement that I represent in Italy. This went beyond all limits of decency. These intimidatory and provocative measures directed against the movement that I represent demonstrate the determination of the State to rise roughshod over all democratic rights. The State police has never shown such determination in combating organized crime...
(The President cut the speaker off)
Mr Moretti, what you are saying is not a point of order. You asked to speak on a point of order but you are not speaking on a point of order, which is why I cannot let you continue.
Fight against fraud
The next item is the joint debate on the following:
report (A4-0257/96) by Mrs Wemheuer, on behalf of the Committee on Budgetary Control, on the European Commission's work programme for the fight against fraud for 1996 (COM(96)0017 - C4-0117/96); -report (A4-0263/96) by Mrs Theato, on behalf of the Committee on Budgetary Control, on the follow-up to the interparliamentary conference on combating fraud against the Community budget (23 and 24 April 1996): For concerted action by the Union Member States; -oral question (B4-0840/96-0-0179/96) by Mrs Theato, on behalf of the Committee on Budgetary Control, and Mr Marinho, on behalf of the Committee on Civil Liberties and Internal Affairs, to the Commission, on the Convention on the protection of the European Communities' financial interests.
Mr President, ladies and gentlemen, Mrs Gradin, before coming to the individual requests I would like to situate this report within a wider framework, even if this may seem presumptuous to the eyes and in the ears of some Members. This week, and not just this week, we have had detailed discussions on the state of the European Union. We are conducting a debate on enlargement, a debate on the intergovernmental conference and, often at least with most regrettable undertones, a debate on the future financing of this European Union.
We are conducting a debate with very regrettable undertones in what are called the net contributor countries, and more and more of our citizens are wondering not only: what does this Union cost us, but also: what do we get out of it? Will we be prepared to spend money on it in future? All these discussions are interlinked. We have heard that the Union can continue to develop unless only if it is also accepted by the men and women within it, by the 370 million people who live in this European Union, but also by those who want to join it and who must of course also contribute something to it.
Acceptance is not just something intellectual. The President has pointed out again and again that we must also address the feelings, the general perceptions of the people. We must win the people over to Europe. But if we have to hold this debate at a time when money is short and we have to save everywhere, then of course the question that is asked first is: what does all this cost? That question is always linked to the questions: are they being careful with our money? Are they doing the right thing? Are they doing exactly what they should be doing? Not only, are we perhaps paying too much, but what is happening to the money? Is fraud not occurring throughout Europe? After all, we read about it in the papers every day: fraud and corruption, fraud with subsidies and all manner of other unpleasant things; is this not a European disease?
Firstly, in my view of course the question is wrong, because unfortunately fraud and corruption are not European inventions but occur at every level. We know it starts at local level and certainly does not end at European level. It is a battle we must all fight together, which is why we need the public. How can we win over the public? How can we persuade the citizens to support us in this fight? First, we will win them over by informing them properly about what we are already doing, by giving them comprehensible information and making it clear where the responsibilities lie, who performs what functions and who may also be failing to do something.
Mrs Gradin, the Commission has published this report on your measures to combat fraud in every language in the Internet. I think that is an excellent idea and hope it will be continued. It creates the kind of publicity that can never be achieved through pieces of paper. But if we are addressing this broad public, then we need to formulate things much more clearly in the report, for then it will not be written just for a few experts, not just for the Committee on Budgetary Control, not just as a justification vis à vis this Parliament; then it will be written for 370 million citizens and they have a right to be able to understand what it says.
I will not repeat my requests in detail now, because I kept my report so short in the hope that some of the Members who are unable to be present now may still read it. It does not take up much time and I have tried to be as clear and simple myself as I expect you to be.
But there are two aspects that I want to emphasize again. First, it is important that in future the programme of work is recognizably based on the previous year's programme. Hence my requests, and I know you support them. I would be grateful if you would take these aspects together. That would also mean that the programme of work must make clearly identifiable statements so that it is possible to ascertain just as clearly and definitely whether they have been adhered to.
My other request, which may be a new one, goes as follows: in its report the Commission should not only tell us about the programmes to combat fraud it has already carried out, i.e., retrospective measures to combat fraud, but also tell us what preventive action it is taking to check whether its own programmes, its own policy of subsidies, are fraud-proof in those areas where it can formulate this policy itself. I would like you to give your position on that in the report. We keep hearing, and Mr Liikanen and yourself also said it during the SEM 2000 discussions, that it is important to preclude the likelihood of fraud from the outset rather than just examining the situation after the event to establish that fraud has occurred. If you gave your position on this, if you accounted not just to us but to the general public in Europe for what you are doing in this respect, that would gain the European Union greater acceptance and credibility and, I hope, not just in financial but also in political terms, which is what we all so urgently need.
Mr President, ladies and gentlemen, the report I am presenting to you today on behalf of the Committee on Budgetary Control has an interesting history. At your initiative, Mr President, in April this year members of the national parliaments discussed with Members of this House how to ensure better protection of the European tax-payers' money. That interparliamentary conference in Brussels was an important and productive experience for all concerned. Its outcome was the conviction and the resolve to take joint action to protect the Union's financial interests and to stop passing the buck, as has sometimes happened in the past.
The report by the Committee on Budgetary Control incorporates the results of this conference and makes practical proposals for their implementation, entirely in line with the ten criteria for improving measures to combat fraud which you, Mr President, set out at the end of the conference. My report lists the points that need to be tackled at Member State level. It says where the Commission has to take initiatives and make proposals with a view to improving the partnership between the Commission and the Member States. Some of this can also be found in the Commission's programme of work, which Mrs Wemheuer has just discussed.
But many of our requests and proposals are, if I may say so, clearer and bolder than those of the Commission. I am referring here to the suggestions by Mr Bontempi, whose opinion on behalf of the Committee on Civil Liberties and Internal Affairs unfortunately did not reach us in time for us to be able to vote on it in committee. In a situation where we have to economize in every area, where painful cuts have to be made in the European Union's budget too, is totally intolerable that in a sense we are often tying our own hands in relation to combating fraud.
Please do not get me wrong! It is not as though nothing had been done in this area in past years. The rising number of cases discovered in all areas makes it very clear that more efforts are being made, especially by Parliament and the Commission, but to some extent also by the Member States who after all manage some 80 % of Union money. Our weaknesses are to be found elsewhere. How can we get hold of the perpetrators? How can we take them to court and what are the penalties? That is the crucial question we have to answer. On that depend deterrence and effective prevention.
Only in a minority of cases are those responsible for fraud actually brought to account. There will no real change here unless we in the Union review and adjust the entire arsenal of administrative, legal and judicial measures. In this area we need to harmonize the penalties in the Member States and coordinate the definition of criminal offences so that we have the same jurisdiction everywhere. We need precise rules on the cooperation between investigating authorities and courts, indeed where possible we need bodies responsible for this, like the Guardia di Finanza in Italy, and judicial bodies or departments. All this must be interlinked otherwise any gap can become a loophole for organized crime.
In this context, we should also consider the possibility of setting up a European body able to initiate criminal prosecutions against offences detrimental to the Union's financial interests, especially in cases where Union officials have taken bribes.
Another area is the question of how can we, how can the Member States organize the fight against fraud? The Commission's anti-fraud unit, UCLAF, has passed its initial test and achieved some successes. But UCLAF could be even more effective if it had comparable interlocutors with clearly defined powers and decision-making structures in all the Member States. Sadly, what we still find too often is a dissipation of powers, which are still jealously guarded today. The citizens not only expect us to uncover fraud and bring the guilty parties to court. The citizens also expect us to recover the misappropriated funds. So far, the recovery quota stands at most at 20 %. We urgently need an action programme here for more and better trained staff and we must remove any legal obstacles such as excessively short limitation periods, which make it impossible to recover the funds.
Lastly, in future we must check our rules and regulations systematically for susceptibility to fraud and where appropriate amend them. One present-day example is the rules on subsidies for olive oil. This year we will be spending more than ECU 300 million more on this than the originally earmarked ECU 1 800 million. We are fully aware that a considerable portion of that will go straight into the pockets of fraudsters. Here we urgently await proposals for reform from the Commission. In this context we must also remember the Council decision on budgetary discipline which specifically provides for the possibility of suspending the payment of agricultural expenditure if Community resources have been misused.
A word on the forthcoming reform of the EC Treaties. Here we expect the Intergovernmental Conference to formulate Article 209a, i.e., the article on combating fraud, more efficiently, which is to say that legal instruments must be found that are equivalent, effective, proportional and deterrent, as was also decided in Judgment 68/88 of the European Court of Justice in the Greek maize case. Combating fraud should be established as a question of common interest and in future, legislative decisions should be taken on a co-decision basis, i.e., with the full participation of the European Parliament! Experience to date with co-decision in other areas has shown that this procedure not only represents a gain in democracy but also produces more rapid results.
Unfortunately the Council decided just the opposite - and this brings me to the oral question - in relation to the protection of financial interests under criminal law, namely by deciding on an inter-state convention in the third pillar. The Council took that decision on 26 July last year, but so far not a single Member State has ratified it. And if my information is correct, there is no prospect of such ratification if only because the dispute about the competence of the European Court of Justice has still not been settled. Another open question is that of the additional protocol to the convention, which is meant to regulate the question of bribes, among others. Here too we have made critical comments and put forward proposals.
It is a pity we do not have a chance today to ask the Council how things stand; unfortunately its bench is not fully occupied. But Mrs Gradin, you are here as the Commissioner responsible and I would like to remind you of what you said here before this House on 15 March 1995, namely that in spite of Parliament's warnings the Commission would opt for a convention in order to avoid a blockade situation. But we now have this blockade situation and we are growing impatient. You have this Parliament's full backing. That is clear from the decisions to date and I would ask you how much longer you will continue to be patient with the Member States? When can we expect ratification, or will you follow us along the path of the proposed directive on this matter? I would be grateful for an answer and I believe you have our support!
Mr President, the committee on behalf of which I am speaking was very positive in its assessment of Mrs Theato's report, particularly since the clarification of the proposals is designed to give very strong impetus to an activity that Parliament has been supporting for some time now.
Turning to the proposals that I put forward in committee: one is of a general nature but seems to me to be important and concerns the issue of sound legislation. We run the risk of finding ourselves with a jumble of various instruments in this field, more especially conventions and protocols and, indeed, protocols and conventions on the same issue, such as corruption, with the far from edifying result that they are ineffective because the conventions will remain a dead letter while at the same time helping to generate a great deal of confusion. These instruments need to be merged and, in relation to corruption for example, we are recommending the adoption of a single independent instrument encompassing both prosecution where the Union's financial interests are damaged and the corruption of foreign officials. It is clear that there is a gap here in the international legal order.
We have to raise another point concerning our competence in relation to corruption. We are calling for the new Treaty to refer explicitly to corruption as an issue of common interest. This is in fact an offence that underlies all acts of international fraud, fraud that damages the interests of the Community budget and which also forms the connective tissue linking organized crime. Furthermore, other organizations, such as the OECD and the Council of Europe, are taking action.
It is my view that the revision of the Treaty will have crucially to include corruption among the issues of common interest. On the point of corruption, I wish to point out, to the Commissioner, Mrs Gradin, in particular, who has been involved in this, that preventive measures are also important. I think we need to look closely at preventive measures also, at transparency and at simplified, accessible, comprehensible and usable mechanisms.
The second point which we consider to be very important concerns the second protocol on the liability of legal persons. I shall not spend much time discussing why it needs to be tackled, but it is a key point. Liability is increasingly attributable not only to natural persons but to bodies, to undertakings. This is a difficult legal issue but it is one that needs to be dealt with because it is clear that only if there are adequate penalties for legal persons, that is to say undertakings, will we be able better to deter fraud and crime.
Finally, a key point which perhaps encompasses all of the others is the adoption, as we are calling for, of a general and horizontal legal instrument covering both judicial cooperation and judicial assistance. To give just one example, we have the problem of extradition and inter-court relations. The speed at which crimes are committed is on the increase while the speed at which crimes are prevented is, if possible, declining, despite our efforts. We have therefore to understand that this instrument may offer a strategy for the future. Moreover, all of that is contained in the report. I am only sorry that pressure of time meant that we were unable to incorporate it but I intend to put forward three proposals by way of oral amendment. If the House agrees, it will be possible to add to the excellent report, presented here by Mrs Theato, these three points which may be very useful for the purposes of prevention. As far as the question is concerned, I support the concerns and the incentives proposed by Mrs Theato.
Mr President, fraud is not merely a financial crime which cheats the European budget and the European taxpayer. It is increasingly a cancer in the body politic of the European Union. In my opinion it is disproportionately eroding our credibility with European citizens and provides opponents of the Union and national governments alike with an easy alibi on which they can blame all evils. Citizens have a greater negative image from the allegations of the incidence of fraud than for any other reason. That is why these reports we are debating this morning are so important.
I should first like to congratulate Mrs Wemheuer on her excellent report. It sets out quite clearly and pragmatically the intention to work with the Commission in the new culture which is very evident in the Commission to take the fight against fraud more seriously now than perhaps has historically been the case. It adds some very sensible, pragmatic proposals as to the sort of things that ought to happen in the Commission's work programme and the relationship between the work programme and the annual report. I hope that Commissioner Gradin - and I am glad to see her here today - will be able to respond positively to the Wemheuer report. It is a positive report, supported unanimously in the Committee on Budgetary Control, and I hope the Commission will acknowledge it for what it is - a sensible approach to working jointly to attack the twin problems we have to face.
I now turn to the Theato report. Before I congratulate Mrs Theato, I really have to congratulate you, Mr President, because the parentage of the Theato report was your own intervention at the Essen Summit. The Essen Summit laid the basis for a conference which brought together the real parties who must cooperate if the fight against fraud is going to be successful. We cannot expect Mrs Gradin and the UCLAF unit to do it by themselves. 80 % of the budget, as we all know, is spent by the Member State and the incidence of fraud in the Member State is at least as serious as the incidence of fraud in that money which is organized and spent collectively at the centre of the Union in Brussels. So we had this conference and Mrs Theato has produced an excellent report which my group supports as a follow-up to the initiative which you started and the conference we had.
We have to see these two reports - the Theato and Wemheuer reports - as a coherent response to a single problem; the Wemheuer report addressed to the Commission, the follow-up to your conference addressed primarily to the Member States. Unless we all work together we will have failed the citizens of Europe. Fraud is not only a crime. Fraud is not only a political disaster. It is also the price every one of us will have to pay next month when we start discussing the budget. It is the price we pay in terms of opportunity cost for the policies we want to have at the level of the European Union and cannot afford because the money has been leeched out of the budget.
In the fight against fraud we have to accept that the European citizens will not trust us with greater resources until we can demonstrate that we use the existing resources with effectiveness and efficiency. That is the simple message that comes from these two reports. Unless we work together the European Union will have failed the citizens of Europe.
Mr President, ladies and gentlemen, I must begin by complimenting both rapporteurs, Mrs Wemheuer and Mrs Theato, and by thanking you, Mr President, for the initiative of the interparliamentary conference we had in Brussels.
Last Sunday the European Parliament held an open day when more than 12 000 people walked round the European Parliament and talked to MEPs. One of the many things which members of the public asked about time and time again was precisely this massive level of fraud involving Community funds. What happens to taxpayers' money? What is the Community doing to counter this fraud? Those effectively are the two things our citizens want to know.
We have to explain afresh each time that the battle is waged collectively and that the responsibility too is shared between Community institutions and national authorities. So we too need to know something: what are the Community's powers here? Commissioner, I should like to draw your attention more particularly to a judgment by the European Court of First Instance in Luxembourg. In a judgment of 24 April 1996, so this year, the judges of the Fourth Chamber ruled that there is indeed a legal basis for action by the Commission to counter fraud. I do not know if we yet appreciate the full significance of this ruling. The judgment also expressly says that the European Commission has an essential role to play in the matter. Without the authority of the Commission the irregularities in question would quite simply go unpunished. This is fully consistent with the view of the Committee on Civil Liberties and Internal Affairs.
I will move on to the important matter of the numerous conventions we have to deal with. Some come from the Commission, others from the Council, and others come from the presidency and we end up totally confused. It really is not easy to know which convention, from which institution, we are dealing with. Nor are they subsequently ratified.
I would also emphasize that cooperation between European institutions and the national parliaments needs to be improved. Let me tell you my experience of a few months ago. I am rapporteur for the Belgian Parliament's advisory committee on European affairs and I report on the scrutiny of financial flows between the Union and Belgium. In that capacity I organized a hearing in the Belgian Parliament in May on measures to combat European fraud in Belgium. At that time there was no talk of any serious abuses. But two months later a Flemish newspaper came up with a Commission report on instances of large-scale European fraud involving farm subsidies in Belgium. This report, Madam Commissioner, was not forwarded to the Belgian Parliament or the European Parliament, but it appeared in the paper. So how are we to devise a strategy for collective action? Clearly we have to devise a strategy of transparency, but also a strategy of cooperation, otherwise we shall never achieve anything worthwhile.
Mr President, Commissioner, ladies and gentlemen, the persistence of this House in calling for the problem of fraud to be made a real priority for the Institutions of the European Union has finally reaped positive results. Fresh attention began to be paid to the problem when the Council signed, on 25 July 1995, the Convention on the Protection of the European Communities' Financial Interests against the background of the third pillar of the Maastricht Treaty.
Another important event was the Interparliamentary Conference on combating fraud, of 23 and 24 April - as has already been mentioned - which increased awareness of the seriousness of the problem, involving the national parliaments and arousing some press interest.
Are we, however, able to say that the results and progress achieved are commensurate with the efforts put in by this House? In taking stock for the first time, we need to consider specifically whether we could have done more - and if so what - and whether and how we could have done things better. Regulation 307/91 allows the European Union to accord the Member States ECU 20 million annually to help them develop controls on the implementation of EAGGF-Guarantee Section spending within their territory.
We have bitterly to note that in 1994 the take-up rate of that appropriation was barely 30 %. How does the Council explain that under-utilization? Do the Member States consider themselves so little concerned in the prevention of fraud in the agricultural sector? And is the Commission is a position to tell us whether it has so far had available to it a general legal framework statutorily laying down its powers of investigation in the territory of the Union? Are those powers operational? Are the controls able to be exercised properly and to what extent are they actually effective? Has the Commission taken into account the comments made in the last report by the Court of Auditors and the relevant suggestions contained in the document on internal policies - submitted by me to the Committee on Budgets which approved it - designed to remedy a number of problems identified in the financial implementation of some aspects of internal policies?
For instance, what measures has the Commission adopted regarding project selection procedures and control of the contracts concluded for the projects chosen? And, if it has adopted them, do those measures make it possible to reduce the violations and the fraud and, more especially, to reduce the risk as a result of speedier and more efficient controls upstream of the procedure?
Mr President, ladies and gentlemen, I do not wish to extend further the list of questions, though it could be continued. The scale of the problem is such as to justify our concern. We must not in fact lose sight of the fact that, as the only institution directly elected by the people, we are politically responsible for the use of the Union's public resources. Once again today - I wish to reiterate this in this debate - I continue to take the same view as always: is the fight against fraud a question of technical resources, of staffing or of legal instruments? Even with the existing resources more could be done if greater commitment were shown in applying them. The real problem - and let us not try to conceal it - is one of political will: if we are to act, we must want to act; merely proclaiming its importance, as does the Council ritually, is just not enough.
Mr President, once again the European Parliament has put forward a series of initiatives on how we can protect the financial interests of the Union. We are not content with talking about how we can restrict the scope for fraud with EU resources, but are also coming up with specific proposals for EU legislation to ensure that we have the necessary instruments to combat fraud. At the same time, however, we are seeing no progress at all being made by the Council. The Council is clearly unable to take the decisions required or implement them. The fact is that the Member States simply do not have the necessary will to surrender their sovereignty in order to tackle the problem. We still hear fine words, but there is no specific action.
A good example of the lack of will to solve the problems on the part of the Member States is the failure to ratify the Convention on the protection of the Communities' financial interests. Although the Convention was adopted in July last year, it has not been ratified by a single country as yet. I think this is embarrassing for the EU and that, in a sense, it reveals the paralysis of the Member States. There is no final deadline by which the Convention has to be ratified, there are no sanctions, there is no scope for bringing pressure to bear on Member States if they choose not to ratify, and consequently there is no real substance and no real progress in the Convention. Not even my own country, Denmark, has ratified it. Denmark, which otherwise has always been keen to raise its voice and call for greater efforts to combat fraud, is not doing anything in practice either. I regard it as hypocritical when, at one meeting after another, the minister responsible reiterates and insists that more efforts should be made, but at the same time is unwilling to implement the necessary legislation. Of course, the whole decision-making procedure is a crucial problem, since we do not have a proper legal basis enabling us to take the measures that are required.
Finally, I would also appeal to our colleagues in the national parliaments, since they apparently have little interest in the matter either, or they would be pressing their governments and raising a debate in the national parliaments on why the Member States are so perverse when it comes to taking the necessary decisions.
Mr President, the Confederal Group of the European United Left - Nordic Green Left supports all Community initiatives aimed at increasing its success in combating fraud against the Community. It also supports the work carried out and reports submitted by Mrs Wemheueur and Mrs Theato. We are also in agreement with the ten summary points highlighted by yourself at the closure of the Interparliamentary Conference on fraud.
There are, however, three aspects I would like to discuss in particular in connection with fraud. Firstly, it should be pointed out that a proportion of fraud is possible because of the neoliberal philosophy which harms the reputation of the state and which encourages the current European policy of believing that everything taking place on the open market is positive and that state control should be disparaged and discredited. As stated earlier, this weakens the position of public finances and the standing of public services.
Secondly, we therefore believe that it is essential, in the review of the Maastricht Treaty at the Intergovernmental Conference, to adopt an expressly worded chapter or paragraph on strategic policy, precedent, coordination between police and taxation authorities, and uniformity in these matters since, otherwise, it is impossible to instil the correct attitude in people whereby they are brought to accept joint responsibility in such matters. I find it unbelievable that public associations, organizations, officials, trade unions and employers' organizations should be participating in the practice of profiting from European public funds by committing fraud against the Community's tax authorities.
Thirdly, in my opinion, greater effectiveness on the part of the European Commission is absolutely essential. I have had the unpleasant experience of having informed the Commission of fraud against the European Social Fund committed by organizations in our country and, moreover, I made my report using Treasury documents. However, the Commission dodged the issue, saying that this was not its responsibility, and it referred it back to the Government. We must combine efforts when presented with a cause as important as fiscal reform.
Mr President, ladies and gentlemen, Mrs Theato's report on the follow-up to the interparliamentary conference on combating fraud rightly notes - and I quote - that there are still 'important loopholes in the legislation intended, at the national and Community levels, to protect Union finances' . But these legislative loopholes are preceded by clear loopholes in terms of public awareness. On several occasions during that conference Member State representatives actually seemed surprised to hear about Parliament's plans, wishes and intentions.
I can only hope that some of these lacks will have been made good at the latest by the Intergovernmental Conference. The Member States must finally realise that effective measures to combat fraud, also and in particular measures administered by the Member States themselves, can only be effective if we finally create an effective legal basis, undertake the necessary harmonization and give Parliament co-decision power in this field. Until this happens, all our endeavours will only scratch the surface. But I doubt whether the Council has the political will, given the proposed cuts in funds for combating fraud in the next financial year and the Council's domination of today's debate.
I emphatically support the request made in Mrs Wemheuer's report for an analysis of the risks already present directives and regulations. We need to check the susceptibility to fraud in advance. After all, nothing seems easier - as confirmed by what we found in the Committee of Inquiry into the Community Transit System - than fishing in the troubled waters of the jungle of subsidies and refunds. Simpler standards and a reduced policy of subsidies are just as necessary as effectively penalizing fraud against the Community. In the end, as the committee of inquiry found, we should focus more on the dangers of organized crime and the movement of illegal earnings and I would ask the Commission, and in particular UCLAF, to provide Parliament with solid information on this.
Finally, Mr President, I would be interested to know how you yourself, as the initiator of the interparliamentary conference on combating fraud, evaluate the results to date and the measures taken by the Member States.
Mr President, there are quite a lot of people in Europe who think that Europe is pathologically wasteful. On top of that there are reports that a good slice of the European budget gets into the hands of people and organizations which do not need the monies received or are not entitled to them.
I am a member of the Agriculture Committee and anyone who studies the machinery of export refunds and intervention knows what I mean. Millions of ECU end up in the pockets of professional fraudsters, criminal organizations and even organized crime. The sums of money involved are staggering, as witness a few examples from the meat sector. In 1994, for example, a big network of fraud was uncovered in Italy. Nearly 200 people were interrogated, 50 were detained and charged. It transpired they had taken bribes. In February 1996 a second meat fraud came to light in Italy. But there are cock-ups over meat in the other Member States too. Take the infamous revelations about the Goodman International Imperium in Ireland. Between 1991 and 1994 a special committee of inquiry investigated all the instances of embezzlement in that case. A European Commission inquiry even revealed that in the period 1990-1992 frauds to a value of 100 million ECU had been perpetrated in Ireland alone. But Belgium, my own country, was up there with the best of them. This year an enormous network of fraud has been uncovered there. Meat normally coming in officially and simply transiting paid no import charges because the meat was repacked in Belgium and exported to other countries such as France and Spain. Forged customs stamps were used in all this. Later investigations showed that the accused were at the centre of an ingenious network, with contacts in abattoirs, property companies, front men, the hotel and catering industry. An Irish abattoir was involved. Accounting firms were involved. There was complex cooking of the books. These are just a couple of examples out of dozens of such examples. But they illustrate the importance of the debate.
The two reports we are debating today deserve our full support. My party and our Group are essentially in favour of Europe, but naturally a different Europe, which is fraud-free. This dossier places the main responsibility for the disbursement and safeguarding of Union money on the national authorities, and that point must be made very clear. But Europe has a responsibility too. So I will recap on the important demands made in the two reports. The absolute necessity of more transnational cooperation, a single legal framework in which judicial cooperation is very much improved. The need for changes to administrative law, better cooperation over that too, better training programmes, the involvement of customs and excise administrations in the combating of fraud. There is far too little of that at present. We also need greater use to be made of the new technologies in combating fraud. These are two extremely good reports which are most timely and for that reason we shall support them.
Mr President, ladies and gentlemen, when one meets a large number of people, as is presently the case in Austria in the context of the campaign for elections to the European Parliament, one realises one thing: there are few subjects the European taxpayers feel so strongly about as the fact that they know a substantial part of the budget is annihilated by fraud and waste. There is a direct link between the growing rejection of the European Union and the awareness of this deplorable situation. Fraud and waste to the detriment of the Community budget are of course primarily fraud and waste to the detriment of the taxpayers in the Member States. Efficient measures to combat fraud therefore represent first and foremost a service to the European taxpayer. Citizens with fewer social advantages, who have to make great sacrifices to enable their state to fulfil the Maastricht criteria, have no sympathy at all for the fact that criminal individuals or institutions can indirectly become wealthy at their cost.
In the context of Community policy, a very important place must be given to combating fraud. The necessary instruments must be created, including legal provisions, machinery for combating fraud and in particular a basis for cooperation. We need efficient control. Above all, very strict penalties must be imposed for fraud. A common, uniform, effective and deterrent policy of penalization must be established. We must also prevent Member States from trying to escape from efficient control under pretext of the subsidiarity principle. That would be an unacceptable abuse of the principle of subsidiarity. Those who receive money from the Community budget must also allow the appropriate checks to be carried out. The prevention of fraud must, however, be given priority. A regional development policy that distributes aid in an indiscriminate manner opens the door wide to corruption. But a development policy that consistently and efficiently sets and pursues specific objectives is less exposed to the risks of waste, corruption and fraud.
Mr President, before I became a Member of Parliament, I was an avid reader of detective novels, and I like to watch crime series and films on television. Now, I only need to go to work to see fraud running into billions. I would accuse Europe's governments of complicity in fraud, to the extent that they know how much fraud is taking place, but choose to look the other way. If we are to combat fraud involving EU resources and ensure that they are used effectively, it must be done at European level. Fraud does not stop at national barriers. In many cases, it profits from the fact that the attempts to combat fraud by the national authorities and the EU's inspectors are checked by national barriers which are maintained by Europe's governments on the pretext that they are protecting sovereignty. If international fraud can be tackled just by us giving up a little sovereignty, then I am all in favour of it. And that in spite of Denmark's reservations. Last week, my Danish colleague Kirsten Jensen described Denmark's reservations as political necessities, but said they could restrict EU cooperation, and she was right. Mrs Kjer Hansen is right as well. In ten years of non-socialist government in Denmark, not the slightest thing was done. So I think it is a splendid thing that the Danish Prime Minister has the courage to come out and say that he is ready to step up international cooperation within the EU on combating crime. A number of other EU heads of state could learn something from that.
The specific point here is that the EU's inspectors should be able to have access everywhere and to pursue matters everywhere. Crime does not stop at national borders. Crime knows no borders. To be able to combat crime, we must cooperate in an international way, from government level to that of the inspectors. The point is to work together towards a common goal: combating international fraud involving EU resources. That is something our citizens can understand. And that is why this question is so important.
Mr President, ladies and gentlemen, Mrs Gradin, we keep managing to describe new cases of fraud here in Parliament. We also keep managing to have them taken up by the media who report on them. But what we really should manage to do is to establish an effective procedure to deal with it. The international media pay little tribute to our endeavours in that direction. However, we must also acknowledge that there are reasons for that.
Several speakers have said that there are considerable gaps in the fight against fraud, considerable gaps in the fight to protect the Community's financial interests, gaps that exist in the Community and in the Member States.
The efforts made by the European Parliament have not been without success, as we know, but often lead nowhere. What we really need is an overall strategy. We must not be tempted always just to discuss the details of individual reports. Otherwise our efforts will go unnoticed.
Article 209a on the protection of the Community's financial interests which provides that the Member States shall take the same measures to protect the Community's interests as to protect their own interests is not sufficient, nor is it being implemented. We need concrete proposals and we do not need a purely sectoral approach. However much the convention might help, it remains weak and I am firmly convinced that neither this Community convention nor the additional protocols will be ratified in the next five or more years.
What we really need is a Community directive which establishes a common definition of criminal offences and equivalent forms of criminal prosecution and the participation of the Community bodies in criminal proceedings. That is the minimum requirement.
I personally give warm thanks to Mrs Theato and Mrs Wemheuer for their reports, which have helped to raise our common awareness of this subject. In Mrs Wemheuer's report I attach particular importance to the request that work programmes, risk analyses and annual reports be linked more clearly and that in these reports the Commission must very clearly describe the rather slow development of the legal bases.
In any case, we can only take preventive or even deterrent action in this fight - without which the whole thing is pointless - if we really do play the game boldly against the Member States and the Council. Let it try to stop us! And then we will say quite openly who is stopping us.
Mr President, Madam Commissioner, in fact, the European Parliament has in recent times performed a very important role in fighting Community fraud and has pulled out all the stops to counter the idea that Europe is a kind of sieve that everything gets through, only adding to the insecurity of consumers and investors.
Europe, such as it is, constituted from the point of view of controlling transit, controlling merchandise, offers no confidence. Because, in fact, it is very difficult to control, due to the ill will of Member States, everything that happens at Community level. In respect, however, of the actual measures taken, enormous progress has been made here in the European Parliament thanks to the action taken by Mrs Theato, Mrs Wemheuer, Mr Tomlinson and so many others, to try and apportion blame and decide which measures must be taken.
The truth is that since the Inter-Parliamentary Conference of 23-24 April, regulations have been passed on the action to be taken and there are now agreements on both responsibilities and competences; action can now be taken at both Community and national levels, since there is now a far-reaching legislative panoply stipulating all of the criteria concerning sanctions, controls, judicial processes and the means of recovering any money which has gone astray.
But will the Member States cooperate? Will the Commission be able to take the Member States to court? Will they actually cooperate? Are they aware of the problems - and I do not think they are, in that VAT revenue has not been applied to computerising? Are they really willing to take responsibility for the general good and maintaining a certain level of honesty in business? The truth is that even the criminal world observes certain rules. Yet in Europe these rules are nowhere to be seen! In my country, Portugal, livestock has been turning up from all over the place without the slightest control, without any health controls, without any funding, and without anyone knowing exactly where it was all coming from.
However, when will Member States be forced to take responsibility for those areas which, together with the Commission and the Council of Ministers, they should take responsibility for, concerning what happens on their territory? Unless honest people show honour, the only honour remaining will be in the criminal world.
Mr President, Madam Commissioner, ladies and gentlemen, as well as congratulating Mrs Wemheuer and Mrs Theato on their excellent work, now a compulsory reference, I should like to emphasize three aspects. This is a question which by definition has to involve everyone, both in the European Union in general and each of the Members of the European Parliament, as well as all of the Member States, together with everyone representing local and regional authorities. In other words, it affects every citizen. This is action which has to be permanent: nobody should think that everything has been done and just rest on their laurels. We can only be as effective as the action taken at various levels, be they the European Union or local authorities.
Against this background, very special importance lies with ratifying the Convention on the Protection of Financial Interests which will ensure that we have a vision and the consensual action for fighting fraud and an effective division of labour in respect of the principle of subsidiarity. Given the experience acquired in the field of using the Structural Funds in relation to regional policy, where it should be pointed out that the evolution of fraud situations has not changed, I am convinced that we must simplify procedures, cut red tape and eliminate some stages. The complexity of the processes are fertile ground for encouraging fraud and corruption. If we simplify these processes this might be one of the best ways of effectively combating these phenomena. But where it comes to this simplification there is still a lot to be done.
Madam President, in her detailed report, Mrs Theato points to a series of measures able effectively to translate the political will to combat the fraud that damages the Community budget, by further harmonizing existing provisions and the cooperation between the Community and the national authorities. Mrs Theato's proposals anticipate the introduction into the Treaty of a legal basis permitting anti-fraud regulations, envisaging a codecision procedure and the establishment of legal machinery requiring the Member States to protect not just their own but Community finances also.
Harmonization of the existing rules needs to take place both at an administrative level - that is to say in relation to penalties and controls - and in terms of legislation, with the speedy ratification of Convention on the Protection of the European Communities' Financial Interests, adopted in 1995, and the signature of the two accompanying protocols, one of which relates to the institution of criminal proceedings against officials guilty of corruption and the other the liability not only of officials but also of members of parliament, national institutions and governments.
That is certainly all commendable, but we must be realistic because we are persuaded that the Commission itself does not really believe that the 1995 Convention will be able to be ratified by all of the Community governments, bearing in mind the objective difficulties involved in coordinating the political will of fifteen countries. Ratification is proving difficult particularly because it is linked to two additional protocols which relate not only to the liability of officials but also that of members of parliament, institutions and governments. We think it would be more serious and honest were the Commission to look into establishing a Community instrument able to function as a regulation of the European Community and finally set under way an effective procedure for combating Community fraud.
Madam President, we have heard time and time again in this debate how citizens across Europe are calling for the highest priority to be accorded to the fight against fraud. I can tell you that those people I represent in Hampshire and the Isle of Wight certainly endorse that demand.
We should not get things out of proportion, however. Sometimes in the debate I have got the feeling that the European Union is the only body that is being defrauded. We need to remember that nation states have their own problems. We must all share in the fight against fraud wherever it occurs.
I want to congratulate the Commission on the work it has been doing, on stepping up its efforts, and to congratulate the President of this Parliament for lending his authority to the establishment of the Assize.
We can all remember the old-style Western films where bandits gallop across the state border while the Sheriff's posse has to grind to a halt on one side. Are we really that much further advanced? We must get the message over that we have to be able to cross those national borders, and the ratification of the Convention clearly is a very high priority.
I would draw attention to two ways we could perhaps get improvements. One is in transparency, as other Members have said. If members of the public know where money is being spent they can act as our ears and eyes. The Commission has already established the hot-line.
If the public have got information they will be able to make much more practical use of that hot-line. Also, regarding cooperation - cooperation between the Community and national governments, and between national governments and other national governments. I can tell the House that the British Government certainly takes this need for cooperation very seriously. Indeed, the British Prime Minister has asked me to chair a working party of members of the House of Commons, of this Parliament and of the House of Lords, to look jointly at the problems of fraud and see how we can get better controls at a national level over Community expenditure.
A British Prime Minister came to the European Community on one occasion and asked for her money back. I think that if we do not resolve this problem it will not just be one Prime Minister from one state demanding her money back, but all citizens demanding all their money back. That is why we have to get this right.
Madam President, the reports by Mrs Theato and Mrs Wemheuer are fascinating: fraud, corruption, organized crime, white-collar crime. They could almost be the minutes of a meeting of the Socialist International.
And, of course, we have the fascinating reports by the Court of Auditors, the judgments of the European Court of Justice, olive oil fraud, cereal fraud, expenses fraud, income fraud, ships being loaded at one end and unloaded at the other to collect the refund in the middle, Rotterdam docks - it's all fascinating. We need to prevent it. Perhaps we need to cure it by attacking the root causes, starting with the national causes, Greece and Portugal, trafficking in their national accounts to calculate their GDP.
But, as far as the European Parliament is concerned, wasn't there something in this House as well? Wasn't there a president who signed a bizarre contract fifteen minutes before his mandate expired? At the European Commission, who was it who allowed the VAT fraud? Those who abolished the frontiers! Who was it who permitted the contaminated meal fraud? Those who abolished the frontiers! Wasn't there a gentleman by the name of Andriessen who, in 1992, signed a secret agreement at Blair house arranging for the abolition of the microscopic checks at frontiers which showed up the American fraud with the cereal substitute products? Wasn't there a letter from Mrs Scrivener starting 'My dear Franz, if ever the ministers were to find out that you signed a secret agreement, etc....' ? Who is it costs the Community budget ECU 25, 000 million every year with the GPS? Who is it costs us ECU 850 every year for every ton of bananas imported to benefit the multinational Chiquita? Isn't it the European Commission doing that?
Even if Article 113, or Article 130w, provides a legal basis for the GPS, the fact remains that these things do exist. Who has not read the book by the Trotskyite Gérard de Celis, a Belgian radio and TV journalist, entitled 'Privé de public' , giving the dates and times and restaurants where the senior officials of the European Commission, the ministers and the representatives of the multinationals meet to negotiate the selling-off of public undertakings! That book exists!
The truth is that you are happy to take advantage of this fraud to further the cause of European integration. You want Community law. And in 1995 you signed an agreement on judicial cooperation and police cooperation. When are we going to have a Community FBI? Incidentally, I think Mr Hoover would find the Belgian minister Van der Biest an excellent head of the FBI, no doubt with Mr Gonzales and Mr Tapie as technical advisers.
The truth is that the greatest fraud of all is the European Union! You have robbed the people of Europe of their freedom, their independence, their jobs, their currency and their democracy. You have pulled off the biggest theft in the history of mankind - the theft of our national sovereignties! Well, you might as well do the job properly and move the European Commission to Palermo!
Madam President, the fight against fraud and organised crime is now high on the Union's agenda. It was agreed at the Florence summit that these issues should receive priority. At the big Baltic conference in Visby the need for greater efforts was strongly emphasised, as it was at the interparliamentary conference on fraud involving European Union resources which was, as you know, held at the initiative of the President of this House. The Irish presidency is also laying considerable stress on the battle against drugs. And now trafficking in people for the purposes of sexual exploitation has gained a prominent place on the agenda.
I agree with many of the speakers that we must have better instruments with which to meet the major challenges we face in these fields. Today's debate in this Assembly has shown that Parliament and the Commission are to a large extent agreed on how the battle should be fought. It is important that we work together to ensure a safer and more secure Europe. We must, for example, be able to guarantee taxpayers that their money ends up in the right pockets and is used properly. We must also be able to wage a more effective fight against organised crime, which is not only highly skilled at diverting money from European Union funds but also continues to enjoy success in trafficking in drugs and persons, fraud and money-laundering.
Mrs Theato's report stresses that the current Intergovernmental Conference must change the conditions for work under the third pillar. I agree with her whole-heartedly. As you know, the Commission has also proposed that all fields covered by the third pillar, except criminal law and police cooperation, should be transferred to the first pillar. This would mean that the Union's co-decision procedure would apply and that Parliament would thus be fully involved in the work. The IGC must therefore establish a fixed legal basis for the fight against fraud, whether it affects the Union's own resources or those of the Member States. I therefore agree with the proposal in the resolution that as broad a legal basis as possible must be created. Decisions on how the battle against fraud and crime should be conducted must be taken on the basis of qualified majority voting and co-decision should become the rule. As far as can be judged it will also be necessary for the new Treaty text to refer to the need for the entire Union to have similar systems to safeguard against fraud.
I have proposed to my fellow Commissioners that fraud involving EU resources should be covered by a larger chapter on home affairs and justice as part of the first pillar. The Commission supports this and the next step will be for the interparliamentary conference to adopt a position on it. We have made considerable progress in the battle against fraud but if the fight is to be really effective we must first have better support from the EU Treaty.
In the 1995 annual report we were also able to announce that some progress had been made in combating fraud involving Union resources. Mrs Wemheuer's report, for which I would offer my thanks, encourages us in our efforts to improve reports and give them greater structure. I have already promised Parliament's Committee on Budgetary Control that in future we will not be publishing two reports. Next year the work programme and the annual report will be published simultaneously. To make the report more accessible and readable we intend to make it shorter and make the contents more concise, because the report is often used as reference material for the general public and the press. It makes no sense therefore to overburden people with a whole lot of extraneous information. There are also a number of proposals in Mrs Wemheuer's report which I would like to study in more depth. In this connection I should also like to add that some of Mrs Wemheuer's proposals concerning the management of EU resources will be acted upon through the Commission's project SEM 2000, that is to say the Sound and Efficient Management project.
Intensive work has been started to improve and make more effective the management of Union resources. This will include improved auditing and checks and examination of EU rules in order to ensure that they are as secure against fraud as possible - preventive work in other words.
I should now like to return to a number of important points in Mrs Theato's report on the follow-up to the interparliamentary conference which imparted fresh impetus to the continuing battle against fraud within the EU. I am sure that the national parliamentarians also went home a great deal the wiser and that this should produce results in their own parliaments.
The conference had a direct impact on the current legislative process in the Council. At their meeting in June, the ministers of finance, for example, took a very important decision of principle on on-the-spot controls. The decision is currently being considered by Parliament and the regulation will mean a significant step forward in several areas. For the first time we will have a legally binding system, or an obligation, to protect taxpayers' money in the same way in all the Member States. The conference gave rise to a number of highly practical proposals from President Hänsch. Mrs Theato's report in turn builds upon these proposals. I believe it is an excellent report with many interesting proposals which both the Commission and the Council need to study more closely and more thoroughly.
The most fundamental and important point, concerning changes to the third pillar, I have already mentioned. I will also supplement the regulation on the protection of the Community's financial interests with provisions on sectororiented sanctions and controls. The Commission has embarked upon some exhaustive preparatory work in this connection. In particular, we must investigate whether the Member States are observing the new principle of equal protection against fraud. I expect that the proposal on this will be submitted during the Netherlands presidency at the beginning of next year.
Parliament's resolution urges the rapid ratification of the convention on the protection of the Community's financial interests. The point is that the convention is a precondition for us to be able to take the issue of fraud seriously in hand in the knowledge that legal proceedings will be instituted against those responsible in the same way in all Member States. As many of you have pointed out, no country has as yet ratified the convention, though governments have had it in their in-trays for a whole year. I know that the procedure has started in some countries and that the Irish presidency intends to have serious discussions with the other governments. At the same time, I believe the difficulties surrounding the ratification of the conventions bring the spotlight to bear on the intergovernmental nature of the third pillar - as some of you have also stated in the debate. We are now compelled to operate with conventions which enter into force after a protracted ratification procedure, if at all. We would have avoided this if the Maastricht Treaty had included a more appropriate decision-making system for the third pillar. The IGC is in fact discussing a very interesting proposal from the Irish presidency on this question. Parliament's resolution therefore comes at just the right time for the extra summit meeting in Dublin.
The Member States have already started setting up special units with broad terms of reference to deal with fraud. I agree that they must have a counterpart within the Commission, both in legal terms and administratively. I understand therefore the wish for UCLAF also to be given a more specific status and for greater weight to be attached to its work vis-à-vis the Member States. The Commission and the Member States must cooperate to deal with fraud. This is why we have put forward a proposal for a protocol on increased legal cooperation.
I should like to conclude, Madam President, with a few more words on the IGC. The Commission is now discussing how the previous proposal in principle on changes to the third pillar should be followed up. We will submit an integrated proposal aimed at guaranteeing freedom, security and justice for all people. Drugs, corruption and international crime present a serious threat and what we need is a united front with measures to combat these phenomena. It is especially important when we think of the serious contempt in which politicians are increasingly held in Europe. We must therefore work together to develop confidence and meet the public's demands for safety and security.
Madam President, let me extend warm thanks on behalf of our Committee on Budgetary Control and also in my own name and, I think, also in the name of this House, for no amendments have been tabled to the reports. That means we are taking the same line, Mrs Gradin! Your words of cheer and your plain statements also encourage us to continue working together here. We will succeed, of that I am convinced.
To conclude this debate, I have received a motion for a resolution from the Committee on Budgetary Control and the Committee on Civil Liberties and Internal Affairs (B4-1009/96).
The debate is closed.
The vote will take place at 12 noon.
Elections in Bosnia
The next item is the statement by the Commission on the elections in Bosnia.
Madam President, ladies and gentlemen, following a request by the European Parliament, and though it was not on the order of business, the Commission has agreed to make a statement about the elections in Bosnia.
Today we will restrict ourselves to passing on the information we have to date, and as agreed, the European Commission will not take any questions.
The official results from Bosnia confirm that Mr Izetbegovic will be leading the new three-member presidency of Bosnia-Herzegovina. Mr Zubak will represent the Croatians in the presidency, and Mr Krajisnik the Serbs. The results of those elections were expected. Unfortunately, however, they confirm the nationalistic tendencies and it is likely that they will make it more difficult for Moslem refugees to return to the Serbian Republic of Bosnia.
The elections also took place to elect the members of the national parliament, the regional parliaments, and also to elect the Presidents of the local regions.
The elections were observed by more than 1, 000 international observers, who covered over 3, 000 election centres. The European Parliament participated with 16 observers, supported by the Commission's agency in Sarajevo. Three of the Commission's staff assisted the coordinator of the international observers, Mr Van Thijn, in his activities. On that point, we must stress the contribution to the preparation and conduct of the elections, by the provisional election committee and the Organization for Security and Cooperation in Europe, and all the international observers who took part.
From a technical standpoint, there were few problems and thanks to the particularly evident presence of IFOR there were no important disturbances. Despite all that, few people took advantage of the opportunity to return to their place of origin in order to vote. That would have required them to cross the border between the national territorial regions. Special timetables and means of transport had been arranged for that purpose to ensure the safety of those voters, but unfortunately, fear prevailed in the end. At any rate, many citizens of BosniaHerzegovina came to vote, many of them under difficult conditions.
The freedom of expression during the pre-election period could also be criticized. Access to the media for the opposition parties and the three national groups was not satisfactory. The SDA, the HDZ and the SDS predominated, one can say, during the pre-election period. For that reason it is only barely possible to speak of a politically neutral environment, which was one of the Dayton Agreement's conditions.
We therefore agree with the leader of the international observers, Mr Van Thijn, that these elections have been a first step in the transition between the time of intense and violent conflict and the prospect of a democratic future for Bosnia-Herzegovina. The period that is beginning today will be very difficult. Now, institutions will have to become more functional, a new central government must be formed, and all the parties must show themselves willing to cooperate. This will not happen without strong and coordinated international pressure and support.
The conduct of the municipal elections will be an important opportunity to monitor events, I could say a 'test case' . As you know, the date of 30 November is under consideration, though it is not at all sure that all the organizational needs, including the compilation of the new electoral role, can be completed in time. That, ladies and gentlemen and Madam President, is all the information the Commission can put before Parliament at today's sitting.
Madam President, I apologize for Mr Imbeni, who was to have spoken. He has had to return home on urgent business.
There were several different elections: for the presidency of the whole country; the presidency of the Srpska republic; the presidency of the federation; and then also, regional elections. The municipal elections were postponed.
These elections were unique. They were unique in that they were administered and organized by foreigners - by us, in fact. There were some specific complaints. Some polling stations were situated near graveyards, near killing walls or in minefields. There was a general complaint that 15-20 % of the people who wished to vote could not because they were not on the electoral role. Anger was defused because it was agreed that one polling station in each community could stay open until complaints were investigated.
So, congratulations to the organizers and to the European Community mission. A good job was done in terribly difficult circumstances; not a perfect job, but a good job.
The main problem was that over 50 % of the population did not live in the homes they lived in five years ago. A quarter of the population live in other countries. A third of the population are displaced people living in other parts of Bosnia-Herzegovina.
There were three ways in which they could vote: they could vote in the locality where they lived; they could vote as absentee voters; or they could travel to where they used to live and vote. This journey was protected by the IFor troops.
To ensure that people could not vote twice - because they could vote, in most cases, anywhere - there was a magic marker put on their finger. I only found one person who tried to vote twice, an old woman of about 80. I think the election process was respected by the people. There will be complaint from the Bosnians that the Serbs did not allow absentee voting etc., but as their candidate will probably be the first president, these complaints might not be as vocal in the future.
All things considered, we must respect the results. It is only a small step in the peace and rebuilding programme. What should we do now? There are four recommendations. Firstly, the troops must stay - I-For must stay there. It produces stability. We must not bring them home until there is more security in the country. We have taught local people how to defuse the six million personnel mines in the ground. Visit the country but do not ever step off the tarmac.
Secondly, municipal elections will be held, probably in November but maybe next year. I would ask us to send an observer force because there could be more trouble in those local elections than in the other elections. Election day was a day when no-one was killed, a rare occurrence in the country. But the mayors and the local councillors have tremendous power. The elections for the municipalities will be very important. We must monitor them.
Thirdly, we should somehow link all the different organizations in the country. We should have some sort of umbrella which links and coordinates them. They do work together, but this is something which could be improved.
Fourthly, we must have a special aid programme. There is aid going in but we need to coordinate it.
In Srpska, which has been ethnically cleansed, there was politics of a different sort. In the federation everyone voted along national lines. They have actually voted in the people who we accused of causing the problem in the first place. The elections have not delivered democracy. The campaign was not free and fair because the media were biased. On the day of the election people had freedom, but not freedom of information.
All three big parties are authoritarian. We should ask ourselves if our future aid should be linked to better attitudes and citizens' rights. I am sure we will debate this in the future.
Madam President, as leader of the ad hoc delegation that went to Bosnia to observe the elections I would like to summarize our findings on these elections.
Since there is neither freedom of movement nor freedom of information in Bosnia, this election cannot be measured by our yardsticks. You will therefore not find the words free and fair in our evaluation. The opposition parties found it very difficult to draw attention to themselves since they were not allowed to present themselves on television in the Serbian and Croatian area. That is why the election campaign was one-sided.
On election day itself we found that the polling proceeded without difficulties in the ethnically cleansed areas. This may have been thanks to the sensible approach of the leading parties or to the absence of the other ethnic group, but it was certainly also thanks to the presence of I-FOR. The failings we all noted were not as minor as we have heard up to now. But these failings were mainly the fault of the OSCE, which had the task of preparing for the elections. The inadequate electoral preparations for enabling the refugees to vote in their present place of residence in the federation for their own home area in what is now the Serbian part of Bosnia led to what were at times chaotic conditions for thousands of refugees. I saw this with my own eyes. There were also difficulties for the Muslim refugees who dared to cross what is known as the demarcation line in order to vote in their original home area in what is now the Republic of Srpska. They were deliberately processed so slowly by the Serbs that many of them were unable to vote. The way the OSCE registered the voters was incredibly inadequate throughout Bosnia. Up to 20 % of people were not registered. This could only be corrected in areas where the voters had freedom of movement to complain to the local election committee. But the Serbs refused to allow the refugees who crossed the border to do so. They did not have the freedom of movement to go to the local committee. But in my view the greatest mistake was the OSCE's decision to add a third option to the two original voting options, namely for voters to vote either where they lived now or whether they lived after the 1981 population census. Now they were also allowed to vote wherever they wanted. On paper they could vote where they intended to reside, but no-one had to check that. That led to nationalist manipulation on all sides and stabilized the ethnic division, as for instance in Brcko where 80 % of Serbs voted although in 1991 this area was almost purely Muslim! Thank God this will no longer be permitted at the local elections, which were deferred for that reason, otherwise the aggressor would have won right along the line.
We call on the OSCE to learn from its mistakes and to prepare better for the elections at the end of November! That only some 20 % of expelled Muslims voted in their former home area was also due in part to the fact that they could only vote for a Serbian presidential candidate there. How difficult they must have found it to elect the direct or indirect perpetrator of the massacres in Priedor or Srebrenica for instance!
On behalf of the EPP Group let me nevertheless say that the alternative to holding these elections would have been the persistence of an intolerable situation in which the dominant national or nationalist parties would have continued to have the say without any legitimation. These elections may represent the beginning of a possible and necessary democratization. They could also be the start of a difficult process of rapprochement between the ethnic groups, who still have no peace after nine months of cease-fire, who still feel hostility, hatred even. But for the first time there will be a democratic opposition, for some people did vote for the opposition. For the first time there is a state presidency in which the three representatives of the ethnic groups have to share power. We will see whether that succeeds. Since all the ethnic groups took part in these elections there is a chance that if they cooperate in joint institutions it will be possible to build up democratic structures and that a civil society can at last develop again.
Of course there remains the risk of Bosnia-Herzegovina splitting apart again, something which the Dayton Accord did not preclude but which it even encouraged by the strict division of the country and the territorial rewards given to the aggressor. But, ladies and gentlemen, without these elections the risk would have been considerably greater. If the newly created democratic structures really are to lead to democracy in an atmosphere of continuing hostility - understandable so soon after the end of the war - if the cease-fire in Bosnia-Herzegovina really is to lead to peace, the international peace-keeping force must continue to provide protection and we must maintain our presence and aid. I agree with the Member who said the aid must be better coordinated. We cannot have countless organizations working there side by side. But our Parliament has tied this aid to certain conditions and now we have to ensure that these conditions are met. We must also ensure that the war criminals are arrested, specifically Mr Karadzic and Mr Mladic. And if it is true that Karadzic voted in Pale on Saturday, then I can only ask whether that really was consistent with our call for I-FOR to arrest him at the earliest possible date.
Madam President, ladies and gentlemen, Commissioner, I think that there is an enormous consensus over this matter, both as to the information which the Commissioner has just referred to, and the information given by representatives of the Socialist and PPE Groups. However, we will probably be referring again to aspects on which we agree but I should like in brief to refer to some aspects which seem to me to be fundamental.
First of all, it was useful - not to say very important - that the election should take place. Although it meant that we were perhaps slightly reliant on American aid the truth is that it was a first step. We cannot commit the mistake, as someone has already said, of transmitting the message that the elections were completely free. From a technical point of view they were - the effective conditions were such that it was possible to vote freely despite the lack of ballots, despite the lack of registers, despite the lack of freedom of movement - and the truth is that in the pre-electoral period there were no proper political conditions for effectively free elections: the electoral commission belongs to all of the main majority parties and the media were also manipulated, quite clearly, by the parties whose interests they served.
However, as the representative of an opposition party said, there is no turning back, which means that the opposition and the more moderate parties will now at least have a voice and this is very important for the future of this whole area of Europe.
Let us look at some of the aspects and some points of discussion. We have the impression, as has already been mentioned, that it is vital for IFOR to continue there. Without IFOR, the war will break out again. Without IFOR, democratic institutions will not be able to operate securely. People were speaking about a one-year deadline but I think we have to acknowledge that perhaps they will have to stay more than one year.
The second remark is the image of the European Union: bad, not to say terrible. The European Union has been accused of everything that took place despite the humanitarian aid which we have already given. We had no common policy because the Member States were making bi-lateral agreements and tended to refer to history, according to their various strategic interests, and it is quite true that the image of the European Union suffered immensely.
Mention has already been made of the fact that we must try the war criminals: and I think it vital that we do so. If they are let off scot-free the international community will only be rubber-stamping the crimes that they committed and the international community will lose face. However, isolating the Republika Srpska seems to me to be a dangerous policy. The tendency to isolate the Republika Srpska might only encourage very serious radical movements and harm peace in the whole area.
I should like to end, Madam President, by referring to humanitarian aid, mention of which has already been made. I agree that we should review the humanitarian situation not only for Bosnia but also the whole humanitarian aid policy of the European Union. I should like to end on a note of hope: renewal has taken place. If these democratic institutions can operate I think that, as a representative of an opposition party said, it might be possible to begin to build the house starting with the roof. The roof in this case is comprised of democratic institutions and if they do operate properly it might be possible to solve the problem of refugees, of displaced persons, and all of the ethical problems. I think that we can send out a message of hope and I would like to say a word of appreciation for the organisation which I think was impeccable and also a word of congratulations to the head of our Delegation who was also beyond reproach.
Madam President, for the record I was not a part of the observer corps, but I was in Bosnia a week before the elections, visiting nearly all the places where problems were expected.
Technically speaking, as has already been said, the elections in Bosnia can be regarded as a success, in the circumstances at least. It is clear that the organizers and the OSCE did their best. And why not? But the elections were peaceful and that is an important fact after so many years of horrendous war. Not counting technical problems over registration, the people who voted probably did so democratically. But there are also many people who were not able to vote, or were not able to vote where they wanted to. Continuing intimidation and disinformation ensured that the interethnic border was a very real border. Mrs Pack made that very clear. Only a very small group of muslims voted in the Republika Srpska. And when they did go to vote in the other ethnic area there were mobs lying in wait for them and a lot of police.
So the preconditions for the elections were not met. Everybody knows it: without freedom of movement and access to the independent media it was not possible to have a genuine and democratic campaign.
Now that ethnic cleansing has actually been made official and legitimate, we have to say that this is a sad outcome of these elections. The carve-up of Bosnia is now a de facto reality. The question is whether strong institutions at the level of the unified Bosnian state can reverse the division. Can we impose multiethnicity on people who have turned their backs on it altogether?
We shall make do with what we have. What should we do now? What should our counsel be? In any event, as many people have said this morning, IFOR remains necessary. People want a quiet life, I understand that. But perhaps we can help with the next elections, not the communal council elections at the end of November, but the elections in two years' time. Let us make sure that there is access to the independent media, namely television, so that people know what they are voting for and know what the future will be.
Madam President, Commissioner, my group is well aware of the political importance of these first legislative and presidential elections in Bosnia. I wish, however, to underline that they are certainly not the permanent solution to the problems that persist in the region and that the unity of Bosnia and its inter-ethnic character are certainly not guaranteed by the elections.
Paradoxically, the elections are likely to have a boomerang effect because ethnic divisions in the country may become still more marked and legitimacy conferred on the more extreme positions in the Bosnian political landscape. This is demonstrated by the important victory of the Serbo-Bosnian candidate, with views akin to those of Karadzic, that is to say a theorist of ethnic division, and - in some respects and with the appropriate distinctions - not even Izetbegovic's victory guarantees the integrity of Bosnia, because his electoral campaign was conducted on the basis of a blend of personalism and nationalism which I consider dangerous.
There are, however, positive aspects which we should not undervalue: I am referring, among other things, to the positive statement of those democratic forces which are calling specifically for inter-ethnic co-existence, severely tested during the four years of war. The good result achieved by the former prime minister of Bosnia, Haris Siladic, gives grounds for hope because it shows that there are positive forces at work in Bosnian society.
Finally, my group wishes to underline a further aspect of the Bosnian issue which goes hand-in-hand with Bosnia's institutional stability: I am thinking here of the economic reconstruction programmes for that country which the European Union, must, in our view, continue to fund. There will be no peace without development. And it is economic reconstruction which will be the measure of the political will of the Commission and Council to promote also the social and civil reconstruction of a country where war has trampled the values on which the European Union is founded.
That is a crucial element in resolving the Bosnian situation and, in my view, an acid test for the European Union which has too often found itself lagging behind and frequently been marginalized at the crucial points in the war.
Madam President, let me straightaway say that in strictly formal terms the elections which we, as a delegation, observed were certainly regular; a problem was identified in three per cent of seats. But I wish to underline that they were regular in formal terms only, because we have also to consider all the conditions that existed after the military conflict at a social and general political level, during the electoral campaign and during the elections. We should not conceal the fact that one of the mistakes which undermined the possibility of holding democratic elections was already contained in the Dayton agreements which in fact crystallized a result obtained by use of force.
This inevitably encouraged the spread of nationalistic currents and, therefore, in political terms, the outcome was already predetermined, the sole issue being to establish the extent of the victory of the three nationalist parties in percentage terms. That is why we have to condemn the circumstances which led to a lack of equality of opportunity and democracy during the election campaign. First of all, there was the problem of the sources of information which were neither free nor independent. In that connection, it is also right to point out that we, the European Union, funded aid for that purpose, aid which did not produce the hoped-for results, and I think that it is necessary - and I say this on behalf of the Green Group also - to hold an inquiry to establish how that was able to happen.
That holds good for the future also, because all of the aid supplied for reconstruction will have to be closely monitored, given that that same humanitarian aid has been used by the forces in power, the forces of nationalism, as a means of exerting blackmail during the election campaign, to achieve greater consensus. In those circumstances, equality of opportunity is not guaranteed.
I wish also to make a further point concerning refugees and the problems they encounter in returning to their country of origin; the lack of freedom of movement; and the fact that the demarcation lines have actually become borders. In the light of all that I have said, we cannot claim that these were free and democratic elections. At most, they may constitute a first step towards democracy, but subject to specific conditions, namely that there should now be a commitment, at international level, by the European Union and by the European Parliament, to ensure that the development achieved through these elections brings with it a real possibility of dialogue between the parties. And so we, the European Parliament and the European Union, together with the international organizations must also guarantee a military presence to safeguard the state of non-belligerence. It is further necessary that aid should be directed towards encouraging independent sources of information, a social and cultural network of dialogue, so that the forthcoming municipal elections, which have fortunately been postponed - the P2 module would in fact have prevented a genuinely democratic system and compounded the division of Bosnia - take place in conditions that provide a better guarantee of democracy and equal opportunity.
Madam President, our mission as observers under the leadership of Mrs Pack took place in surroundings of destruction and desolation, among people most of whom sadly seemed to us to be unwilling to live together any more, and in a general climate in which intolerance, violence, totalitarianism, religious prejudice and, incidentally, corruption are affecting, admittedly to different extents, each of the three major regions of Bosnia. Against that background, we were able to observe an election that was technically correct but politically not very satisfactory.
In technical terms, voting took place correctly, despite a few incidents - blown up out of all proportion in my view - and despite the obvious inadequacies of a campaign which we ourselves were unable to observe. There was no intimidation, no violence and no obvious large-scale fraud in the conduct of the ballot, largely because of the presence of the observers.
Politically, the two fears concerning this ballot proved well founded. The first question was whether the refugees would cross the demarcation line to vote in the areas from which they had been excluded, and none of them did. The second was whether the democratic opposition parties in each of the zones would be able to challenge the domination of the major nationalist parties. In actual fact, they were marginalized. These two dangers were, however, inherent in the Dayton Agreements, which emphasizes - and perhaps we do not emphasize it enough - the responsibility of the western states of the European Union in the development of the Yugoslav crisis.
Today, there is a very real risk of partition. Bosnia can be regarded as being on the brink. Paradoxically, the source of hope has been Belgrade, because it was the existence of a candidate supported by Belgrade that prevented a Serb extremist becoming President of Bosnia-Herzegovina, which would have been completely intolerable.
Let us seize upon this fragile hope and pursue four points of action. First, artificial and conflict-ridden though they may have been, we must at all costs maintain the independence and territorial integrity of Bosnia-Herzegovina.
Secondly, we must perhaps take a less black-and-white view in judging the protagonists, and at all events encourage those who are trying faithfully to implement the Dayton Agreements.
Thirdly, we must call - and all the observers are unanimous here, as you have heard - for the retention of IFOR, whose presence is the guarantee of stability in Bosnia at this present time.
Finally, we must call for the municipal elections to be deferred once again, since they cannot be held in the existing technical conditions. Under these conditions, and under these conditions only, the worst may not necessarily happen.
The elections were controversial, both before and afterwards. For technical reasons, as has already been said, to do with problems over registration, but in the electoral district I was observing in, for example, there were posters of Dr Karadzic to be seen. Politically the elections were controversial because of people's limited freedom of movement and expression, and strategically they were controversial because of the legitimization, the virtual legitimization of the de facto division of the country. But we have to live with the outcome of the Bosnian elections. As someone has already said, technically speaking it did not go all that badly and strategically of course the de facto division of Bosnia is not the result of the elections but of the Dayton peace agreement, and the peace agreement was needed at the time in order to silence the guns. Better ballots than bullets, as the British put it. And that is perhaps a somewhat lame justification of the fact that we now have to live with the outcome.
Bosnia's future looks bleak. The Bosnian Serbs have obtained a lot for their Republika Srpska. Their own president and their own parliament, and to me that augurs badly for the cohesion of the country. The presidency of the new Bosnian state now comprises two potentially separatist co-presidents, the Bosnian Serb president and the Bosnian Croat co-president.
Looking to the future now, the war criminals must be brought to justice. The elections are over and IFOR is still there. Not for much longer, and the question is what is to be done with it afterwards? Lastly, the most important thing is that the hatred has to stop, but that is up to the Bosnians themselves.
The debate is closed.
Votes
At the request of the chairmen of the political groups, all the texts on the agenda up to the motions for resolutions on the political situation in Turkey will be put to the vote during the current voting time.
Madam President, if I have understood properly, we shall be taking the vote this morning only up to and including the situation in Turkey, and so the vote on minors will have to be postponed to a time when it is probable that many honourable Members will not be present. It seems to me that an issue of that importance has absolutely to be voted on this morning when Members are present.
The sooner we get started, the farther we shall be able to go with our voting.
Madam President, an irregularity occurred yesterday when a particular report was put before others and the agenda that had been drawn up was thus changed. I would like to see that irregularity remedied today by reintroducing the Herman, Barzanti and Tongue reports ahead of the Thyssen report.
I can assure honourable Members that voting time will continue at least until we have voted on the resolutions relating to Turkey. In due course, I shall ask you whether you want to go any further.
Madam President, this House is paying no attention to the fact that an elderly and frail head of state is being insulted at this time while here in France churches are being profaned. I call upon the European Parliament to show solidarity with a head of state who is also the head of a religion.
Madam President, I am speaking on behalf of Mr Barzanti who wishes to apologize to you and to honourable Members for having had to leave unexpectedly. There are three points which I wish to make. First of all, a corrigendum has been distributed in all languages and this has to be seen as an integral part of and must therefore be voted on along with the rest of the text. There are then two important corrections that need to be taken into account: the first concerns paragraph 26, the original text of which refers to problems linked to the 'holding of rights' where the word 'holding' has been translated as 'ownership' in many languages. There is a clear distinction between the holding of rights and the ownership of rights. We need therefore to consider the expression 'holding of rights' in the original text.
One last point: in paragraph 9, there is a phrase in the middle that needs to be considered deleted. We shall need therefore to have a split vote on that paragraph to get rid of the phrase in the middle.
We shall see when the time comes. I shall ask you to take the floor again and table an oral amendment, because I cannot accept it in this form, at the start of voting.
Madam President, I think we should welcome the presence in the gallery of a delegation from the Quebec Assembly.
Welcome, ladies and gentlemen.
Madam President, on behalf of the author of this joint motion for a resolution I would like to table an additional oral amendment. After recital A insert the following new recital:
' having regard to the recent ruling of the European Court of Human Rights on human rights in Turkey' .
Are there any objections to this addition?
Madam President, on principle, on these matters it is very unwise to accept oral amendments however worthy they may sound. I would hope that the House would agree on this occasion not to accept a verbal amendment. I am sorry, Mr Sakellariou, I do not think it helpful to bring these matters up at this stage.
Mr McMillan-Scott, I did look round at the presidents of the political groups, who seemed to be in agreement. But, of course, you personally have an absolute right to oppose the tabling of an oral amendment. That is what Rule 124 is for. Are there twelve members opposed to this oral amendment?
(The tabling of the oral amendment was approved)
(Parliament adopted the joint resolution)
Madam President, I wish to table the following oral amendment, bearing in mind that yesterday, during the debate in the House, all of the political groups present were in favour of the amendment I shall be presenting, including the Irish President-in-Office.
The amendment is as follows: ' Provide Europol with the resources to enable it to conduct active investigations into criminal networks through exchanges of experience and specialized information, in particular via the creation of specific databases on individuals found guilty of paedophile acts' .
Are there twelve Members who oppose the tabling of this oral amendment?
(Mixed reactions) Ladies and gentlemen, Rule 124 does allow for this kind of situation.
We were not in favour of this motion because what its author said is simply not true. A great many of us were present during the vote yesterday and no oral amendments were discussed. We have only just heard about it for the first time, which is why I do not think it is possible to allow this motion.
(The tabling of the oral amendment was rejected)
Madam President, having been present for the whole debate yesterday, I have to say that Mrs Todini did say that she was going to put down an oral amendment. She did not say what it was, but she certainly signalled that it was going to go in during the debate yesterday.
There can be no argument - Rule 124 is very clear. Twelve Members object to the tabling of the oral amendment and so it is not admissible, whatever our views may be on its merits.
Madam President, I wish to point out that the oral amendment that I have today tabled and with which - I repeat - the Irish President-in-Office was fully in agreement is reproduced in the verbatim report also. The honourable Members who have risen bear all of the political responsibility for this.
We are not going to have a debate on the merits when the Rules of Procedure are completely clear.
(Parliament adopted the joint resolution)
Madam President, the confusion is brought about by your chairing of the sitting. My point of order has been up for a very long time and is this: it is becoming an unwelcome practice in this House for oral amendments to be put by Members. If an amendment is desired then thought should be given to it in advance and it should be placed in writing for the consideration of others. Therefore I ask you to take this matter to the Bureau to investigate the possibility as to whether one should accept oral amendments as in the case of the last speaker. That was unwarranted and uncalled for. If the amendment is worth it, it should be put in writing prior to the vote.
Mr Falconer, you know as well as I do that our Rules of Procedure cannot be changed by the Bureau - it is a matter for the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. This is a written rule, and in the present instance all I am doing is applying the Rules of Procedure.
The new version of this multiannual programme for the SMEs is clearer and may enable us to create the minimal conditions necessary for the development of SMEs in the European Union.
After all, we must remember that, in this period of crisis, the SMEs do, and must do, more to create jobs than the large corporations do.
So Mrs Thyssen has achieved a very broad consensus on the substance of her report, whose general philosophy relates to improving the administrative and financial conditions for the development of SMEs in an information society dominated by endeavours to achieve optimum competitiveness.
Nevertheless, some anxieties do remain, and voices are being raised here and there to claim that the sums allocated, ECU 180 million over 3 years, are too great.
I don't believe that. I would even go so far as to say that this appropriation is the minimum of minima in terms of what should be done for the European SMEs.
I recall that Parliament's Committee on Economic and Monetary Affairs has rejected various amendments concerning study drafts within this programme to allocate maximum funding to direct action in favour of enterprises.
So what is the situation? Will it eventually be understood that the Union is doomed to failure unless it undertakes significant steps to promote employment, and if it persists in going no further than sterile diplomatic ramblings?
The Council must accept its responsibilities to the citizens of the Union, who expect Europe to provide genuine answers to genuine problems.
I would like to express my Group's support for Mrs Thyssen's report on the SME multiannual programme. May I congratulate Mrs Thyssen for submitting a report which once again demonstrates her knowledge of this important sector of the economy.
I would like to bring to mind the importance of SMEs in the European economy as the entrepreneurial sector which is most dynamic in job creation and adaptation of the open global economy's new requirements. The Commission has attempted to respond to this positive influence and dimension of SMEs in the Union's economy with various interannual programmes, the third of which we are studying in this part-session.
I would like to express my anxiety and unease concerning the application of this programme by drawing attention to the need to avoid its being applied in a routine fashion. Over recent years, I have noticed a lack of dynamism and excessive red tape on the part of the Commission's responsible departments, which are not doing enough to expedite the Commission's actions regarding SMEs. The problem of credit access and receipt under conditions favourable to SMEs has not been solved by the continuation of a system of allocation which does not make it possible for the SMEs precisely to ascertain the origin of credits on account of the method used to allocate the relevant funds. I would repeat that this situation requires renewed dynamism and more effective action on the part of the Commission's responsible departments in the application of the actions and proposals of the Third Interannual Programme for SMEs in the European Union.
As a keen supporter of small businesses I am glad to vote in favour of this report.
Whilst I welcome the Commission's focus on cutting red tape for smaller companies, making it easier for them to receive financial assistance and - not before time - tackling the big business late payers, I am especially in favour of the promotion of entrepreneurship.
Training is the key to the success of managers as well as their workforce. Training for small businesses has to be carefully tailored to their needs, however.
Such training can be found in the Small Business MBA course at Bolton Business School in my constituency which I launched this summer. The way it harnesses public and private resources for the benefit of the small entrepreneurs should serve as a model for schemes elsewhere in the EU.
Of course, it is up to all of us in this Parliament to make sure that the Commission's proposals become a reality, given the huge importance of smaller companies to our economic future.
Herman report
The arrival of the global information society has transformed the international communications systems. It promises great advantages for remote areas such as Ireland where the cost of communications has been a brake on economic development. Thanks to huge strides in technical developments these disadvantages are now being removed.
The arrival of the information society has opened up the possibility of direct access to government (local, national and European) decisions. It can only improve the democratic and open nature of European society.
Unfortunately the best known global communications system 'the Internet' is being abused in one important respect. There is a massive quantity of pornographic and violent material published on the Internet. Paedophiles are organizing networks to exchange information and entice children into their sordid world. This must stop. People publishing pornographic material on the Internet should be subject to the criminal law. We must introduce standards to prevent the abuse of the Internet because it reaches right into our homes and is easily accessible by children.
We Greens voted for this report once improvements had been made to various important points. Yet I would still like to take the opportunity to point out that an 'action plan' in the form of a 'communication' is not in our view the appropriate framework for a general socio-political debate of the trends and alternatives in the implementation of the 'information society' . We still maintain the need for a directive that brings the many individual Commission directives together in a coherent whole!
On the basis of the Gomes procedure the EP has managed to produce an opinion that is considerably more balanced overall than on earlier occasions when it gave its opinion on the subject in general. But it remains to be hoped that the Commission (and also the Council) will understand that a number of socio-political decisions need to be discussed and taken by contradictory argument. It is a question of far more than marketing and creating acceptance of a situation that has already become established. So, we will not give up hope that we will still manage to conduct a discussion by contradictory argument on these questions of the future, both in this House and among the general public in Europe!
Barzanti report
As parliamentarians we feel it incumbent upon us to show the greatest concern for European works of culture which, if considered to be goods, on a par with other consumer products, run a very serious risk of becoming arid and losing individuality. We are persuaded that Europe's cultural dimension needs the political will to withstand market pressures which treat works of cultural genius in the same way as bottles of spirits.
The Commission Green Paper of July 1995 seemed to mark progress. With this morning's debate, the European Parliament too appears to be moving in the direction of that clearly expressed 'political will' . It is as though a mechanism long-jammed began to work again. On behalf of Europe's artists, we wish to express gratitude for the work done by the Commission and by Parliament, in particular the outstanding report by Mr Barzanti.
However, on the very difficult issue of safeguarding and protecting copyright and related rights, it is probably not enough simply to establish the political will. We need to make up for a delay in legislating forthwith. We need a directive to harmonize national laws and, more especially, one robust enough to support three basic principles:
A. Even in a highly liberalized market, works of art constitute an exception. They need to be protected and safeguarded by reorganizing and regulating all aspects of copyright and related rights. Unless there are rules, the threat of such works being treated as a commodity will always be with us, very seriously damaging the whole of European culture.
B. Copyright has always to be safeguarded, regardless of the forms or means used to express the work of art. We can no longer tolerate different treatment for musicians and cinematographers, performers and actors in the theatre or, worse still, the creators of software and the authors of literary works, plays or cinema scripts. The new directive will have to complete the task of aligning rights, beginning by safeguarding the originality of works.
C. Every transmission or communication to the public of an original work in fact also constitutes distribution - one of the basic elements in copyright. We consider that this concept should be defined all of the legislative effectiveness that a Community directive offers. It would be a real turning-point were we to succeed in regulating one of the most worrying aspects of Europe's cultural industry.
Finally, Europe's artists express to the Commission and honourable Members their appreciation for the work done so far. Shortly, once this parliamentary stage is completed, we expect to see the new directive launched and hope that there will be greater and more consistent involvement of artists, authors and performers at all stages in the decision-taking process.
Tongue reportDarras (PSE) and Bernardini (PSE), in writing. (FR) I give this explanation of vote on behalf of my colleague François Bernardini as well as myself, since we worked on this together.
We absolutely support Carole Tongue's excellent report.
In the era of the information society and new communications technologies, it was only right to reassert and defend the role of public service broadcasting.
The essential functions of the public service channels are to inform, instruct and entertain. It is precisely because they are not interested in audience ratings that they have this ability to supply a wide range of programmes, programmes that have something of interest for all members of the public and draw them into this sought-after European social model.
Public service television must be able to perform its public service functions completely independently. For that reason, the European Union must continue to regard all public financing as being legitimate in the case of the public service channels, provided of course that they comply strictly with their obligations to provide a public service. This financing cannot, therefore, be compared with 'reprehensible' State aid within the meaning of the 1957 Treaty of Rome. This is the case where the rules governing competition must be interpreted intelligently and flexibly.
The public service broadcasters are our guarantee of free communication, of high quality, accessible to all, and respecting cultural diversity. They are involved in mutual familiarity and understanding, they help to spread the idea of European citizenship, and at the end of the day they are the guardians of our democracies.
It is in that capacity that they are worthy of extensive support within a ceaselessly changing audiovisual environment.
With the advent of so many privately sponsored television channels, public service television has undergone real and dramatic changes in recent years. However, for the future, public service television channels must remain the bedrock for the provision of the widest range of services to the general public. As commercial competition intensifies and mainstream commercial channels become more similar in their mass market appeal, public service television will provide the best method of maintaining the widest range of accessible choice for the public.
I support the call for access by public service broadcasting organizations to major sporting events. European Parliament's Committee on Culture, Youth, Education and the Media is right when it insists that, where exclusive rights to sports entertainment or other events with particular value and interest to the viewing public are brought to pay television, highlights must be available on television services that are free and available to all.
I share the concern that European society could divide into 'the information rich and information poor' as access to information becomes more expensive with the development of pay television and pay-as-you-view. Public service broadcasting must remain available to all citizens. I agree that cable and satellite services should be obliged to provide public service broadcast channels on their services.
In conclusion, public service broadcasting will be under increasing pressure from market forces as pay-per-view and other services buy up more programmes and sporting events but a correct balance between private and public services needs to be struck on this issue.
This own-initiative report on public service television is good.
On the other hand, it is regrettable that so much of the report concentrates solely on strengthening the cultural identity and interests of the EU, as shown by the following quotations: ' serving the collective interests of Europeans' (paragraph 19), ' important European issues' (paragraph 22), ' circulation of European programmes' (paragraph 28), ' reflecting the debates that are going on in society in all Member States of the European Union' (paragraph 30), ' majority proportion of European works' (paragraph 33) and 'encourage a greater European dimension' (paragraph 46).
There is in fact a whole world outside the EU and if we are serious about combating xenophobia, racism and social exclusion it is surely in our own interests to get to know the productions of other countries and other continents. I do not mean the USA here, but rather for example India, which has a major film industry, Russia, the Arab world and Africa.
I shall not be voting in favour of the report presented to us by our Committee on Culture, Youth, Education and the Media on the role of public service television in a multimedia society, because the ideas defended in that report would create serious distortions of competition. As you know, there has recently been a sharp increase in complaints to the Commission about State aid to public service television, the reason being that distinguishing between a 'public television service' and 'commercial television' in the European television sector is becoming more and more difficult. There are ever-increasing signs of a confusion between their roles, because the public service enterprises have reacted to competition with an increasingly commercial service, whereas the commercial broadcasters are being subjected to a great many regulations and obligations.
My reaction to the ideas defended in the Tongue report must be to warn against an increase in public spending which would create even more distortions of competition and jeopardize the creation of jobs in the private sector.
In voting for the Tongue report, we did so in particular in the belief that the public broadcasting service is a fundamental vehicle for disseminating what a country wants for itself.
The concept of public service must not be limited to culture, sport, recreation, health and education but should also include science, the environment, technical innovation, all areas of economic activity of interest to the population; it should also target the whole public however far away they live, even those living abroad.
Nor is it important whether public service broadcasting is carried out over one or more channels or stations or through private operators, on payment for services offered or whether it is exclusively funded by the State or whether there are commercials. Whatever happens, States must provide it!
For us it is also clear that, in Europe, we must have a set of public broadcasting services, in the plural, and not a single European service. A good example of this - and we are proud to point it out - is RTP Internacional an excellent example of a national public service which is broadcast to the enormous community of Portuguese emigrants.
However, we must have close cooperation between all of these services, especially when dealing with common problems affecting Europe and the rest of the world.
Finally, I should like to say that the public broadcasting service should not be one but should actually take on multiple forms according to the different target publics to be reached. We feel that the most important thing is to achieve the main objective: to defend the existence of public broadcasting service(s)!
We Greens welcome and support Carole Tongue's strong commitment to strong public service broadcasting that is able to provide social communication and cultural self-portrayal as important public goods on a permanent basis.
The points we consider particularly important are as follows:
that the necessary broadcasting licence fees are charged and this is not prevented or put at risk by a policy of competition in the audiovisual field that is geared purely to the private sector, and that-important events of what is called mass culture still cannot be appropriated by the private sector or used commercially, i.e., that important sports events, for instance, can continue to be broadcast uncoded and by public sector organizations.Naturally we particularly support several important Green statements, for instance on the concept of broadcasting, which have been incorporated in Parliament's resolution since spring 1996.
Resolution on Turkey
Madam President, we are very glad that the customs union agreement with Turkey has been suspended.
We recall that it was in this very House that our colleague Jean-Thomas Nordmann told us that we must not drive Ankara to despair; it was claimed that by voting in favour of this agreement to integrate Turkey we would prevent the triumph of Islam in Istanbul.
Well, Islam won anyway, and Turkey has now embarked on a path which can be symbolized by the transformation of Hagia Sophia - once a Christian church, already converted to a museum, and shortly destined to become a mosque.
Admittedly, Europe is not a Christian club, as Mrs Tansu Çiller claimed, echoing the remarks made by Mr Attali. But the fact remains that the only end result of our policy of opening-up will be to strengthen the grip of Islam on Turkey, at the very time when that country, in Cyprus, is practising an absolutely unacceptable form of imperialism, in total violation of the rights of nations and human rights. That was what we wanted to say, Madam President.
Madam President, I voted for the resolution on Turkey because I believed it was important to stress that in many, many respects Turkey really is violating human rights. I nevertheless deplore the lack of balance in the resolution. Among other things, I believe that it is unreasonable to mention a number of people on the Greek-Cypriot side who have been killed. I do not find it unreasonable in itself, rather the contrary. What I find unreasonable is that there is not at the same time some mention of the fact that similar things have happened to Turkish citizens in Cyprus. I regard this as a lack of balance. Where respect for life and for human rights is concerned we must have the courage to show it to both sides.
I should like to make one thing clear at the outset to ensure that what I think and what I have to say cannot be misinterpreted: Turkey is a great country, with a particularly important part to play on the global geopolitical chessboard. It is a powerful country. It is a country which is allied to Europe, and must stay allied to Europe, and we should do everything we can to ensure that.
These facts are important to an understanding of the recent development of our relations with Turkey and the decisions taken a few months ago. These facts also explain the disappointment and anxiety we feel today. And, finally, these facts explain and justify our firmness regarding the future.
As a member of the EU/Turkish Joint Committee from 1989 to 1994, I was able to measure the change in attitude by our opposite numbers, who progressed in the course of five years from enthusiastic and repeated requests to be allowed to join our Union, interspersed with almost pathetic declarations of democratic intentions, to a demanding, harsh, even sometimes aggressive attitude in response to our doubts about the human rights situation.
It should be said, in the meantime, that Islam had advanced and the USSR had disintegrated, restoring Turkey's dreams of a dominant position in that region.
That was the climate in which, at the end of 1995, on the eve of the Turkish legislative elections, a 'fantastic propaganda machine' was started up to persuade us to accept the customs union and vote in favour of it in the European Parliament: initiatives by ambassadors and diplomats, telephone calls between cabinets, endless promises about human rights and democracy for the Kurds... and even Cyprus.
And, as the bottom line, the clinching argument: ' Unless you vote for customs union the fundamentalists may come to power!'
So we voted in favour of customs union, although many of us did so with heavy hearts....
Should we have waited until the promises were kept before we voted for union? Or should we have voted for union to enable the promises to be kept?
We made our choice... and we were wrong!!
Internal political repression in Turkey is harsher than ever; - the prisons are full; - nothing is being done for the Kurds; - there have been further murderous provocations in Cyprus.And, to set the seal on our disappointment, as soon as the elections were over the secular right collapsed and Mrs Tansu Çiller - who in December was asking us to help her fight fundamentalism - installed an avowed Muslim, Mr Erbakan, as Prime Minister.
So it is clear that, today, the political conditions which govern the European Parliament's consent to customs union no longer exist!
They have been undermined by Turkey itself.
So Europe must block all the appropriations under the Europe-Turkey financial protocol, and all those provided within the framework of the MEDA programme.
In addition, I believe that Europe should also examine the conditions for the implementation of customs union.
Because, after all, as things stand, that is the one and only way open to us of compelling Turkey to comply with its commitments. And so, in the long term, it is the one and only way open to us of helping Turkey to remain a great, secular, democratic, peaceful and allied nation on the borders of Europe.
Is there still time? Can it still be done? I want to believe it, and I feel certain that only a firm attitude can still succeed in achieving it.
During the debate on whether or not to conclude the customs union with Turkey we heard more than one naive voice here in the European Parliament. Yes, all manner of criticisms could be levelled against Turkey. But we had to trust Turkey. And the concrete manifestation of that necessary trust was the customs union. Once we had that everything would get better. The customs union was approved, but nothing has changed and nothing has got better. For the naive it was a lot of work for no return. And anyone with an ounce of sense knew that beforehand. Anyone with an ounce of feeling for political reality could predict it without fear of being wrong. Ending up empty-handed does not suggest shrewd statesmanship. But there it is, many things are and have been expected of many European politicians, but political wisdom is not one of them.
That said, one should emphasize the undesirability on our side of creating any tensions at all in relations between Europe and its neighbour Turkey. We want good relations with all our neighbours, Turkey included. But firstly it must remain a neighbour. No more and no less. And secondly we must hammer home the message that good relations will only be possible when there is an end to the occupation of European territory, namely of a part of Cyprus. Continuing occupation and massive Turkish immigration into Cyprus can prompt only one demand: for the ending of this customs union.
Resolution on Iraq
Madam President, The Green Group of course voted for the resolution on Iraq. It goes without saying that strong condemnation of the Iraqi forces' actions in Kurdistan was appropriate but at the same time there should also be some criticism of the US intervention. It is certainly quite justified to defend the interests of the Kurds and to try and help get rid of Saddam Hussein's regime. On the other hand, we are not convinced that this should be done through unilateral measures by the Americans but rather by means of a unanimous decision by the UN.
Saddam Hussein's regime is without doubt one of the worst in the world. I myself have had the opportunity of visiting Iraq a number of times while Saddam Hussein has been in power and in comparison with most other dictatorships I have visited Iraq is still a special case. It is the only country where you will never anywhere meet a single person, not in private, not even in the middle of the desert, who dares to utter a single word of criticism of Saddam Hussein.
We have naturally supported the resolution but we regret nevertheless that our amendments were not adopted, especially that concerning the need to take the initiative to arrange an international conference aimed at solving the Kurdish problem. This long-standing problem must be solved and it must be solved in a manner which gives the Kurds the reasonable amount of self-determination to which all peoples are entitled.
Recent events in Iraq exposed once again the inadequacies of the European Union's common foreign and security policy. Member States spoke with different voices in response to the evolving crisis. The United Kingdom supported United States action; others remained ambivalent, while a considerable number were clearly unhappy with the US administration.
The current IGC must bring to an end this farcical state of affairs. We need to change the process and procedures to ensure that we have a coherent common foreign and security policy. This can best be achieved by abolishing the need for decisions in this area to be unanimous. This would prevent any individual Member State (or small minority) from being able to block the framing of an effective policy in a given situation.
Furthermore, although dissenting Member States should not be required to go along with the agreed policy they nonetheless should not be allowed to take a course of action which would undermine the majority view.
Reforms of this type might help create the situation where the EU will be able to exercise the same sort of influence in geopolitical matters that it currently exercises in global economic matters.
Resolution on child abuse
Madam President, the majority in this House has been shedding copious crocodile tears recently, forgetting that it systematically and repeatedly voted in favour of marriage between homosexuals, and we know what they can inflict on the children they cannot bring into the world. It is true, too, that Parliament has consistently denounced attempts at a return to moral order, no doubt preferring immoral disorder.
And now what do we see? This very day, in the newspaper Libération , we have an apology from Mr ThierryMeyssan who, with a base in the French Grand Orient and using his Voltaire Network, has organized the most extraordinary outburst of anti-Christian racism and hatred against the arrival of Pope John Paul II. We have Mr Thierry-Meyssan's Ornicar Network, with all its propaganda in favour of paedophilia on the Internet. We have France-Soir - where they don't persecute these people, it's politically correct! - where Mr Duvert, a friend of Mr Matzneff, boasts that he only ever makes love to children aged 5 or 6! His book has just been put on sale in every bookshop. So why should we be surprised by the abominations of the Dutroux network, in Belgium, linked to all the connections of the clergyman Doucet in France? Why should we be surprised when we see propaganda everywhere, in Libération once again, in favour of the newspaper Charlie Hebdo , whose main contributor, Patrick Font, has just been jailed for paedophilia.
So what we have today are crocodile tears! Freemasonry rules in this Parliament, and it is freemasonry that beats the drum of every kind of hatred, because today all the healthy freedoms of the individual are to be abolished, whereas this Parliament has nothing but affection for paedophiles!
Madam President, I would like to welcome the vote on the subject of paedophilia. However, one of my disappointments about the resolution which finally emerged is that we only make a glancing mention of the word 'family' in paragraph 1, when we refer to the courage of those families that have been victims of child abuse in Belgium.
It is time, in Western Europe, that we accepted the fact that the best defence for children against the scourge of paedophilia is to understand that the paedophile targets the most vulnerable children. The most vulnerable children are those who do not have the assets of a stable, loving home. The time has come for us to say that we must do something to encourage people to live with their children; to make it clear that all children have the right to two parents who love them from birth right through to adulthood. The time has come for Europe to realize that unless we look very carefully at the way in which we structure our homes and our families, we will reap an awful whirlwind.
As often happens in our society, it takes red-hot topicality, fanned by the media, to make us react. Should we deplore this or welcome it?
We should deplore it because this unspeakable phenomenon is nothing new, and because in the past the law of silence has prevailed.
But we should welcome it because, at last, we do seem to be worrying about it. From now on, let us ensure that we remain unceasingly vigilant and determined to deal with this intolerable physical and moral violence inflicted on children.
After all, sex tourism has long been a known phenomenon, the target of many words but few deeds. How can we explain this lack of will to fight? I believe there are many answers, answers we may not necessarily like expressing, but we are going to have to sooner or later.
This exploitation of essentially vulnerable human beings for sexual purposes compels us to adopt an uncompromising, determined position.
To make us react, it had to be brought home to us that young children - Western children, European children - were being used as victims of all these perversions. That is deplorable, and of course very belated, too late for all those who are already suffering, but let us at least equip ourselves with the means to protect all the potential victims, children throughout the world.
Let the UN take rigorous steps to denounce and eradicate this phenomenon.
Let Europol deal with it at European level, with adequate resources.
Let the European Council agree to heavier penalties for all European nationals who practise these loathsome perversions.
Let the Union take swift action to deal with those countries which, out of economic hardship, employ their children for these abominable purposes.
Denunciations are not enough. We need action! We need to listen to the associations and the parents, those who understand the workings of this market of shame and fight against it every day.
We must have the courage to strike at all those who live off this trade, from the streets of South-East Asia to Europe's capital cities.
The conclusions of the Stockholm Conference must be heeded, and the solutions implemented.
Today, like many others, I am ashamed of what mankind can do.
But I believe today, and I shall believe tomorrow, in human nature and its capacity to react.
The terrible and tragic events in Belgium have focused our minds on the need to protect our children from international paedophile rings and criminals involved in the sex trade.
We are dealing with an international problem and therefore we must respond accordingly. The role of Europol in particular must be strengthened, especially in the area of providing a central database for missing children and compiling a central register of known paedophiles. Whatever powers are required must be given to Europol to prevent a recurrence of the sordid and depraved incidents which happened in Charleroi.
The European Union must also take action against child sex tourism. Each individual Member State must ensure that its laws are adequate so that its own nationals can be prosecuted for participating in this evil trade, irrespective of what part of the world they visited to pursue their perversion. Additionally, the abuse of the Internet to promote pornography, including child pornography, must be investigated and action taken.
The time for talking has ended - it is action that is required.
There never has and never will be a perfect society. There always has been and always will be crime. This is no reason to resign ourselves to human shortcomings, let alone advocate a laissez-faire attitude. The casting off of all inhibitions causes significant and lasting damage to society, family and individuals.
When all religious standards disappear (often as a result of the activities of 'progressive' clerics themselves); when moral standards are dumped; when permissiveness is taken to excess; when indifference rules supreme; when the idea that 'anything goes' takes on the craziest of forms; when decency is ridiculed and considered oldfashioned and outdated; when values such as order, virtue, inner dignity, discipline, self-control and others are seen as suspect; when the family is undermined; when education is stripped of its status; when abnormalities are praised; when the forces of law and order are not allowed to do their job; when the law makes victims into criminals and criminals into victims; when all efforts to establish a moral and spiritual elite are jeered at as fascist.
Yes, then the way is wide open for all kinds of crime and all manner of perversity. Then, indeed, it is not just the immediate perpetrator who is to blame; the blame, the responsibility is shared by the society concerned.
The joint motion for a resolution on minors who are victims of violence contains a wealth of good intentions, but overlooks the essential point. It disregards, or tries to disregard, the overwhelming responsibility of the Belgian Minister for Justice who agreed to the release of the paedophile Dutroux against the recommendation of the public prosecutor.
This Minister is now a judge at the European Court of Justice in Luxembourg. No proceedings have been brought against him, no measures taken. And yet Melchior Wathelet is a multiple offender when it comes to this kind of blunder.
In June 1990, in a confidential memorandum to the Belgian Sûreté, Minister Wathelet granted the release of 215 prisoners serving long sentences for robbery with violence, and in some cases rape, although the law required them to be repatriated to their countries of origin in the Maghreb. On Melchior Wathelet's own admission, several of them have reoffended, while others have vanished from sight.
We are speechless with outrage to find that my colleagues from all three regions of Belgium who have tabled this motion have passed over the flagrant guilt of a former Minister for Justice who regularly commits such criminal acts.
Measures to combat violence against minors must be carried out at all levels, by individuals, by Member States and at international level. Violence can never be acceptable. We have therefore supported the resolution but would stress that we distance ourselves completely from those sections concerning Europol.
The battle against paedophiles and violence against minors can best be fought through greater intergovernmental police cooperation through Interpol.
We would like to emphasise that it is important that this cooperation is expanded outside the EU too, to include for example police forces in the Baltic states and the countries of South East Asia.
The tragic events in Belgium have put the issue of the sexual abuse of children in the spotlight. I believe that all forms of sexual abuse of children are criminal acts and totally unacceptable. Forceful and coordinated international measures are needed to prevent children being exploited for sexual purposes in Europe and in other parts of the world.
I am therefore voting for the resolution even though I believe there are several other measures which could be taken apart from those whose only aim is to strengthen the EU's third pillar.
(The sitting was suspended at 1.25 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0994/96 by Mr Bertens, on behalf of the Group of the European Liberal Democrat and Reform Party, on the situation in Cyprus; -B4-1024/96 by Mr Kaklamanis and others, on behalf of the Union for Europe Group, on Greek Cypriots murdered on the Green Line; -B4-1039/96 by Mr Hatzidakis and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the murder of two young Greek Cypriots in Cyprus; -B4-1043/96 by Mrs Aelvoet and others, on behalf of the Green Group in the European Parliament, on the slayings that took place in Cyprus; -B4-1058/96 by Mr Puerta and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the murders of two Greek Cypriots by the Turkish occupying forces; -B4-1073/96 by Mr Avgerinos and others, on behalf of the Group of the Party of European Socialists, on the coldblooded murder of two young, unarmed Greek Cypriots by the occupying forces in Cyprus.
The Liberal Group is profoundly shocked by the murders committed last month during a peaceful demonstration in favour of the island's reunification. Everything possible must be done to stop the situation escalating. The way in which the Turkish Government is behaving suggests that escalation is precisely what it wants. We must condemn here in the sharpest terms the fact that the Turkish Government is paying for armed 'Grey Wolves' to move in to stabilize the situation in Cyprus. The Turkish Government is using criminals from mainland Turkey because the Turkish Cypriots were not prepared to dance to the Turkish tune. We must insist that the Turkish Government ensures that those responsible for these acts of violence are arrested and tried.
This incident makes it clear once again that the Union will have to work to secure a peaceful resolution to the Cyprus question. For the umpteenth time I thus urge the Council to devise a collective initiative on Cyprus. Peace and stability in Europe is after all one of the prime objectives of the common foreign and security policy.
The Irish presidency has made a good start by appointing a further special envoy, ambassador Heaslip, but more is needed. One element is the stepping up of pressure on Turkey which now openly admits to using public funds to help destabilize Cyprus. We must stand by our insistence that the island is a single undivided unit. We must maintain our opposition to the illegal Turkish occupation and continue to uphold the UN resolutions as our guidelines for action.
There is work to be done. I urge all parties to the conflict to keep a cool head and continue working for a peaceful solution. The Union must help its would-be member, Cyprus, in this. These are our international contractual obligations.
Mr President, the whole of Europe and the world saw the barbarous way in which Isaac and Solomos were murdered last August by Turks, and there is therefore no need for me, I think to mention the facts of the case.
What I want to say, is that expressions of sorrow or even indignation by this Parliament about those facts are not enough. So long as all we do is to express sorrow, not only will the impasse continue, but Turkey will grow bolder, because we have reached a point where the Turkish Cypriot authorities bring in hit-men from Turkey - because the Grey Wolf group are certainly murderers. We have reached a point where a Minister of the self-styled Turkish Cypriot government - the Minister for Agriculture - himself became the murderer of Solomos, who like Isaac after all, was doing nothing more than calling for the restoration of legality to that long-suffering island.
And I must say that we have reached that point with the help of our own inactivity. The inactivity of the European Union. That is why I would say that there is no point in today's debate unless it motivates an active involvement of the European Union in the restoration of normality and international legality to the area.
Despite what I must call the Council's sorry attitude yesterday, today the European Parliament has sent out the message that 'we are not prepared to grant you aid when your human rights situation is getting continually worse and when your behaviour is endangering stability in the area' .
With the present debate, we and the Commission should send a second message: ' Do not think that the tragic events in Cyprus will constitute a reason to relax pressure for a solution to the Cyprus problem. Do not think that the murders will be a reason to stop the progress of Cyprus towards accession to the European Union. Quite the contrary. These events are added reasons both for the European Union to involve itself more actively in the Cyprus problem, and for a reassertion of the decision to begin negotiations on the accession of Cyprus to the European Union, a development that could catalyse the finding of a solution to the Cyprus problem' .
Mr President, ladies and gentlemen, the Greens deplore the fact that the crisis on Cyprus, which has been dragging on for 22 years now, has once again led to confrontation costing human lives. Not only must the murder of two young Greek Cypriots by the Turkish occupying army of paramilitaries be condemned in the strongest terms; those responsible for these crimes must be brought to book.
We also think that the killing of the Turkish soldier should be investigated, because someone was murdered on the Turkish side too. The withdrawal of Turkish troops is a sine qua non for demilitarization of the island. We think it is truly time to say that given the prospect of talks on Cyprus's accession to the European Union every effort must be made to secure a breakthrough. A breakthrough which offers guarantees to both population groups in Cyprus. So great efforts are needed to that end in the immediate future. It will not happen by itself. For 22 years we have been muddling along and despite international condemnations, UN resolutions and all the rest of it, nothing has changed. If the European Union does not manage to exert pressure and force a political solution we shall have a situation where, possibly, one part of a Member State of the European Union is under occupation. That is politically intolerable.
Mr President, it was with shock and consternation that we witnessed the terrible events in Cyprus this summer. After 22 years of Turkish occupation, in violation of international law, of more than one third of the territory of Cyprus, the violence has now escalated to a level that was scarcely considered possible. Some media reports have wrongly given the impression that this is an inter-community dispute. The fact is that unarmed Greek Cypriots who were demonstrating against the division of their country in the buffer zone were confronted with a massive show of Turkish military force and with members of the Grey Wolf fascist youth organization who had been brought specially.
Sixty-five billion Turkish lire were allocated by the Turkish treasury for the expedition conducted by this extremist organization. So it was not a dispute between Greek and Turkish Cypriots. Two young unarmed Cypriots were murdered by members of this terrorist group and by a Turkish occupation officer, others were seriously injured.
On behalf of my group I totally condemn these atrocious deeds. Any constitutional state would automatically track down, arrest and prosecute the perpetrators. In northern Cyprus, which is not a state and even less a constitutional state, one of the perpetrators was appointed minister of agriculture. That is quite unbelievable!
These terrible events in Cyprus tell us nothing about the relations between the two ethnic groups. Greek and Turkish Cypriots have the right to coexist, and they want to do so. It is up to the European Union to do everything in its power - which means more than before - to put an end to the occupation of Cyprus and bring about a united Cyprus.
As early as June last year the European Parliament called on the Council to decide on common action in relation to Cyprus. On behalf of my group, I most emphatically reiterate this request. Only this morning the European Parliament strongly condemned Turkey for its violations of human rights and international law and decided to freeze the financial commitments for Turkey.
Now it is urgently necessary for the Commission and the Council to make it clear in unequivocal terms to the Turkish Government that better relations with the European Union also depend on a solution to the Cyprus problem.
Mr President, both public opinion and the Members of this Parliament have been taken aback by this double murder and the many injuries to citizens, among them two members of the UNO forces in Cyprus. I do not think this surprise is justified, because these were murders, this was an organized enterprise, whose aim was to promote the idea and cultivate the conviction that it is impossible for the two communities to live together peaceably on the island, even though they did so for centuries.
And why is that? To justify the de facto partition imposed by the invasion and occupation for over twenty years, and the legitimization - as if such a thing were possible - of this situation of occupation.
That is the hothouse from which all these events stem, which will increase as time goes by. However, Mr President, behind that satanic, devilish and unacceptable plan of Turkish chauvinism there are plans by other powers. Specifically, it has come to light that the United States have plans and that there are studies by some of their services envisaging the partition of Cyprus - and not just Cyprus, but the Aegean - so that they will be able to control the partitioned area, the oil deposits which they calculate to be present, and the oil outlets from the Efxinon, the Caucasus, the Caspian sea and wherever else they can.
Consequently, this motion of ours is adequate in some degree, though in our view it is not enough because it does not reveal, does not denounce those ulterior motives. Despite that, however, it is something and we will vote for it.
Mr President, ladies and gentlemen, the Commission has been following with deep concern the deterioration of the political situation in Cyprus following the various clashes between the two communities and which, as someone has already mentioned, resulted in the death of two Greek Cypriot civilians and, more recently, a Turkish Cypriot soldier. Soon after the tragic events which took place in August, the European Union issued a statement in which it called for both sides to come together, and deplored the disproportionate violence by the so-called 'Turkish Cypriot security forces' . For its part, the Commission emphasized that events of this type would not in any way affect the agreement between the European Union and Cyprus and that accession negotiations would be begun, as originally planned, six months following the conclusion of the Intergovernmental Conference. The Commission also intends actively to pursue its action of information on the European Union among the Turkish Cypriot community in order to inform it of the advantageous of Cypriot accession to the European Union and, also, the principles and rules implied. These activities are mainly aimed at members of the Turkish Cypriot community, and are carried out both on and off the island. In respect of a political solution to the Cypriot problem, the European Union will continue to support the mission of good offices undertaken by the Secretary General of the United Nations aimed at finding a global solution and, in more practical terms, the current efforts being made to seek a basis, so that direct talks between the leaders of both communities can be resumed. The urgent need for a solution was once again illustrated by the tragic deaths which recently took place on the island. The presence of Cypriot President Clerides, my colleague Mr Van den Broek and the Member States, through their Ministers of Foreign Affairs, at the opening of the 51st General Assembly of the United Nations will, I am certain, be an opportunity for all parties interested in finding a solution to the Cypriot problem to discuss the most recent events in Cyprus and try and re-launch the peace process.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-1010/96 by Mrs Maij-Weggen and others, on behalf of the Group of the European People's Party, on the situation in Burundi; -B4-1015/96 by Mrs André-Léonard and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on Burundi; -B4-1019/96 by Mr Pradier, on behalf of the Group of the European Radical Alliance, on the situation in Burundi; -B4-1033/96 by Mr Carnero González, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on Burundi and the coup d'état of 25 July 1996; -B4-1038/96 by Mrs Baldi and others, on behalf of the Union for Europe Group, on Burundi; -B4-1045/96 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliament, on Burundi; -B4-1074/96 by Mrs Sauquillo Pérez del Arco and others, on behalf of the Group of the Party of European Socialists, on Burundi.
Mr President, ladies and gentlemen, the political situation in Burundi was once again totally reversed in the past two months. The coup d'état on 25 July showed that the Burundian army will do its utmost to retain absolute power, even if that means ruin for the country. My group believes that we should strongly condemn this coup. In that way we will demonstrate our support for the Burundian people in their endeavour to build up democracy and law and order in a country devastated by civil war.
Mr President, a coup must never be worth carrying out. That is why we should also express our support for the seven African states that are trying to prevent this injustice from becoming internationalized. The only effective hope for Burundi, however, is that all the parties to the dispute should agree unconditionally to come to the negotiating table. In that respect, we particularly acknowledge the efforts made by the Tanzanian president to achieve this.
Mr President, since the coup d'état by the Tutsi officers, Bujumbura has been relatively quiet. Unfortunately, the same cannot be said for the countryside, where guerrilla warfare is raging, making it impossible for the NGOs to work outside the capital.
Despite the tireless efforts of ex-President Nyerere, no solution to the Burundi crisis has been found. There is a lamentable absence of any desire for national reconciliation. Even so, Mr Ajello has continued the negotiations begun by the extremist forces, which seems to support the views of those who favour sending an international armed force. Such a force, made up of Africans, should make it possible to prevent a similar tragedy occurring in Burundi to that which occurred in Rwanda in the spring of 1994.
But we really do wonder, Mr President, whether our resolutions still have any prospect whatsoever of being heeded. Nevertheless, we must hope that a dialogue can be established so that further bloodbaths can be prevented.
Mr President, it really is disastrous that we should have had more than ten successive motions for resolutions about a country which has just been the victim of another coup d'état. Obviously, one of our first reactions will be not to recognize the legitimacy of the existing authorities.
Our second reaction, an important one, might be or should be to tighten the embargo, especially as regards all strategic products. I am thinking especially of fuel, weapons and ammunition, because as far as other things are concerned it is usually the public at large that pays the price of an embargo. But in this case it would be the armed forces.
Our third reaction arises from the fact that the massacres are continuing. In this context, one can only feel that a new level of depravity has been reached with the deliberate murder of Monsignor Ruhuna, Archbishop of Gitega, who was a man of peace and a man of courage, and a man whose disappearance was in the interests of all the extremists.
For the present, as far as we are concerned at any rate, we must bring pressure to bear for negotiations to begin among all the parties concerned, including those who have so far resorted to armed force. It is also necessary that the peace-keeping force - regarding which an agreement in principle had been reached at Arusha - should be ready to intervene and, it must be said, should intervene at once. After all, only a substantial change in the major institutions of the State will be able to bring back peace to that country.
The selective genocide which is still taking place in Burundi, including since the military coup of 25 July which brought Pierre Buyoya to power, is without doubt desired by certain parties wishing to suppress the will and intelligence of the people.
Although the international community is continuing to make every effort to try to re-establish democracy and guarantee peace and national reconciliation in the various countries of the Great Lakes region, the situation is becoming more and more tragic. We are deeply shocked at the murder, on 9 September, of the Archbishop of Gitega, Monsignor J. Ruhuna, along with other victims.
The military coup carried out by Buyoya and condemned by all governments took place unbelievably at the very time that the OAU, with the backing and logistical and financial support of the European Union and the UN, had decided to intervene in an effort to resolve this tragic situation.
There has to be definite action, given that there is no security whatever in the country and impunity is at the root of the conflict which some are allowing to happen simply because of ethnic hatred, that is hatred between the Hutu and the Tutsi tribes. The urgent call for aid and the desperate appeal from several parties in the country is addressed to us, asking us to impose economic sanctions and a total embargo, including a weapons embargo throughout the regions of the Great Lakes: those calls cannot go unheeded, and there has therefore to be an arms embargo.
Many questions remain unanswered: why was the military intervention decided upon at Arusha by the OAU, with Burundi present, refused? Why are individuals belonging to specific political groups being killed? Why has this state of insecurity and impunity existed for more than 30 years? Why, if there is the will to resolve this situation, has it not been possible to restore the rule of law? Finally, why are the efforts of the entire community not succeeding in making the crucial changes needed to achieve a democratic state without the use of force?
Mr President, ladies and gentlemen, I am glad that this resolution of Parliament's is clear, far clearer than the statements of the Council and the positions of various governments, notably France, Belgium and others. The big difference is that Parliament has had the courage to say that it condemns this coup, and secondly that it not only supports Nyerere but the embargo too. This is vital if we are to have any influence over those in power in Burundi today. If we shirk this duty we are fooling ourselves. So I believe the demand made here that the embargo should impel the two parties to sit down together again and reach agreement on a plan for power sharing is essential, because only if agreement is reached on the sharing of power between Tutsis and Hutus can there be peace in Burundi.
Mr President, I would like to make an oral amendment to the motion for a resolution on which we will be voting. I am referring to paragraph 7, which states that the European Parliament notes the re-establishment of the National Assembly and the lifting of the ban on political parties. This is a positive, although insufficient, step towards re-establishing the rule of law. This point must be deleted because, firstly - according to direct information from the democratic political forces in Burundi - it is incorrect to state that the ban on political parties has been lifted. This is nothing more than an attempt on the part of the regime to gain the support of opposition Members of Parliament. Secondly, and this is a key point, there is only one way of making progress on the re-establishment of the rule of law after a coup d'état and that is to hand the power that was usurped back to whomever is constitutionally, democratically and legitimately entitled to it. Currently, this is President Ntibantunganya, who has taken refuge in a western embassy, whilst his family has gone abroad.
Any formula other than one involving the restoration of power to the overthrown authorities or the calling of free elections - like this extremely dubious re-establishment of the National Assembly - is no more than a clumsy attempt at lending legitimacy to the coup d'état we are against. The National Assembly has been re-established - and I am reading from the communiqué issued by the rebel regime - within the legal context of a transition of the institutional system. It is my opinion that what the rebel regime says in respect of the re-establishment of the National Assembly speaks volumes.
On the subject of Africa, we in Europe have a tendency to fall for such fictitious democracy, as if this were our ineluctable destiny. If we applaud solutions such as this one, in which a dictator attempts to manipulate supposedly democratic institutions, we will be helping to lengthen the list of countries governed by regimes which are repugnant to us in Europe but which we cynically find acceptable in the case of Africa.
I therefore propose the deletion of this paragraph 7 as written in the joint motion for a resolution.
I would also like to point out that this House will have an opportunity, next week, to apply the principles we defend beyond the mere rubber-stamping of resolutions. There is to be a meeting of the ACP/EU Joint Assembly and I would hope, indeed I would like to request now, that the representatives from Burundi are actually those legitimate parliamentary representatives whose mandate was approved by the 1993 elections and not the diplomatic envoys of a regime which the European Union should not recognize.
A massacre is taking place in Burundi in the name of ethnic cleansing, the reason why intervention was necessary in Bosnia. More than 7000 people, including the Archbishop, Monsignor Ruhuna, whom I had the honour of meeting and speaking to about Burundi, have been killed in that country since the coup d'état on 25 July, which led to Buyoya's seizing power. The level of violence in Burundi is not diminishing - it is, in fact, increasing. The only solution is for us to support Julius Nyerere, African leaders and the OAU in their efforts at finding a solution to the grave crisis afflicting Burundi and the entire Great Lakes region.
Thank you, Mrs Sauquillo.
I listened to your contribution with interest, as always, and would inform you that the oral amendment you have tabled will be dealt with in due course at voting time, which, as I shall repeat at the end of the debate, will take place this afternoon at 5.30.
Mr President, yesterday we heard the presidency of the European Union fudge on the issue of Iraq and Turkey. Today, I have no doubt, the Commission and the presidency of the Union will be aware that Parliament no longer wants to fudge on the issue of Burundi.
The tragedy of Burundi continues with total disregard for human rights, summary executions and the massacre of thousands of people over a long period of time. There is no embargo on bringing armaments into that region. I have, along with Mrs Baldi and other members of my group, urged an embargo on armaments in the region because of the scale of the killings and abuse of human rights which is very frightening indeed.
I ask the Commissioner, whom I have personally great faith in and in his ability to achieve things within the Commission, to press for an embargo of this kind in the region. I would also ask the Commissioner to think again about the whole situation as far as the Organization of African Unity is concerned and its desire to intervene directly in the situation there, to bring about peace and stability insofar as that can be arrived at.
The persistent instability in Burundi, together with the escalation of fighting, has to come to an end and the European Union can no longer stand uncommitted in finding a solution to that particular problem. One particular problem, Commissioner, is an arms embargo - not just in Burundi - but let us begin with Burundi and then let us look at how we can bring about control of armaments coming from the European Union, which contribute to the terribly sad situations we see occurring in Burundi, in Rwanda and in other regions.
Mr President, the Liberal Group deplores the coup in this unstable nation of Burundi. The coup has led to a further escalation of violence. A stable and democratic government is urgently needed, to restore control over the army and bring those responsible for crimes of violence to justice. So a dialogue involving all the parties must be started as soon as possible, as Mrs Aelvoet has pointed out.
Consequently we the Liberals also welcome the pressure which the international community is putting on the new regime. This should include an embargo on arms and munitions. And it is the least which can be done to prevent the situation from escalating again. This embargo must of course apply to Zaire too which is being forcibly persuaded to give support to the extremist gangs.
The international community must not stand idly by. Mediation will only succeed if an international intervention force is set up for Burundi. Boutros Ghali's proposal can be implemented swiftly, given that a number of African countries have indicated their willingness to provide troops. I thus urge the Council to ask the European members of the Security Council to back this idea.
Mr President, the delegation of the Alleanza Nazionale agrees with the substance of the resolution and will therefore be voting for it. However, we question how effective this can be unless the European Union speaks with one voice and responds on a collegiate basis to the human tragedies taking place all around the world.
My impression is that, now that their elite have abandoned the communist ideals and clearly disappointed by the political and culture message that comes to them from the West, the peoples of Africa are dangerously lapsing into tribalism.
Added to that is the fact that the pulpit from which we hurl anathema and preach such principles is beginning to look unsteady as a result of the tragedies and ethnic divisions that have taken place at the very heart of Europe, and the attempt at secession by the Lega Nord in Italy could be a move in that direction.
A touch of realism and an element of the specific would not therefore come amiss. And so realistically, what can we Members of the European Parliament do? Next week the ACP-EU Joint Assembly will be meeting and that is the context in which we shall be able to take those measures of economic retaliation which may produce more results than any number of high-sounding declarations.
Mr President, ladies and gentlemen, obviously the Commission is continuing to be very concerned over the current situation in Burundi and once again it must deplore events there, especially the recent assassination of the Archbishop of Gitega. We share the opinion of the Members of the European Parliament that the only solution to Burundi's problems lies in its own people. As such talks must be held between all of the parties involved in the conflict, so that an attempt can be made to establish a stable and fair system for everyone belonging to all of the ethnic groups, it is important that we should continue to call upon the parties to put an end to their fight and to start speaking about peace.
The Commission has referred on various occasions to the fact that it is prepared to do all it can to support the reconstruction of Burundi in cooperation with neighbouring states, relevant international organisations and other donors. We obviously think that it is possible to contribute to the funding of peace observers and human rights monitors as an important measure in the scope of the peace process. We also wish to continue to cooperate in order to establish national dialogue, to restore the constitution and legal system as well as prepare a sizable package of recovery measures and measures aimed at development, as soon as circumstances in the country permit.
But it is important to say that, having on various occasions called on organisations such as the Organisation of African Unity and other sub-regional organisations to play an active and priority role in discussing the problems of Sub-Saharan Africa, we now have an occasion, and one which we have taken, to support the group of neighbouring countries which, meeting in Arusha, have taken important decisions - and I would even say courageous decisions - aimed at restoring constitutional legality in the country. Therefore, the European Union unequivocally supports the process and the guidelines which have been worked out by the regional African Heads of State and it should be done through its own statements or through the noteworthy action taken by the special envoy, Mr Aldo Ajello, the European Union's special envoy to the Great Lakes.
Again, I should like to stress that, despite the terrible scenario which reaches us every day from Burundi, despite all of this there are signs of hope. I have to tell Parliament that I was somehow encouraged to know that extremist groups in Burundi have had exploratory contacts in Rome via the Community of Santo Egidio, a community which has already played a decisive role in the peace process in Mozambique. These are preliminary contacts but they could be seen as the light at the end of the tunnel and, obviously, they do nothing to stop the rest of the process which has developed more formally but in parallel, probably in a supplementary and very useful way.
I should also like, if you will allow me, to emphasize that the question of an arms embargo has already been discussed in various bodies. The Commission has never hidden its sympathy for this idea of an embargo but I should like to emphasize that as a consequence of the sanctions which are being applied the arms traffic is at this moment virtually impossible in that there is no possibility of significant physical movement across frontiers. I think though that, at the General Assembly of the United Nations and the meetings which are going to take place next week, I think, in New York, this is one of the points on the agenda for the contacts, whether with the UN SecretaryGeneral or our other partners, mostly Americans, and also obviously with our African partners. This is one of the main subjects which is going to be on the agenda and which I hope will be discussed. And I also hope that new guidelines and a new voice might come out of this round of New York negotiations. I should like to conclude, Mr President, by saying once again that the European Parliament has hit the nail on the head in terms of some of the very topical aspects of the Burundi question and I am very pleased that this resolution has been approved.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Permanent International Criminal Court
B4-0992/96 by Mr Bertens and Mr de Vries, on behalf of the Group of the European Liberal Democrat and Reform Party, on the establishment of the Permanent International Criminal Court; -B4-1021/96 by Mr Dell'Alba and others, on behalf of the Group of the European Radical Alliance, on the establishment of the Permanent International Criminal Court; -B4-1042/96 by Mr Kouchner, on behalf of the Group of the Party of European Socialists, on the establishment of the Permanent International Criminal Court; -B4-1050/96 by Mrs Aglietta and others, on behalf of the Green Group in the European Parliament, on the establishment of the Permanent International Criminal Court; -B4-1059/96 by Mrs Sierra González and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the establishment of a Permanent International Criminal Court; -B4-1060/96 by Mrs Lenz and others, on behalf of the Group of the European People's Party, on an international court on crimes against humanity; Indonesia
B4-0997/96 by Mrs Gredler and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on the situation in Indonesia; -B4-1011/96 by Mr Moorhouse and others, on behalf of the Group of the European People's Party, on the increasing repression in Indonesia; -B4-1031/96 by Mr Ribeiro and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on human rights in Indonesia; -B4-1041/96 by Mr Vandemeulebroucke and others, on behalf of the Group of the European Radical Alliance, on the human rights situation in Indonesia; -B4-1048/96 by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, on the situation in Indonesia; -B4-1075/96 by Mr Newens and others, on behalf of the Group of the Party of European Socialists, on human rights in Indonesia; Alexander Nikitin
B4-0995/96 by Mr Eisma and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on the arrest by the FSB and trial of Alexander Nikitin; -B4-1020/96 by Mr Mamère, on behalf of the Group of the European Radical Alliance, on the arrest by the FSB and trial of Alexander Nikitin; -B4-1036/96 by Mrs González Álvarez, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the case of Mr Alexander Nikitin; -B4-1046/96 by Mrs Hautala and others, on behalf of the Green Group in the European Parliament, on Alexander Nikitin; Romania
B4-1057/96 by Mr Vinci and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on penalties for homosexuality in Romania; -B4-1063/96 by Mr Ripa di Meana and others, on behalf of the Green Group in the European Parliament, on stiffer penalties for homosexuals in Romania; -B4-1081/96 by Mr Dupuis and Mr Pradier, on behalf of the Group of the European Radical Alliance, on the increasingly severe discrimination against homosexuals in Romania; Colombia
B4-1049/96 by Mrs Müller and others, on behalf of the Green Group in the European Parliament, on human rights violations in Colombia; -B4-1053/96 by Mrs González Álvarez and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on human rights in Colombia.Permanent International Criminal Court
Mr President, the Liberals have always been strongly in favour of a permanent international criminal court. Universal human rights should be internationally upheld and infringements should be internationally punished. The ad hoc international tribunals for Rwanda and former Yugoslavia are doing a good job, but it is now time to think about setting up a permanent body. The time which is constantly wasted in setting up ad hoc tribunals could be saved and it might even be cheaper.
Happily considerable progress has been made and the committee responsible for drafting the statute has completed its work and asked for a diplomatic conference at the end of 1998 to establish the Court. But there is a lot of work still to be done and the Union must play a leading part in it.
If we are to exert as much influence as possible the Union must agree a common position, as quickly as possible, on the need for a court of this kind and it must voice that common position during the next General Assembly of the UN. The Union should advocate the renewal of the drafting committee's mandate and press at the General Assembly for a diplomatic conference before the end of 1998.
If the Member States act collectively they can exert a great deal of influence. We know that. That is the basic idea of the common foreign and security policy to which each of us can subscribe. So the Member States should apply that policy in practice, certainly when it comes to safeguarding universal human rights and punishing crimes against humanity.
Mr President, Commissioner, ladies and gentlemen, I consider particularly important this debate and the determination of the House, for the third time in as many years, to urge the European Union to promote, as has been the case from the outset, a process which led to the political decision to set up the International Criminal Court.
Commissioner Pinheiro, you are well aware that at the UN, in the preparatory meetings to define the position of the European Union, the agenda clearly includes, among other issues, the question of the Court. The Sixth Committee of the United Nations will in fact be required to state its view, in November, on the two requests of the preparatory committee: the first involves renewing the mandate to complete work on the statutes, while the other, which is a very important political request, concerns the decision, to be taken this year at the Fifty-first General Assembly, that the constituent conference will, at any rate, be convened in 1998.
Parliament is therefore asking the European Union, the Irish presidency and the Commissioner - and I am therefore addressing myself to you Commissioner and hoping for a positive response - to do all in their power, all that is possible to harmonize the position of the Union and ensure that 15 countries are able to speak with one voice.
We asked for this debate and tabled this resolution because each of us knows that at least two countries still have reservations, countries which were behind the setting-up of the ad hoc tribunal and which have, one of them at least, actually advocated the idea of the permanent court. That is a matter of concern to us but we hope that, with the help of the Commission, the Council will in fact take this important decision.
Mr President, ladies and gentlemen, what interests me in this discussion is the credibility of this House. We are calling for an international criminal court, but unfortunately we proved unable, before the summer recess, to make financial resources available for the necessary activities of that court - which is currently engaged in investigating war crimes in former Yugoslavia. If this House really wants to have an international system to prosecute this kind of war crime and crime against humanity, then we cannot evade our financial responsibility for such projects. That is why I ask this House to endorse the requests made by the Green Group and the ARE Group under the Notenboom procedure, in the same way as in the future 1997 budget, in relation to the appropriations to be allocated for the activities of the International Court of Justice for former Yugoslavia. How credible can we be if we set ourselves political aims, only to impede them by not making the funding available?
I hope that, as Mr Dell'Alba said, loud voices will be raised in support of this military tribunal because otherwise the risk is that we will ask for it but not get a hearing. I think that the international community must set up this Permanent Criminal Court able to try crimes against humanity.
We need to tackle the kind of legal and political impunity enjoyed by those guilty of genocide. In the former Yugoslavia and Rwanda, for example, human dignity and the bases of civil co-existence have been violated and only a court at world level, with so many international tribunals and judges, is able to guarantee justice. That is why the Council and the Commission must draw up a common action plan within the time-scale provided for in the Maastricht Treaty so that Europe can support the United Nations preparatory committee for the setting up of this criminal court.
I would point out here, and the Commission should bear this in mind, that my country, Italy, has stated its readiness to host the plenipotentiary diplomatic conference.
Mr President, for a moment I thought we were being left out. On behalf of our Group, and Mrs Lenz who unfortunately cannot be here, I rise to express our total support for this resolution. I believe we must have a cohesive approach to these international war crimes and there must be no hiding place for those who commit them.
I would also like to say that personally I am very glad that the resolution includes a proscription of the death penalty. Whatever penalty the courts will decide for these people I do not believe the death penalty is right. I feel it necessary to say this at this time because there are many calls for the return of the death penalty for certain crimes, and I am very glad indeed that the resolution includes a proscription on that.
Indonesia
Mr President, Mr Deus Pinheiro, ladies and gentlemen, with dramatic frequency the European Parliament denounces and repudiates the total disrespect for human rights shown by Indonesia. And every time it returns to the subject the situation has got worse and not only in East Timor. What more has to happen before we stop sending arms to that country, and by we I mean the Member States of the European Union? This is not only a matter of dealing with political pragmatism: but we are actually providing means for repression. What about all of these words spoken at meeting after meeting in favour of human rights, only to be followed up by this kind of action? The European Parliament's successive demonstrations repudiating the situation in Indonesia are quite right. However, the European Union as a whole should back the position of the European Parliament or else I think that it will lose all of its credibility. Given the situation in Indonesia, when are we going to take a common stance that has effective consequences on our political and economic relations with that country?
Mr President, I am saddened to be addressing the House yet again concerning a distinct lack of democracy and human rights in a third country, namely Indonesia. This is a country which enjoys a booming economy and is a member of the important Association of Southeast Asian Nations.
But of course, as we all know, especially those of us who take part in these debates, such credentials are no guarantor of democracy or respect for human rights. The unnecessarily violent raid on the Indonesian Democratic Party's headquarters, just days after the ASEAN ministerial meeting in Jakarta, is yet another example of the government's attempt at suppression of any opposition to its regime in Indonesia. On this occasion, 90 people were injured and over 180 were arrested; most are still in prison. The Peoples' Democratic Party, another opposition party, has also been criminalized and many of its supporters too are in detention. Furthermore, prodemocracy activists are being held incommunicado for engaging in peaceful activities. This cannot surely be allowed.
The Indonesian media have been told to watch out for communist propaganda. Journalists have been intimidated by the security forces and an atmosphere of censorship prevails.
We contend as a group that we cannot close our eyes to the repression in Indonesia. The structures for democracy do exist and every effort must be made to uphold them. I draw attention particularly to paragraph 8 of our joint resolution, which calls on the Commission to keep the establishment of trade relations with ASEAN subject to respect for human rights and invite the Commissioner's comments.
Mr President, the fight for democracy in Indonesia has become even more visible and the oppressive character of the regime has become even more evident. We must prevent the growing importance of the Indonesian economy and interests linked to that dynamic from being used as a smoke screen to hide the political situation which the international community cannot pretend to ignore. On the other hand, it is natural that, in a resolution on human rights in Indonesia, there is no room to make reference to human rights in East Timor. But we must remember that this political regime, which flouts the human rights of its own people, also does so, and even more violently, against the people of Timor by means of a military occupation which has now lasted for two decades; among the human rights which have been violated by the Indonesian regime we should also include the right to self-determination of another country subjected to the process of genocide. We should not forget this and we should not lose any opportunity to recall that this is the case.
Mr President, when the Dutch East Indies became Indonesia many of us rejoiced at this step in decolonization and towards democracy. But how sour this dream and this vision have become! The days of the Bandung Conference, which was a watchword for liberation, seem like many centuries ago, because what we have now is a repressive regime. The proof of this is not just the attacks on their own citizens but the continued denial of the right of self-determination not only to East Timor, which colleagues have already testified to and which this House has already underlined many times, but also in West Papua or West Irian Jaya.
We have to ask the Commission when it is pushing Indonesia - as we assume it will - on human rights, to let these particular denials of the democratic right of self-determination be to the fore and at the top of the agenda, so that when Indonesia finally achieves a return to democracy these areas can be liberated, just as Catalonia and the Basque country benefited when democracy came to Spain.
Mr President, after what we have just heard from Indonesia, we can establish the following: this is not a democratic state and it is not a state in which human rights are protected. On 27 July the headquarters of the democratic Indonesian party, the PDI, was stormed by military and para-military troops: 5 people dead, 24 disappeared and 149 injured are the minimum figures to be condemned. We are outraged that peaceful demonstrators from the democracy movement were pursued in the days that followed. According to our figures, at least 100 individuals were arbitrarily arrested and are now facing prosecution under the anti-subversion law. There is no freedom of opinion or of the press; on the contrary, journalists are being prosecuted too.
Indonesia did not subscribe to the international pact on civil and political rights. There is no agreement on the prevention of torture, which is of extreme concern to us. That is why we call for three things: first, the release of the people under arrest; secondly, what we have always called for in relation to East Timor and Irian Jaya, an end to all military aid from Europe; and thirdly, the inclusion of human rights in the trade agreements with ASEAN. The EU has concluded trade agreements without addressing the human rights question. The Commission must alter that. Human rights must be protected here. It is our obligation to do so.
Violent suppression of a peaceful movement in favour of democratic reform in Indonesia, with arrests, restrictions on journalists, injuries and deaths, is something to which this Parliament must react. This is not an isolated event which is out of accord with the usual policies pursued by the Indonesian Government. This Parliament has repeatedly gone on record against the human rights abuses for which the Indonesian Government has been responsible.
Worst of all in recent years is the case of East Timor, where a third of the population is estimated to have died. There are, however, sadly, many other examples of flagrant abuses of human rights on a considerable scale by the Indonesian Government.
The European Parliament must, therefore, demand that all deliveries of arms and military equipment are permanently stopped and that maximum efforts are made to force the Indonesian Government to end its policy of crushing all dissent by force. Those who are in prison for purely political offences, including Muchtar Pakpahan, should be released, and so should those from East Timor and Irian Jaya. Legal proceedings against Mrs Megawati Sukarnoputri should be abandoned.
Unless there is a change, the Indonesian authorities must understand that their total disregard of international standards on human rights will have an impact on economic and political relations between Europe and the Indonesian Government, and the Council and the Commission should give careful consideration to what action can be taken on this forthwith.
We want the best possible relations with Indonesia but these can only be achieved on the basis of a very considerable improvement in the sphere of human rights. This is a message we must make very clear to the Indonesian Government.
Mr President, once again we can see that the political groups of the European Parliament agree about the defence of human rights in Indonesia, hence the need for practical measures to be taken by the European Union and its Member States. On other occasions, the European Parliament has already assessed and condemned the serious violations against human rights by the regime in that country against its own people and other peoples in the region subject to its illegal domination. Once again, reference is being made here to the case of Timor, inter alia. What is new in the situation which took place in July - developments of interest - is the generalisation of protests and the emergence of a broader democratic movement with credible leaders of a genuine opposition calling into question practices and, I dare hope, the very survival of this dictatorial regime and the leadership of its tyrant, Suharto. The European Union must stop propping that regime up but that would mean exchanging principles and values for business.
The joint resolution on the growth of repression in Indonesia reflects the widespread disapproval in this House of some aspects of policy in Indonesia. I say some aspects, because we know that some areas of Indonesian policy are to be commended. But nevertheless we are aware that things are bad when it comes to the upholding of human rights in the country and the country's democratic behaviour. When I think of the machinations against Mrs Megawati Sukarnoputri and her Democratic People's Party, which effectively make it impossible for any democratic opposition to function in Indonesia, when I think of the arrest of Muchtar Pakpahan, leader of the SBSI labour union, when I think of the numerous political prisoners, when I think of the recent raids, and when I think of the opprobrium in which Indonesia is held over the Timor affair, then we have to acknowledge that very little progress has been made, and indeed, things are getting worse rather than better.
Today I think this resolution is focusing on the position of Mrs Megawati and Mr Pakpahan. Our main concern is to improve their position by voicing our support for them, and we want to secure the release of these trade union people, and other detainees too.
This means that the resolution contains a couple of points which are not relevant just at the moment and are perhaps not quite so easy to accept and approve. I am thinking of paragraph 7, but paragraph 8 too. If we can maybe take those out, I would hope that the resolution might receive the endorsement of a very broad majority which ought to make the Indonesian Government stop and think. If a loud enough noise is made here in Parliament, the Indonesian Government will hopefully listen and respond.
Madam President, Commissioner, the latest events in Indonesia, which I refer to in the motion for a resolution, only go to vindicate all those who for many years now have denounced what was happening in East Timor. Against this background, we have heard that the Commission and, in particular, the Irish presidency might play a major role here. Firstly, they must bear in mind the common position already adopted by the Council and apply provisions on every occasion and whenever necessary, in particular at the 51st Assembly of the United Nations and the meeting of the European Council which will mark the end of the Irish presidency, as happened in Madrid in 1995. Secondly, we must include the question of East Timor whenever possible in questions of international affairs concerning the European Union. Thirdly, we must back and promote any action which is aimed at using the resources at the European Union's disposal to improve human rights in Timor and finally, we must promote the publication of a White Paper which brings together witness reports and documentation about human rights violations in East Timor.
Alexander Nikitin
I am glad that our initiative in getting this matter included on the agenda for urgent debate has received so broad a measure of support from other honourable Members. This House is regularly accused of holding the same debates time and time again, but regrettably we find that there is a very real need to discuss the case of Nikitin, the Russian environmental activist, for the third time in ten months. Because despite two previous resolutions on urgency by Parliament and despite measures by the European Commission in Moscow, it seems that Alexander Nikitin's position is getting worse. Not for nothing has Amnesty International declared him a political prisoner. We must not forget that Nikitin used only publicly available sources for his report. So in this case there is no question of his having published secret information in a manner prejudicial to state security. It is intolerable that someone in a country which, incidentally, is a member of the Council of Europe, should be imprisoned on political grounds. Nikitin should thus be given a fair trial and exonerated by a civil court. I hope the Commission will give particular attention to this case and make representations to the Russian authorities about it again. I look forward to the Commission's reply with keen interest.
Madam President, the Nikitin case is important for two reasons.
What we have here is political persecution by the Russian authorities of a former officer who has done his duty as a Russian citizen and as a European citizen without revealing any military secrets whatsoever in doing so.
What has Mr Nikitin done? He has denounced the state of the nuclear installations in the Kola peninsula: literally, a nuclear dustbin. Much more than a threat - a real, huge and present danger, not confined to Scandinavia alone but spreading through the Barents Sea to a much wider area. A situation which calls for the urgent setting-up of a joint commission by the Russian and European Parliaments - and, of course, the immediate release of Mr Nikitin.
) Madam President, this House must show its concern for the continuing deterioration in respect for human rights in Russia. In the case in point, a campaigner on environmental issues has been arrested simply for collaborating on a report dealing with pollution of the waters around the Kola peninsula.
This House gave its opinion in February, but Amnesty International, the High Commission of the United Nations and the Helsinki Committee also regard him as a prisoner of conscience. I believe we should demand, not request but demand, the release of a man who has been imprisoned simply for fulfilling his duties as a citizen. It would be good for the environment in Europe, and in Russia in particular, if all citizens were to fulfil their civic duty of respecting our environment. This House, therefore, must vigorously call for the release of Mr Nikitin, whose health is also deteriorating.
Madam President, the case of Alexander Nikitin is also particularly important to us because he has participated in the EU's TACIS work with the Bellona organization. Amnesty International has declared Nikitin a political prisoner and, what is more, the first prisoner of conscience in Russia since the collapse of communism.
This is what Amnesty says. Amnesty has investigated the figures quoted by Nikitin in Bellona's report, and confirmed that they are based on publicly documented sources. We really have no reason to turn a blind eye in this case.
It is also time for us to debate who should receive our annual Sakharov Prize, and I hope that the various political groups will consider Nikitin. He is likely to be sentenced in October or November to up to 25 years' imprisonment, and now is really the time to act. By the end of the year it may already be too late.
Finally, I should like to mention that the Globe environmental network, which has many Members in this Parliament, wanted to visit Murmansk and the Kola Peninsula to investigate these matters about which Bellona and Alexander Nikitin have written, that is, this radioactivity problem.
This trip was scheduled for the end of October, but unfortunately nothing has come of it this time, as it was impossible to establish good cooperation with the local authorities. The issue is topical, and I hope that Members of this House will be able to familiarize themselves with the matters on account of which Alexander Nikitin has been groundlessly imprisoned.
Romania
Madam President, we hear that Romania has conducted a review of its Penal Code. This has led to the introduction of penalties of up to five years' imprisonment for homosexuals. The gravity of the penalties envisaged in this review requires that the Commission and the Council adopt measures aimed at demanding respect for human rights in Romania. In this case, rights are being attacked by laws which, in addition to being discriminatory, express value judgements whereby an attempt is being made to criminalize those whose lifestyle and tastes are different from those of the majority, as always happens where respect for an individual's autonomy is non-existent. It is therefore essential for this House to demand that the Romanian government comply with the undertakings entered into with the Council of Europe aimed at the total abolition of repression of homosexual behaviour.
Madam President, ladies and gentlemen, with its decision to impose a sentence of up to 5 years' imprisonment for homosexuality, the Romanian Parliament has discredited itself in my eyes. Either the Romanian parliament is clueless about European human rights standards or, as I presume, this is a deliberate slap in the face of all those who are being persecuted in Romania because of their sexual orientation and also all those Romanians who are looking for a rapprochement with the European Union.
In my view we cannot accept either alternative, and they only show the need for a process of democratization in the Romanian institutions. We must react today, immediately! It is absolutely essential that we increase the pressure, for we have a chance to ensure that this threat of prison sentences really is averted, possibly through the conciliation procedure or as a result of a constitutional inquiry, and that homosexuality does not become a crime.
Let me stress that I very much welcome the fact that the leader of the Romanian delegation in the joint parliamentary committee has already informed us that he intends to enter this question on the agenda of our next delegation meeting.
Madam President, this motion for a resolution is particularly important, and I believe that the government of Romania considers it as such, and regards it as opportune too. After all, it is time that the Romanian Parliament - or at least the members of certain parties that specialize in such dubious activities as that which concerns us today - should understand that measures of this kind are contrary not only to the agreements to which Romania freely adhered but also to the values on which the European Union, of which Romania wishes to become a member, is based.
In conclusion, I also believe that this episode and others of the same type should prompt every Member of this Parliament to make greater efforts to ensure that the European Union finally acquires a constitution in which these basic rights are codified.
Madam President, I am a Member of the Romanian Joint Parliamentary Committee. When we visited Romania some months ago, I must say I was quite appalled by the attitude of leading politicians to the issue of homosexuality. But now I am utterly dismayed by the recent actions of the Chamber of Deputies in Romania in wanting to introduce even harsher, stricter penalties for homosexual acts between consenting adults. This is quite unacceptable in a society which claims to be civilized.
As we all know, Romania wants to become a full Member State of the European Union. The European Union often quite rightly demands that Romania and countries like it embark upon a programme of liberalizing their economies. That is essential. But I think it is just as important to demand that, if countries like Romania are going to be Members of the European family, then they must introduce more democracy, they must develop their civil society and, above all else, they must develop their human rights record and improve it dramatically.
I hope that that is the message which will go out to the Romanian Government today, loud and clear.
Madam President, Commissioner, I believe that every human being has the fundamental right to express their sexuality in complete freedom and with full respect for their partner, whatever their sex. That is why it is important vigorously to condemn - as does my group - the shameful decision of the Romanian parliament to increase the penalties for homosexuality between consenting adults, an action which effectively puts any country at the limits of civilization.
We urgently call upon President Iliescu to veto the law: that is possible and provided for under Romanian legislation. I would in fact stress that homosexuals and heterosexuals should have the same social, economic and political rights. That has been the opinion expressed by this House in past years.
I am asking the Commission to undertake to remind Romania of the commitments it entered into when it acceded to the Council of Europe: those commitments actually included the elimination of discrimination against homosexuals. Let us try for once to get decisions already taken enforced!
In 1995 60 people were jailed in Romania for homosexual acts and the new legislative proposals make the situation worse; they are truly disgraceful and contrary to all existing international human rights law. A very courageous gay movement known as 'Accept' has recently begun action to change the position of homosexual men and women in Romania. If the proposed changes in the law go through, these people may be arrested right away since the freedom of gays and lesbians to form organizations will quite simply be banned.
So I urge the Commission to do everything it can to protect the Romanian gay movement against the rabid, crude homophobia which is rampant in Romania. A country like this should not aspire to membership of the European Union. Existing measures of aid to the Romanian Government should be frozen.
Colombia
Madam President, I well remember Mr Samper coming to this House some two years ago and assuring us that he would do his utmost to devote more attention to protecting and enforcing human rights in his country.
I have statistics before me, which were published by the German church organization 'Brot für die Welt ' (bread for the world), according to which more than 30 000 people were murdered in the year 1995. Now I know that the situation in Colombia is extremely complex, but I cannot accept, nor can this House, that there have still been no decisive steps towards genuine protection of human rights, especially in the form of setting up a human rights office in Colombia. That means the government is definitely behindhand. I ask the House to adopt this resolution and to give it to the delegation to take with it, rather than keeping quiet about our political position on the human rights situation in Colombia out of some over-hasty sense of obedience.
Madam President, for several months, our Group has been attempting to obtain approval of a motion for a resolution relating to human rights in Colombia where many members of the rural population have either disappeared or died.
We support the move to rid the country of its drug crops, but these should be replaced by substitute crops. It is not possible to take away the farmers' way of life without offering them an alternative, and it is this that is giving rise to a clandestine civil war. We have heard about the expulsion of a number of families from the Bellacruz estate and are also aware that the Office for Human Rights approved by the United Nations has not yet started to operate - our fear is that this motion will not be adopted.
It would be highly significant if the delegation this House is sending to Colombia were to take with it such a resolution, in other words our agreement regarding Parliament's deliberations on the observance of human rights in Colombia and all these doubts surrounding the attitude of the Colombian authorities, since they are, it would appear, attempting to implement a counter-reform, viewing the army as a judicial police force. It would be a great pity if this motion were not approved and our delegation could not rely on the agreement of the European Parliament.
Madam President, we have given a great deal of consideration to this motion for a resolution currently under debate and, in all sincerity, find the greater part of the motion very reasonable. We are just as concerned as the next person about the generalized climate of violence prevailing in Colombia.
However, this motion does contain elements which are debatable. For example, we are not sure that this is the appropriate time to discuss whether it is the done thing to analyse the soundness of the coca-crop eradication campaign.
However, in the view of our Group, this is more a question of procedure: the motion's manifest inappropriateness is so blatant that we simply cannot support it. We are well aware that a delegation from this House is about to visit Colombia - next week, in fact, as mentioned by the honourable Member -where it will conduct discussions with the Government, the Opposition, Congress, the Attorney-General and non-governmental organizations. The logical thing would be to wait for its report before approving this motion. We should not forget that this is an official visit by a delegation from this House and that one of its most important objectives is to discover the facts about the circumstances reported to us. If we were to approve the motion now, we would be attempting to sanction before verification.
We should remember that, on many occasions, this House and also Commission institutions have shown themselves to be in favour of continuing the current coca-crop eradication campaign. Our attitude is therefore that it is totally inappropriate to approve the motion at this time.
Madam President, I shall try and be as brief as possible and respond to everything that was said or at least everyone who has made a statement about this matter. I shall begin with the question of the International Criminal Court by saying that, apart from some of the arguments already made by many of the speakers, which are relevant, we must look at the examples of ad hoc courts in former Yugoslavia and Rwanda which show that, in terms of time and cost, the option of ad hoc situations is not necessarily the best one. But it is also important to look at the question of cost which is undoubtedly also one of effectiveness. The existence of an International Criminal Court with a well-defined statute and a very well-limited scope (and practical actions to take) would certainly be a major deterrent for stopping crimes against humanity and crimes against human rights, all which are taking place in various parts of the world. That is why the Commission is giving all of its support to the creation of this International Criminal Court. This is also why the Commission has, over the last two or three years, paid out 3.5 million ecus to set up ad hoc courts in former Yugoslavia and Rwanda.
Madam President, ladies and gentlemen, as to the question of human rights in Indonesia, this unfortunately is a situation which has existed for some time. Speaking of the East Timor question, runs the risk unfortunately of becoming something of a cliché because nothing has changed and nothing has improved. But now that the lack of democracy and violations of human rights are obvious, vis-à-vis the citizens of Indonesia, in particular trade unionists and opposition politicians, the issue - from my point of view - has become an even more urgent one. That is why this resolution has been passed and is in line with others already approved by the Council and subscribed to by the Commission in terms of the respect of human rights, not only in Indonesia but in general, and the influence that this might have on the Community's political and economic relations. This is definitely an important resolution and I hope that the Council and the Commission together will take account of it, as I do.
Madam President, as far as the question of the case of Alexander Nikitin in Russia is concerned, the Commission has obviously taken initiatives and approached the Russian authorities, and has been monitoring closely events through the appropriate channels. I think that the legislation to which Russia subscribed when it joined the Council of Europe is certainly one of the main arguments for us to use when demanding, as someone has already said, that the Russian authorities release Mr Nikitin. Protection of the environment, as someone else said, must not be the preserve of committees or NGOs, however well-intentioned they are, or even the European Parliament. Everyone must take part, and that includes private citizens. Mr Alexander Nikitin acted as a citizen and as such he deserves our solidarity, that of Europe and the rest of the world.
As for the question of the rights of homosexuals in Romania, I am pleased to tell you, Madam President, ladies and gentlemen, that we have been told of a memorandum published yesterday by the Romanian government in which the Minister for Justice is entrusted with seeing that the Romanian Houses of Parliament do all they can to make sure that the Council of Europe's rules of conduct are respected in full, in particular with reference to Article 200 of the Romanian Criminal Code. This might mean that the action taken by you, Members of the European Parliament, and may I say so with some immodesty, the Commission, by acting more discreetly, might have led to these first results. Let us hope that this will have positive consequences very quickly.
Finally, Madam President, ladies and gentlemen, as for the Colombian question, the Commission as you know has subscribed to the thesis, which you also mentioned, that it is not enough to fight and try to bring an end to coca production: we must also give farmers alternatives to earn their bread. That is one of the reasons why, at the level of the system of generalised preferences, not only in the case of Colombia but also other Andean countries, we have allowed some supplementary facilities and we think that they are important. That is also why we think of Colombia as a priority country under the rubric of democratisation and human rights in Latin America. This is also the reason - but also the violations of various areas of human rights which have been detected - why the Commission has decided to meet the costs for five observers responsible for carrying out on-the-spot appraisals of the human rights situation in Colombia, under the hierarchical authority of the Secretariat of the UNHCR now installing offices in Bogotá, under the auspices of the UN, and also with funding from the Commission and Spain. Let us hope that the report to be drafted by these experts might give us a detailed indication not only on the issue of Santa Cruz but also other questions which have been reported and which definitely call for a much more detailed assessment.
Just for the record, Madam President, when you are sitting here in the middle at the back of the Chamber you cannot see any of the screens. May I ask you to get a television monitor installed here as soon as possible so that we can keep abreast of what is going on whilst we are sitting here. Just one screen at the back here would do it. I did ask for one two months ago. If it is too expensive for Parliament I would consider bringing one and setting it up myself. Just say the word. But let us get it sorted, please.
Thank you, Mr Eisma. We are going to consider the situation.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0999/96, by Mr Pailler and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the expulsion of immigrants 'without papers' ; -B4-1023/96, by Mrs André-Léonard and Mr Nordmann, on behalf of the Group of the European Liberal Democrat and Reform Party, on irregular immigrants; -B4-1040/96, by Mrs Lalumière, on behalf of the Group of the European Radical Alliance, on racist prejudices and the expulsion of illegal immigrants; -B4-1047/96, by Mrs Roth and Mr Cohn-Bendit, on behalf of the Green Group in the European Parliament, on the expulsion of the 'paperless' immigrants from the Saint Bernard Church in Paris; -B4-1061/96, by Mrs Palacio and others, on behalf of the Group of the European People's Party, on the expulsion of illegal immigrants; -B4-1065/96, by Mr Van Lancker and others, on behalf of the Group of the Party of European Socialists, on practices associated with the expulsion and removal of unlawfully resident third country nationals; -B4-1066/96, by Mrs Dury, on behalf of the Group of the Party of European Socialists, on the expulsion of the Vangu family; -B4-1069/96, by Mr Pons Grau and others, on behalf of the Group of the Party of European Socialists, on the deportation of 103 illegal immigrants.
Yesterday, Parliament received a group of immigrants 'without papers' , as I shall refer to them from now on, although some prefer to go on using the term 'illegal' to justify what cannot be justified: the axes of the French government smashing the doors of the churches where they had sought sanctuary. Contempt, arbitrary handling of cases, challenging the right of family reunification, etc. They were here - women, children and men - with their faces uncovered. They were here to bear witness, to explain and fight against laws such as the Pasqua laws, which make an immigrant into an illegal, a human being into a hunted animal, anyone 'different' into an enemy.
Some of them testified to their fondness for France and Europe, after many years spent working here, paying their taxes here, studying here - in a word, living here. For example, Henri Leclerc, President of the Human Rights League and a prominent advocate, introduced into the discussion the idea of incorporating the presumption of integration into our legislation. Although the shock treatment was handed out by the French government, the question already concerns - or very soon will - the majority of our Member States. The situation was described to us yesterday on behalf of the immigrants: it is already very serious in the Netherlands and in Germany and, in a more furtive way, in the United Kingdom, Spain and Portugal, apart from the regularizations granted in the latter two countries.
It is to be regretted that despite the success of yesterday's event - by which our institution granted recognition to these men and women - a number of Members did not see fit to come and meet them and look them in the eye. Would they then have been able to hold them in contempt, describe them in meaningless terms such as 'illegals' or 'offenders' ? Human beings and human dignity were the keynote of yesterday's meeting at the European Parliament.
Europe must go all the way, must respect its own principles and values, must increase its aid to the southern countries, must contribute to development policies and make no concessions to the dictators. No concessions, either, to the Le Pens and other Mégrets who speak in tones of hatred and often blame immigrants for all our ills. Too often, the countries of Europe have greeted foreigners by slamming the door. Let us do what we can to see that the doors are opened again.
Madam President, one of the curiosities of our Parliament is that a signatory to a compromise amendment in the topical and urgent debate can get up and say something which is completely at odds with the spirit of that compromise. As we have just heard.
As far as I am concerned, I shall defend the compromise. I shall defend it because it is a reasonable compromise, which does not accuse the government of a Member State by name, and I believe - to be frank - that the French government was right not to let the situation get any worse, with possibly tragic results. What would people be saying now if one of the hunger strikers had gone all the way and died? The French government prevented a Bobby Sands situation from happening, and it was quite right to do so.
That is not to say that the legislation is perfect; no legislation is perfect. Legislation is an ongoing process. The French laws of 1993 righted certain wrongs. They may have created tricky situations, individual problems that will have to be examined individually. But it is important to get things into perspective and remember that a breach of the law cannot, in itself, create any rights. In consideration of which, the immigrants in irregular situations are not necessarily offenders, comparable to thieves and murderers. They need to be treated with restraint and humanity, and fortunately that is what happened in France.
Let us get away from these cross-purposes and confusions, and try to find a way in which cooperation between governments might make it possible to solve - or help to solve - this problem of illegal immigration, one which concerns us all and must not be left to the extremists.
Strong feelings are not always wise counsellors. Even so, how can anyone not be indignant at the way in which these immigrants 'without papers' , as we are calling them, have just been treated in France?
After all, how can we accept a situation where, in a so-called democratic country, brutality takes the place of dialogue and collective deportation by a charter flight does duty for immigration policy? This, then, is a fundamental problem facing France today. The application of the Pasqua laws has often had very serious consequences because, in the guise of combating illegal immigration, it has resulted in a number of immigrants who were previously in regular situations losing their right of residence and becoming illegal.
In any case, this new legislation which we have so often denounced offers no possible justification for the violence with which this movement was repressed. I would add that some of those who were expelled have been persecuted and arrested on returning to their countries of origin. All this is in conflict with the fundamental texts defining human rights; quoting from memory: refugee status, the concept of family reunification, the ban on collective deportation - all principles enshrined in the European Convention on Human Rights.
We have a duty to react against this generalizing tendency which treats people without papers as illegal, equates immigration and illegality. We know that this is an open invitation to racism and xenophobia. There are various notions about racial inequality that prove the point. So, ladies and gentlemen, let us be on our guard!
Madam President, as a German of my generation I have learnt a lesson from history. It must never happen again that the possession or non-possession of papers becomes a question of survival, that papers become more important than people. This must never happen in any place where we have political influence. I do not want to pillory or accuse the French state now. This is far more a common problem, which all our bureaucracies tend towards because of course bureaucracies always prefer dealing with papers than with people and as a result trample elementary human rights underfoot.
In a situation where we are all immigration countries in our capacity as a European Community, one thing must be clear, namely that the uncertain legal situations that inevitably occur at regular intervals must be clarified by legalization, that everyone who resides here must be guaranteed the same human rights regardless of their colour or passport. It must be made clear that we are pursuing a policy of human rights and civil rights, with the simple objective of returning to the beginning of the French Revolution, when the question of citizenship, of citoyenneté , was simply the question: who is living and working in this territory? Unfortunately that has almost become a utopian objective today, but we will achieve it.
Madam President, we are faced, here, with a highly sensitive matter of great concern to the Member States of the Union and European public opinion as a whole. The economic and political aspects of immigration into Europe are the source of much tension and debate within the countries affected, particularly those forming the Community's outer border or bordering on countries which receive people, sometimes in desperate straits, who are seeking solutions to their problems of work or political persecution.
However, in democratic countries, such as those in Europe, governmental action is obviously set against a background of the application of law which, under the terms of international treaties or agreements and legislation emanating from their own parliaments, they have decided to promulgate and apply. What is more, the laws are there to be complied with, not only by governments themselves and the courts, but by ordinary citizens - this is what the governments of France and Spain have done.
Independently of this, our political Group believes in and is working for a free Europe where fundamental human rights are respected - not only those of European citizens themselves, but also of those who come knocking on our door requesting asylum or economic aid - and where those with racist or xenophobic motivations for refusing entry to foreigners are repudiated outright. However, problems require solutions and laws define rules whereby people may coexist. Individual rights require individual treatment. The Member States of the European Union grant asylum on the basis of Article 1 of the Geneva Convention on the Status of Refugees as protection against persecution on grounds of race, political convictions, religion, nationality or membership of a social group. In addition to the right to defence, those requesting asylum have a right of residence, access to translation services and legal advice as well as a right to basic assistance, in accordance with the principles of the welfare state.
Economic immigration has other connotations: Europe has a high rate of unemployment and, regrettably, cannot take in the hordes of people from third countries who are pressing on our borders, requesting work or sustenance. We need to implement a policy, to my mind an aggressive policy, to help those countries from where these immigrants originate. An attempt has been made to do this, I believe, with the recent association agreements with North-African countries. However, at the same time, we have to pursue the organized mafia which is exploiting such people, advising them, at a price, to avail themselves of the law fraudulently, to destroy the papers which prove their nationality and to make their return virtually impossible. The identities of such mafias, Madam President, are well known.
Madam President, ladies and gentlemen, France is of course not an isolated case, but the way in which the French Government forcibly drove people who had no papers out of St Bernard's church this summer shocked an awful lot of people. Problems are not solved by truncheons, tear gas and brute force. Responses of that kind are proof that despite all the conventions on human rights our Western countries, and not just France alone, display an alarming lack of humanity and furthermore lack any coherent vision on immigration.
Mr Nordmann is right to say that Member States have the right and even a duty to take decisions on whether or not aliens have the right of abode, but they must do so in a democratic manner. Parliament must thus continue to oppose the Council's practice of using recommendations on asylum, immigration and expulsion as instruments of a very restrictive policy which escapes any form of democratic scrutiny either by the national parliaments or the European Parliament.
Illegal immigrants, ladies and gentlemen, are a product of the law. They are created by the law, by governments of the right and - regrettably - the left as well, which make it difficult for people to obtain the right of abode and to have their families with them, so that people who had the right papers yesterday find that they do not have them today. Anyone who claims that a complete stop can be put on immigration is blind to war and violence, does not see that there is hunger and exploitation in his world which drive people to flee. Criminalizing people who do not have papers is grist to the mill of parties which are racist and xenophobic.
A few months ago a Belgian journalist, Chris De Stoop, published a book entitled 'Haal de was maar binnen' (' Bring the laundry in' ) in which he describes the dire way of life of people with no papers: on the run, often from far-right mobs in Germany, from the police or the courts, with no entitlement to health care, no right to a roof over their heads, no education for their children and no income, they are easy prey to racketeers and slum landlords. He also describes how our governments treat these people: group repatriations using private travel agencies, in Belgium, Sweden and Germany; confinement in detention centres in lamentable conditions, with no privacy or visiting rights, with no information about what is to happen to them and often even without the freedom to return home of their own volition.
Even people with no papers, ladies and gentlemen, are entitled to health care, to education for their children and to humane treatment. Their position must be considered on a case by case basis, fairly and generously. They must only be sent back if their safety and ability to reintegrate is guaranteed. Efforts are urgently needed to regularize the status of those who have been here for years or those who cannot go home.
Madam President, ladies and gentlemen, my Group is happy that we have this resolution at last, and we hope it will be supported by all democratic parties. We are asking for an in-depth debate. This subject is too serious to be deemed closed after an urgent resolution.
Madam President, first of all I would like to point out to Mr Nordmann that the idea is not just to signify our agreement to the compromise, publish it, make sure everyone reads it and leave it at that. What we say here also serves to defend our points of view, which necessarily may lie to one side or the other of that compromise.
There were many of us in Europe, and especially in my own country, who were shocked by the attitude of the security forces and the French government to those they call the immigrants 'without papers' . In addition, what may have strengthened our feeling that there was a need for a joint action in Europe was an upsurge of solidarity towards these people. We realized that there still existed, within our countries, men and women who were no doubt living comfortable, problem-free existences but were reacting on the basis of a certain set of values, such as respect for human dignity, the respect for children we have heard so much about in recent days, and the consideration we must show for all those who come to Europe, perhaps seeing it as their only recourse, but also fleeing from the realities of violence, the problems of survival and real economic hardship.
Since this was to a large extent a question of law, it must be said that we should live in States governed by the rule of law - and even in a Europe governed by the rule of law. Of course, it is necessary to have rules, because rules are one of the guarantees of democracy, but the law is also a living entity: it observes how things really are, and sometimes follows their development.
To take a campaign which I myself conducted, the abortion campaign, the Belgian law has been unchanged for many years. What we ask is that the law should adapt to people's situations, in other words that fundamental rights should be respected. What I would like to see, on behalf of all those who come to us appealing for social solidarity, is that they should be acknowledged when they have become integrated, that their children should be protected, that their families should not be broken up and that Europe should be a Europe of solidarity and of the defence of a certain set of values.
Madam President, many thousands of citizens in European Union countries live in what might be termed irregular circumstances and people from other countries are arriving every day from countries where there is armed conflict or truly untenable socio-economic situations.
Despite our wealth, we are incapable of offering a humanitarian response to such situations, nor do we have a common immigration policy. We make a great fuss about banning the export of radioactive waste and other products, which is all very well, but our reaction to the mass expulsion of illegal immigrants is not so forceful. We know where the rubbish dumps are located but we have no reliable information as to the destination of those we expel. The question of illegal immigrants is used to stir up feelings of xenophobia and racism.
The recent expulsions from France and Spain are neither an example to be followed nor a solution to the problem. In the case of Spain, I am sorry to say, the operation was carried out in secret. The institutions which monitor the undertakings given to such citizens, when some of them submitted requests for asylum, were not notified. The 103 emigrants were sent to various African countries - in some cases, not to their country of origin - arriving on military aircraft and under sedation administered during the journey. In addition, sufficient legal guarantees were not extracted from the receiving countries.
Spain is a signatory to all international protocols and agreements in defence of human rights, the country's constitution is progressive and tolerant, and there is a law on aliens, albeit a much highly criticized one, but even this was flouted.
It's not asking for much to request that, on the one hand, at least the legal code should be observed and, on the other hand, that a country which is receiving emigrants should promote, within the European Union, a commonpolicy consensus to deal with this type of situation. I am convinced that this House will assist with such objectives.
Madam President, for your benefit and that of the House I should say that in recent years the Union Member States have one by one made it increasingly difficult to get in as a legitimate refugee. Unclear concepts such as 'safe third country of origin' or 'safe third country' have led to a situation in which we are frequently at odds with internationally agreed practices or the principle of not sending people back, which we have made sacrosanct.
As a result of all this we have succeeded in recent years in steadily reducing the inflow of legitimate refugees, but at the same time the proportion of illegal refugees has grown. It is high time the Commission, and the Council, thought about what we are really going to do about the problem. That they looked at how the problem might be shared instead of offloaded on to someone else. How we might move from 'burden shifting' towards 'burden sharing' .
What we famously have agreed on, without formal assent, is how to get rid of the illegals. This happens in an increasingly reprehensible and inhumane way. It is a scandal, in my view, that such practices occur in this supposedly 'civilized' part of the world. But it is a good thing for us to be debating the matter today, and I am optimistic. I regard it as a preliminary to the debate we shall be having here in November on minimum guarantees for asylum, on which I am rapporteur. I naturally hope that then too we shall be able to agree on a fair and humane course of action towards all those who have been driven out of hearth and home.
Madam President, given some of the contributions made in this House this afternoon, I feel I need to call for coherence, coherence in the sense that everything must be said, not just a small part. If not, we risk misrepresenting the situation and sinking into sectarian argument, even demagogy.
I feel I have to - and will make an attempt to - explain the situation factually and objectively and, to do so, I will simply refer to some newspaper headlines on events in Spain (I am referring to the Spanish case): On 11 July 1992, El Diario de Melilla ran a headline stating 'Reserve police forces to make Africans abandon their rally' . The next day, ' Reserve police officers violently ejected Africans from government premises' ; ' Thirty-six immigrants were detained at the police station' ; ' Another group was expelled to Morocco across the wire fences' ; Around the same time, July 1992, ' Almost 100 Africans are trapped between Spain and Morocco' ; ' The State Commission for Refugees is taking Spain to the European Court of Human Rights' , and so on.
To end, I would remind the House that the current Spanish government was not in power at that time in 1992.
Madam President, all our Member States, as one of my colleagues has already said, are today confronted by the problem of mass immigration by groups of people who are refugees not so much from persecution by political dictators - increasingly rare today, I am happy to say - as from the economic conditions they face in their countries of origin.
Our Member States, including France, have a long tradition of harbouring political refugees, and they intend to keep it. That is a moral duty as well as a human one. However, an immigration policy creates both duties and rights.
Is there anything more difficult in human terms than illegal immigration? Are these people, who have left their countries, their backgrounds, their environments, finding their hoped-for Eldorado as illegal immigrants? Surely not. So we must oppose any attempt to encourage the continuance of these situations, and the circumvention of the right of asylum through the use of unacceptable political pressure.
The automatic regularization of illegal immigrants would infallibly create two situations that no one wants. The first would be the harsh injustice done to those who, obeying the rules, have voluntarily returned to their countries of origin, respecting the sovereignty of the State to which they applied. The second one would be the very serious disservice done to our States which, by encouraging the circumvention of the right of asylum, would inevitably result in more foreign groups embarking on this undesirable adventure.
Ladies and gentlemen, we are not going to solve the problems of the illegal immigrants by forming them into associations. Our duty lies elsewhere. We must aid those countries which are now experiencing difficulties. A partial solution is no doubt provided by the Union's development policy. European programmes deal with these questions. They are often called into question in this House. Let us support the European Development Fund, PHARE and TACIS, and let us also support the MEDA programme, because they represent a variety of forms of economic aid to support democracy which will enable people to live happily on their native soil.
The law is made by people for people, and if it is imperfect, let us take action to change it, but let us not exploit human misery for political ends. Incidentally, I really would not like to see the European Parliament become a platform for opposition to one of the Member States. Speakers should confine their remarks to European policy.
Madam President, I was unaware that drugging people in order to expel them to countries which were not, in fact, their own is complying with the law in Spain, as stated here. This has been duly acknowledged by the Spanish Ministry of the Interior. And, by the way, in the case of Spain, there is more than enough evidence not only that human rights have been violated but also that the law on aliens has been infringed.
At any rate, Madam President, I would like to extend my thanks to colleagues in various political Groups and congratulate us all on having been able to include a debate on the status of those 'without papers' in Europe within a debate on an urgent subject. Recent events within the European Union reveal that we are faced with a phenomenon which involves more than just national interests. Melilla and Paris are just two examples - I do not think we would have to go in for mental acrobatics to identify others fairly quickly. Member States are preparing increasingly restrictive laws regarding the entry and settlement of foreigners on their territory and the Geneva Convention is continually being violated regarding the right of families to live together and join the initial immigrant, the right to asylum and freedom of movement. Approval of such laws will simply turn the majority of them into stateless persons, snatching away from them the status as citizens - albeit second-class citizens - they have fleetingly enjoyed after long residence in those countries.
Given this context, the European Union must develop a democratic system of laws to protect these minorities, creating the conditions for Member States to tackle problems within a framework of frank dialogue with organizations supporting these groups.
Madam President, there are several lessons we must draw from the many incidents involving the expulsion, or attempted expulsion, of illegal immigrants that have littered the front pages this summer in various European countries.
First, we have found that the great majority of public opinion expected the authorities to behave in a humane manner but also to apply the law. Constantly, people have said to us, ' Why should I abide by the law if others consider themselves above it?' This question poses the fundamental problem of public consent to the social pact - a consent that can only be obtained if everyone knows that the laws of democracy are being respected. Well, the first humanitarian duty of governments is to preserve that pact, and with it the society that has elected them.
Lesson two: it is very difficult in humanitarian terms to expel people who, even if they do lack the legal paperwork, have been living in a territory for a long time, because they have naturally established many links there, sometimes including family ties. On the other hand, when an illegal immigrant is detained at a frontier, or close to one, sending him back causes few psychological problems.
All the experts tell us that a person who crosses a border without authorization is fully aware that he is in the wrong. He is trying his luck anyway. If he fails, he regards it as bad luck, but not as a trauma. This is why the campaign against illegal immigration must first of all be conducted at frontiers. Admittedly, as we know, a frontier cannot solve every problem, but it is still easier to detain illegal immigrants at this stage than it is later, once they have disappeared into the general fabric of society. So it would be very harmful if we were finally to abandon our permanent or mobile border checks, even at the internal borders.
Finally, lesson three: irregular immigrants must be entitled to a form of treatment that respects their human dignity and, moreover, complies with the international undertakings which we have all signed. At the same time, though, we should avoid granting any benefits that might encourage new arrivals.
As far as this matter is concerned, I can do no better than refer to the Council recommendation of 22 December 1995, which states, among other excellent proposals, that the demand for state benefits for immigrants should, and I quote: ' be able to be met only once it has been verified that the party concerned and his family are eligible for the benefit, having due regard to their residence and employment status' . Obviously, exceptions will have to be made to this principle on essential humanitarian grounds, for example if there is a serious risk to the health of those concerned. However, we do not feel that the need for education can constitute a sufficiently essential humanitarian reason for delaying the expulsion of an illegal immigrant, which seems to be the bizarre suggestion contained in the motion for a resolution upon which we are to vote.
Madam President, Parliament seems to have been shocked by the rather dramatic expulsion of a few dozen illegal aliens. Though I should say in passing that I find it difficult to reconcile the extent of Parliament's emotion and shock, as expressed in the tone of paper resolutions, with the enormous number of empty seats here when the resolutions are being debated.
But as far as the substance of the matter goes, no one can ignore the fact, certainly in the French case we are primarily concerned with here, that every human and proper legal procedure was followed. If one allows one group of asylum cheats to stay because that group happens to be occupying a church, one is opening the door to every possible form of asylum deception and those who suffer in the end will be the very small minority of genuine refugees.
I should also say in all honesty that I myself am not all that happy either with these dramatic expulsions. Not because I do not think them necessary. I do. But because the facade of a few dozen illegals, fortunately deported in a humane and properly controlled manner, a facade designed to suggest that our governments are doing something about the problem of foreigners, because that facade hides a quite different reality. The reality of a huge problem of resident foreigners, of streets and areas which have been taken over, of alienation and small and largescale crime which is inseparably bound up with that alienation.
It pains me to see once again that the great majority of honourable Members of this House are blind to this reality, to this desperate situation in which the weakest of our own people find themselves when they are driven out of their own streets and areas or worse.
Madam President, the action taken against the French immigrants 'without papers' compels us to find a different basis for the problem of illegal immigration, since we have had proof that a purely repressive attitude is both inhumane and ineffective. Although the French Minister for the Interior was mainly concerned with demonstrating his firmness, the small number of deportees has clearly shown the limitations of the procedure. After all, there is a choice to be made: either we respect the rule of law and abandon the pretence that any illegal immigrant must be expelled by force of arms, or we follow the method to its logical conclusion. In that case, though, we will have to renounce the rule of law and accept a shift into totalitarianism, the inevitable result of the radical methods recommended by the far right.
Many of the French immigrants without papers, far from being clandestine, have been forced into illegality by the absurdity of the law, the ill will of the administration, or a narrow interpretation of the right of asylum. Far be it from me to maintain that any rejected asylum seeker should be regularized on principle. But I do know that, although the number of applications in France has fallen by two-thirds in the last few years, the percentage of cases where refugee status is recognized is still falling. Nationals of certain high-risk countries are virtually excluded from the protection of the Geneva Convention because of a restrictive interpretation of the definition of the term refugee, which incidentally is supported by a common position recently adopted by the Council. Yet the fact is that some of these people are in real and serious danger in their own countries, as the HCR has confirmed, which should lead to their situations being reexamined. France, of course, is not alone in facing this kind of problem, and so I approve the recommendations set out in the motion for a resolution before us, whereby thought will be given to finding solutions at European level.
Madam President, ladies and gentlemen, the Commission has been carefully following the events which have taken place this summer, and one of the most newsworthy events has been that some Member States have been taking decisions to expel nationals of third countries without immigration papers. These decisions and their application have led to a public debate and the Commission would like to say, before anything else, that these measures have been taken by the Member States in the exercise of their national powers. The events which have been attacked do not result, on the other hand, as it might seem and has been suggested in some of the proposals, from the application of recent decisions by the Council on expulsions; they have absolutely nothing to do with them.
The Commission has also heard - in this debate, once again - criticism from Parliament about the decision-making process concerning cooperation on matters of internal affairs and we have already had the opportunity to emphasize, in various circumstances, that we deplore the lack of consultation of Parliament. Similarly, we have criticized the Council's constantly referral to texts which are not legally binding. The Commission has always maintained that decisions in the field of immigration have to be compulsory and there must be some guarantee of controls by European Parliament. That was why, when the Intergovernmental Conference was coming up, we clearly came out in favour of the 'Communitization' of these matters.
Ladies and gentlemen, the basic problem we are dealing with here, leaving aside the recent events, is that of the immigration policy of the Member States. The Commission, for its part, has had the opportunity to emphasize, in various circumstances, mainly through its statement to the Council and the European Parliament and what was said by my colleague, Anita Gradin, in the European Parliament, that its approach is based on two principles which must always be kept in mind and taken jointly: on one hand, controls on migratory flows but, at the same time, the integration of illegal immigrants. It is, therefore, inevitable that, while respecting fundamental rights, we should take measures to expel the nationals of third states whose papers are not in order. Expulsion is a necessary measure to show that States are set on fighting illegal immigration but this must go hand in hand with a strong commitment to stop illegal entry in the first place and the exploitation of the nationals of third country living in Community countries clandestinely and very often in very fragile conditions. It is also important to emphasize that some of the practices recently adopted in some Member States to deal with the situation of illegal immigrants could actually be seen as quite positive.
The next item is the joint debate on the following motions for resolutions:
Biescas
B4-0967/96, by Mr Puerta and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the disaster at the 'Las Nievas' campsite at Biescas (Spain); -B4-1013/96, by Mr Sisó Cruellas and others, on behalf of the Group of the European People's Party, on the disaster which occurred at Biescas (Spain) on 7 August 1996, leaving 86 dead, 1 missing, hundreds injured and considerable material damage; -B4-1030/96, by Mr Pasty, on behalf of the Union for Europe Group, on the disaster which occurred at Biescas (Spain) on 7 August 1996, which leaving 86 dead, 1 missing, hundreds injured and considerable material damage; -B4-1076/96 by Mr Izquierdo Colado and Mr Cabezón Alonso, on behalf of the Group of the Party of European Socialists, on the disaster in Biescas (Huesca, Spain); Floods in Spain
B4-1014/96, by Mr Ferrer and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the storms in Catalonia; -B4-1025/96, by Mr Sanchez Garcia, on behalf of the Group of the European Radical Alliance, on the floods in the region of Valencia; -B4-1032/96, by Mr Gutiérrez Diaz and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the floods in the region of Maresme (Catalonia, Spain); Storm in Greece
B4-1035/96, by Mr Theonas, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on major crop damage resulting from high winds in Pilion; -B4-1062/96, by Mr Dimitrakopoulos, on behalf of the Group of the European People's Party, on natural disasters and hailstorms in the Thessaly region of Greece caused by torrential rain; -B4-1079/96, by Mr Lambraki, on behalf of the Group of the Party of European Socialists, on natural disasters in the Thessaly region of Greece caused by hailstorms and flooding; Hazardous waste trade in South Africa
B4-0998/96, by Mr Iversen and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on human rights violations and the devastation of the environment in South Africa caused by the trade in hazardous waste; -B4-1052/96, by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, on human rights violations and the devastation of the environment in South Africa caused by the trade in hazardous waste; -B4-1071/96, by Mr d'Ancona, on behalf of the Group of the Party of European Socialists, on the devastation of the environment in South Africa caused by the trade in hazardous waste; Pilgrim route to Santiago
B4-1072/96, by Mr Izquierdo Rojo, on behalf of the Group of the Party of European Socialists, on support for the conservation of the pilgrim route to Santiago de Compostela in the face of the brutal destruction of and assault on the village of Pazos.Biescas
Madam President, the Confederal Group of the European United Left - Nordic Green Left fully supports the joint motion for a resolution regarding our condolences to families and friends of the victims of the Biescas disaster and the request to help these people and to carry out reconstruction work in the area affected.
However, we wish to point out that the most significant aspect of this disaster was the fact that it could have been prevented. We advocate the adoption of preventive measures in all European Union countries to prohibit campsites being set up in at-risk areas and that those already in existence be inspected in order to prevent a repetition of this type of accident. We believe it is important for the European Union to act, firstly by expressing its condolences - as I have stated - but, above all, regarding future prevention, since thousands of European holidaymakers make use of such facilities every summer.
Madam President, I would like to begin my remarks by once again expressing my condolences and support for all the families and friends of the victims and everyone else affected by the disaster in the Pyrenees near Huesca during the afternoon of 7 August.
It was one of the greatest tragedies Upper Aragón has ever suffered and was the result of a storm which released a violent downpour over the Limes range, causing the Arás gulley to overflow. This, combining with the waters of the Betés, which was in spate, produced an avalanche of water, mud, trees and rocks which destroyed and dragged along everything in its wake, eventually bursting over the 'Las Nieves' campsite which was located on the outskirts of Biescas. It literally swept the site away. At the time, the campsite was home to several hundred people but, in a matter of moments, tents, caravans, cars and the people who were sheltering were violently swept away. Eighty-six people were killed, one person was never found and hundreds of people were injured to varying degrees.
A glance at the reports giving information about the situation of families affected by the tragedy gives one an idea of its scale. There are families in which the mother and children were killed, leaving only the father, or in which the father and children have died, leaving the mother, many of those left being in desperate economic straits. Children have lost parents and are alone, parents have lost all their children, and there are even families which were completely wiped out.
In addition, the dead, injured and other people affected did not come only from the Autonomous Region of Aragón, but also from many other regions in Spain and other European Union countries - the painful effects of the disaster have reached far and wide. In their name, I would request assistance from this House. I would once again ask that honourable Members demonstrate their sensitivity and pledge support for those in need. Lastly, I would ask that we vote in favour of this motion for a resolution which can be implemented urgently to alleviate the pain and serious economic situation in which some of those affected find themselves. The Community needs to give as much help as it can. I would make the same request of each and every one of the Commissioners at the Commission, asking them to be generous in their donations and to make the arrangements for the corresponding budget entry. Above all, I would ask you all to be most diligent in this matter because those affected require our urgent help.
Madam President, I support my colleague's words of condolence and remembrance for those affected by this tragedy. I would also like to pay tribute in the motion for a resolution to the people of Biescas, Jaca and Sabiñánigo and to all those who were of help at such a difficult time and who amply demonstrated their feelings of solidarity with the victims.
This motion for a resolution we are currently discussing is a call for basic, genuine, effective and sufficient aid from European institutions to help the families and friends of the victims, to help the injured and to rebuild the fabric of infrastructures which was damaged in the disaster. A call should also be made for more sensible and more responsible legal measures to be applied when siting campsites. Spanish government assistance is insufficient - the assistance of the European Union is required.
Madam President, I did, in fact, intend to speak about the floods in Catalonia and the Region of Valencia and to join with my two colleagues in their expression of sorrow for the tragedy which occurred in Biescas.
Madam President, natural disasters occur every summer in Mediterranean areas - there is torrential rain or devastating fire. The Region of Valencia has not escaped what one might term nature's revenge. Just a few days ago, the Baldiña, Sazor, Marina and Ribera Baja areas were the scene of serious flooding which has swept away crops and destroyed industry and infrastructures. The damage is put at several hundreds of millions of pesetas but this does not take into account the jobs lost in farming and the industries which will have to close down.
The President of the Autonomous Region, Mr Zaplana, made a lightning visit to the area but, surprisingly, decided that it was inappropriate to declare the region a disaster area. I know the area very well and I am currently wondering how all these companies and jobs which were destroyed will be able to survive without the official help and compensation which should quite reasonably be given as a result of the catastrophe they have suffered.
Floods in Spain
Madam President, the loss of life and physical damage caused by floods which, in this case, occurred in the region of Maresme in Catalonia as well as in the Region of Valencia, moves the Group of the European People's Party to express its condolences to the families and friends of the victims and, at the same time, to request the active solidarity of this House to alleviate the effects of the flooding and to attempt to prevent the recurrence of such a disaster.
We therefore ask the Commission to set up, together with the competent authorities, a plan to rehabilitate the affected region of Maresme and aimed primarily at the canalization of watercourses, to prevent flooding, and the rebuilding of infrastructures, homes and agricultural installations which have been damaged as a result of this torrential rain.
Moreover, given the recurrent nature of this type of flooding in the Mediterranean basin, we would draw attention to the need for a budget line to be used specifically for preventing and making good the effects of this type of disaster.
I believe that, if the European Union can show solidarity with its citizens in times of, albeit natural, disasters, we will undoubtedly be encouraging the creation of the concept of European citizenship, which can be of so much help to us in our efforts to make progress within the Union.
I would therefore reiterate this House's request to the Commission to take account of the damage suffered and the need for action both in the region of Maresme and in Valencia. We can thus go some way to preventing damage of this type in the future.
Madam President, in this, my maiden speech in this House, which I joined only yesterday as a replacement for a colleague, Isidoro Sánchez, I would like to greet all honourable Members and thank them for welcoming me. It is my sincere hope that I will be worthy of their kind welcome and will be able to contribute in my modest way to the work in hand.
Regrettably, my first intervention refers to recent tragic events both in Biescas (Huesca) and in the Mediterranean area of Spain. I believe everyone must be aware of the terrible tragedy that the disaster at the Las Nieves campsite in Biescas represents for the entire European Union. Eighty-six people lost their lives - I would ask you to reflect on that for a moment. Events clearly demonstrate the need for urgent action on the part of various institutions, as advocated by the Commission.
However, we cannot forget what happened also in the Mediterranean area of Spain, which is ravaged by storms on an annual basis. On this occasion, it was the Region of Valencia which was devastated and turned into a wasteland as a result of the worst flooding for over 14 years. Rivers and gulleys burst their banks, and containment walls and bridges collapsed. The intervention of Civil Protection forces, the Red Cross, firefighters and even the army and police was, unfortunately, not enough to prevent the disappearance of one person and the substantial damage. Even now, one week later, there are areas where it is still impossible to quantify the damage because access routes are totally cut off.
Given that serious damage has been caused to all basic infrastructures in the regions affected, to homes, businesses, agricultural crops and installations, it and is therefore essential that urgent measures be implemented firstly to rehabilitate the areas affected and secondly, perhaps more importantly, to set up a budget line, as already stated, to prevent and repair the damage caused by the downpours which come, year after year, to devastate this area.
Mr Nouvo Belenguer, I congratulate you on your maiden speech in this House and bid you a warm welcome.
Madam President, various Mediterranean areas, Catalonia and the Region of Valencia have been subject to flooding in past years. The waters have left incalculable damage in their wake in terms of property and crops and, more regrettably, great loss of human life. Owing to the regular nature of the floods, it would be necessary to set up a budget line to prevent and repair the damage caused. The rehabilitation and rebuilding of infrastructures, homes and agricultural installations requires huge investment - the losses themselves have been enormous. The response of the regional authorities has been insufficient and they must be given the support of European Union institutions. The physical damage can be repaired. Alas, this is not the case with human life. In order that we should not have to regret such losses in future, we would ask the Commission, together with the competent authorities, to set up prevention programmes.
Storms in Greece
Madam President, the destruction is unprecedented: floods, hail and gales have destroyed considerable areas of apple orchards in the Pilion region. Apples are a single crop that provide the sole source of income for their growers, and the destruction took place just ten days before harvesting.
At this time, the growers have nowhere to turn, they have no income at all on which to live, much less with which to reorganise their production.
I ask Parliament, for its part, to vote unanimously for the motion we have tabled, and the Commissioner, for his part, to tell us in his speech whether the Commission is going to institute immediate measures for the economic support of the growers and other, later measures to help them get their production going again.
Madam President, at the beginning of August violent hailstorms struck certain parts of Thessaly, specifically the districts of Karditsa, Trikala, Larissa and Magnisia. Those hailstorms were so violent that very many crops were destroyed. I will mention cotton, maize, and apple orchards, which were completely devastated.
I would like to think that our Parliament, with the sensitivity for which it is known, will express its sorrow and solidarity with those who live in the areas affected, and in parallel, that the Commission and the Council will act promptly to provide economic aid, both for the farmers and the residents, so that relief may be quick to come and work may begin to restore the damage.
Hazardous waste trade in South Africa
This urgency relates to a serious case of the export of toxic waste. It concerns the fact that the British multinational Thor Chemicals, which has exported hundreds of tonnes of toxic mercury waste from the European Union, in particular from the United Kingdom, from Spain and from Italy, to its plant in Cato Ridge, South Africa.
It was first assumed that the waste would be recycled, would be reprocessed in an environmentally compatible manner. Instead of being recycled it was simply stored. The result of the storage of toxic mercury waste has been sludge ponds, one death and twenty workers who will suffer for the rest of their lives from the consequences of the health damage that occurred at work. The drinking water is contaminated, the readings are more than a thousand times higher than the WHO drinking water standards.
The Attorney-General of Natal charged three top management officials with homicide in 1993. Thor pleaded guilty. Mandela has now set up a commission of inquiry. We say to that undertaking and to the European Union: those who produce waste must also dispose of it, which means that 470 t must be repatriated to the United Kingdom, 57 t to Italy and 10 t to Spain. In particular, we call on South Africa to sign Article 39 of the Lomé Convention. Let me also refer you specifically to paragraph 4 of our joint resolution.
It is with a deep feeling of shame that I shall say a few words on this resolution concerning the dumping of hazardous waste in South Africa. Because one would not think it possible that we, a number of countries in the Union, should clean up our own back yard and in the process saddle a country like South Africa, which already has problems enough, with a crisis situation which threatens people's lives and the environment. It is scarcely conceivable that the British multinational Thor Chemicals should dump 5000 tonnes of toxic waste in South Africa, falsely claiming that this was part of a policy of environmentally sound waste management. In the full knowledge that this would lead to the death or disability of more than 20 people. But out of embarrassment those who have been duped are not buying anything. The only thing they want in South Africa is for the waste to be taken back, and financial and technical aid. And we must make sure that we are never again guilty of bringing about a scandalous situation like this.
I agree with everything which Mrs d'Ancona has said, which means that I can save almost a minute of our time, but I would like to make the point that whilst we are able to shape extremely good legislation on the environment, it will not be very effective if companies do not abide by it. Happily there are organizations which identify and publicize abuses of this kind. And that subsequently gives us a better chance of taking action against them. Only yesterday the House voted on the proposal for a regulation on the supervision and control of shipments of waste substances within, into and out of the Union. The incident involving Thor Chemicals we are debating today shows once more how urgently this is needed. But we should not forget that this is just one example and that even as we speak the same thing is going on in numerous other places. So we must work to ensure that the enforcement of legislation in the Union is subjected to stricter scrutiny on the basis of the rules we have, but scrutiny is what counts.
Ladies and gentlemen, the scandal over the exporting of toxic waste was a general scandal involving numerous countries of the South. But what should concern us here particularly is the fact that in the talks between the European Union and South Africa on South Africa's accession to the Lomé Convention, Pretoria is asking for a derogation from the terms of the Convention so that it can continue to import and export toxic waste. This really is why we have had to debate this today as a matter of urgency, to ensure that Parliament can send a clear signal to the Commission and of course the Council to the effect that this is not acceptable and at the same time to ensure that Parliament can say to the South African Government please, do not ask for a derogation from an Article 39 which bans the exporting of toxic waste and which is the precursor under Lomé of a call by MEPs and African parliamentarians for this practice to stop.
Pilgrim route to Santiago
Madam President, ladies and gentlemen, this motion for a resolution is aimed at protecting the Way of Saint James, part of Europe's cultural and architectural heritage, in the heart of Galicia. Manipulation of the facts or blurring of the issue cannot be allowed, as is attempted by those who would say that the French or Portuguese section of the route is the more genuine, since we are discussing the very core of the pilgrim route to Santiago in Galicia. I am not speaking on the basis of hearsay - I myself have been a direct eyewitness of the most serious damage that roadworks on the N550 are causing to the route through Pazos, between Iria and Esclavitud. This is no less than a grave attack against art, and Europe's cultural and historical heritage. Architecture and the landscape are being laid waste in a brutal attack on the environment and on our ethnological and anthropological heritage.
The laws of Spain and those of the Autonomous Region are being violated, but the Galician authorities, in the form of the Xunta, and other responsible bodies are simply standing aside and allowing this unjustifiable atrocity to take place. I would ask you, fellow Members of this House, is there any sense in our financing the preservation of the Pilgrim's Way while at the same time consenting to such brutal destruction? Even the Archbishop of Santiago de Compostela himself has intervened in defence of those affected and of people living in the area.
There are, moreover, Madam President, alternative, better and less costly solutions. These roadworks must be stopped and the destruction halted. Irreparable damage is being done. The work must be halted to preserve the heritage of all European citizens.
Madam President, ladies and gentlemen, with all due respect to the citizens of Pazos, in Padrón, in my home province of Galicia, who are affected by the work being carried out to widen the N550 road, I must, however, emphatically deny that the roadworks are damaging the Pilgrims' Way as stated in this motion for a resolution. The Way of Saint James has been declared Europe's First Cultural Route and a UNESCO World Heritage Site. The allegations are incorrect for one basic reason which, Madam President, ladies and gentlemen, is as follows: the town of Pazos is not actually on the pilgrim route to Santiago. The route known as the 'French Route' is the only pilgrim route to Santiago to have been declared a World Heritage Site by UNESCO and Europe's First Cultural Route by the Council of Europe in this very House, back in 1986.
Therefore, if the facts are incorrect, one can only deduce that the name of the pilgrim route to Santiago is being used fraudulently for reasons of simple political expediency, and I have to say that this is most serious. It is serious in terms of the route itself and also in terms of this institution, in terms of the credibility of this House. This Group is therefore against this motion for a resolution.
Madam President, given the time I am going, once again, to be as succinct as possible. As for the question of natural disasters and those, in particular, which struck Greece and Spain in July and August this year, the Commission would like to repeat its deep condolences and present its sympathies to the victims of those tragedies. The Commission recalls that these calamities came in the wake of those which took place at the beginning of the year, mainly in Portugal, Ireland, the United Kingdom and Italy. And it would also like to reiterate this: the usual budgetary line to deal with this type of emergency and disaster was given a special chapter of its own in the 1996 budget, thanks to the work of the European Parliament and this means that the Commission can respond much more rapidly to disasters when they take place since Member States often have difficulties in doing so.
The appropriation of a certain amount was asked for. The total amount inscribed at this moment is 1, 000, 000 ECU - 300, 000 ECU for emergencies and 700, 000 ECU for civilian protection. You can, therefore, have some idea of the lack of resources which the Commission has to deal with this type of disaster and to make the kind of response which you would like, for reasons beyond its control. I should like, however, to say that the Commission is completely open to try, along with the national authorities of each of those countries, and re-use Structural Funds, which might be seen as the most convenient way of alleviating the effects of these disasters on farm production or other economic structures. Madam President, as for hazardous waste in South Africa, I should like to say that, apart from the technical aspects, we also must thoroughly assess the political and legal questions involved. That is why the Commission welcomes and supports the initiative for President Nelson Mandela's inquiry to try and get to the bottom of the matter and find out who is responsible for taking action at different stages of the process. I should like to emphasize that the facts referred to in the European Parliament's resolution came before the adoption of the Council regulation on these matters - in other words, exports to non-OECD countries - and also before South Africa joined the Basel Convention. And if these facts limit in some way the legal power of those who are asking for the repatriation of waste, on the other hand they call for the political responsibility to be established in some detail and in full and the Commission, therefore, agrees with the Members of the European Parliament. Finally, Madam President, insofar as the question raised concerning the Santiago Route is a question which, in terms of subsidiarity, does not fall within the Commission's powers, the Commission cannot give an opinion on this matter.
The joint debate is closed.
Mr President, may I on your behalf ask honourable Members if they are willing to postpone the vote on this resolution till next time? We have had a debate on it. It appears to be a particularly complicated matter. A delegation from this Parliament is shortly going to Colombia and it is in view of these exceptional circumstances that I would ask the others to postpone this vote till the next part-session.
Thank you, Mrs d'Ancona. You will be aware that I would very much like to follow your guidance but I have to tell you that, according to the Rules of Procedure, this is not possible. We have to put the motion to the vote and therefore, according to the Rules, the Chair cannot accept your suggestion.
I now call upon Mrs González Álvarez to speak on a point of order.
I have asked to speak because my memory is not as good as yours, Mr President, concerning the Rules of Procedure - I was unaware that it was not possible to hold the vote on the motion for a resolution over to the following month. In the case of our resolution, if possible, before it is rejected, we would prefer to hold the vote over until the next part-session because we want approval to be given to a resolution on human rights in Colombia and, therefore, if this were possible, we would prefer the vote on our motion for a resolution to be held over until the next session.
Mr President, we had asked that Colombia should not be placed on the agenda, precisely for the reasons which Mrs d'Ancona states. But now that we have a request to postpone the vote, our view is 'better late than never' and we are more than happy to endorse that request.
Ladies and gentlemen, I understand that there has been further reflection as well as an oral request. Unfortunately, this Chair is bound by the Rules of Procedure, and Rule 47 which applies to this urgent debate does not permit suggestions such as that made by Mrs d'Ancona. Therefore, ladies and gentlemen, I have no choice but to put the present motion for a resolution to the vote.
Mr President, I naturally do not wish to question the faculties and powers of the Chair, but it is my understanding that this House, on matters which concern it as directly as voting or not voting, is sovereign, and if the House should decide by a majority of votes to hold the vote over, it could do so. It is my interpretation of the Rules of Procedure, in which I am observing a natural principle, although my understanding of the Rules is not as thorough as yours, Mr President, that parliamentary assemblies are entitled to exercise their powers as and when they see fit.
Mr Robles Piquer, this Chair cannot agree with you. The Rules of Procedure cannot be amended in the course of debate. Decisions may be taken but the Rules may not be amended. What is possible, however, is that the authors of a motion for a resolution can withdraw it, but if the motion is not withdrawn, ladies and gentlemen, this Chair will put it to the vote, with due regard for its duties under the Rules. However, account has first to be taken of the fact that this motion for a resolution was brought by the Green Group in the European Parliament.
Mr President, I think the House has to abide by its own Rules of Procedure. They cannot be changed just like that. Secondly, we gave this matter very careful consideration at the time we tabled the resolution and we are on no account prepared to withdraw it.
(Parliament rejected the resolution)
Ladies and gentlemen, we shall now proceed to the vote on the motion for a resolution by the Confederal Group of the European United Left - Nordic Green Left on the same matter, for which no amendments have been submitted.
Does the Confederal Group of the European United Left - Nordic Green Left wish to withdraw its motion for a resolution?
We do not wish to withdraw our resolution for one simple reason: we have spent several months attempting to gain the approval of this House of a resolution on Colombia and respect for human rights in Colombia. As I stated in my earlier intervention, we have also been trying to persuade the delegation to Colombia to say just what this House thinks about the human rights situation in that country. We cannot withdraw our resolution because we are not confident that it would be realistic for a motion for a resolution demanding respect for human rights in Colombia to be tabled next month. This is the only reason we are not withdrawing it, although we know we will lose the vote.
(Parliament rejected the resolution)
Mr President, a point of order. It is a rule of this Parliament that persons in the gallery should not indulge in any expression of their feelings. Well, we have had applause from the gallery, which you did not even notice.
Votes
Madam President, after this vote let me say one thing quite clearly. We were dealing here with very difficult compromises, which we managed to achieve. I very much welcome the fact that the compromise amendments were accepted, although many of us found this difficult.
In the end there were questions about what the two votes actually signified, for two votes were held against the zero-rate duty on wine. I know this worried some Members. But we had already decided in advance that the zerorate duty on wine should be retained. So it would not have been necessary subsequently to vote on it again twice. That is how this voting situation arose. I believe it is most important to make this clarification because I know that some Members were worried about the outcome of this vote.
Mr von Wogau, if you feel that the consistency of the vote has been maintained, so much the better.
Madam President, ladies and gentlemen, thank you for adopting this report. It was my last in this House because after the direct elections I will no longer be a Member of it. Thank you for all your cooperation.
Madam President, Mr Bontempi, who unfortunately cannot be present now, asked me to put a proposal on his behalf. He drafted the opinion of the Committee on Civil Liberties. The committee unanimously adopted certain conclusions that should be put forward here as oral amendments because they were not tabled in time.
They are conclusions 1d, 2a, 2b and 6b. Mr Bontempi has informed me that as rapporteur of the report Mrs Theato agreed to this procedure. Let me therefore ask you, by way of exception, to admit these oral amendments I have just listed and to agree to them. I also thank those Members who were so impatient in the beginning.
As I said during the debate this morning, the Committee on Civil Liberties saw that I was not able to submit the opinion in time, which meant we could not, as would normally have been the case, vote on these conclusions in the Committee on Budgets as the committee responsible. I am sure we would have accepted them in committee. I have studied them carefully. There is one other conclusion, however, that I cannot accept. I can accept the ones that Mr Schulz has just presented. But I consider it important to point out that the document is available, so that everyone can know what they are voting on. You can read these conclusions, which are attached to my report, and as rapporteur I am quite prepared to accept the conclusions numbered 1d, 2a, 2b and 6b.
We have an answer from Mrs Theato. There are two solutions: either we accept the rapporteur's suggestion, in which case we can vote if there are no objections, or, if you would rather renegotiate among yourselves, we can delay the vote until tomorrow morning.
(Parliament decided to continue voting)
(Parliament adopted the resolution)
I have voted against the report. It is not that I question the Tomlinson report's assertions concerning shortcomings in the budget and guarantee fund mechanism, rather that I oppose giving Parliament greater budgetary powers and the establishment of a compulsory and binding procedure under which Parliament has to be consulted before any guarantee can be granted.
von Wogau report
Madam President, I cannot put this explanation in writing because what happened during the vote on the von Wogau report was certainly not a credit to this Parliament.
I eventually voted against the report because, as the voting happened to go, we diverged, by a single vote, from what was adopted by the Committee on Agriculture and by the Committee on Economic and Monetary Affairs by an enormous majority - the recommendation to the Commission to retain the zero rate for wine. A single vote was sufficient to eliminate section 11 c), on which we had reached agreement, because the zero rate was mentioned in it and because it was pointless to recall it in section 16.
Unfortunately, a number of Members failed to understand that, since 11 c) had been defeated, it was necessary to vote for section 16. That is why, now, contrary to everything on which we had reached agreement, there is no longer any reference in our report to the zero rate for wine.
I have no doubt that, things being as they are, as de Gaulle used to say, the Commission will make allowances. It will understand that, because there were not enough Members present here this evening, a single vote resulted in this Parliament rejecting the zero rate. And I feel sure that the Commission will know that the majority in this Parliament favours retaining the zero rate. Unfortunately, not all Members were here to vote.
The differences between the Member States as regards alcohol and policy on alcohol are so important that we believe this issue must remain a national one.
For many countries the production of wine and beer is primarily an agricultural and employment issue. For the Nordic countries alcohol policy is a public health and social issue. It is based on the idea of keeping total consumption down in order in turn to reduce the harmful effects. In these countries prices (regulated through tax policy), alongside information and availability, have been an important part of policy on alcohol. High prices for alcohol also have a positive effect on moderate drinkers in the sense that they prevent them from drinking alcohol too often.
We believe there is no way that alcohol consumption can be described as 'beneficial in moderation' . There is no evidence whatsoever for such an assertion, whereas there is an enormous amount of evidence concerning its damaging effects on health. Road accidents, accidents at work, the abuse of women and children - these are all among the common consequences of drinking alcohol and are often caused by people who regard themselves as moderate drinkers.
On the parts of the Von Wogau report concerning alcohol policy we have voted in accordance with the views outlined above.
As representatives of the environmental party, the Greens, we have voted against the Von Wogau report because we believe as a matter of principle that tax policy should be decided by the Member States. One example of the negative effects EU decisions on taxes can have is the current attempt by airlines in Sweden to obtain rebates of Swedish aviation fuel tax, which was introduced for environmental reasons, which they seek to justify in the light of current EU rules. Moreover, we consider that the final resolution, not least because of the rejection of the health-oriented amendments by the Green Group, takes insufficient account of the need to use taxes in an attempt to limit the use of both tobacco and alcohol, which are both certainly highly damaging to people's health.
Meier report
I have voted against the Meier report despite the fact that it contains many positive features. What makes the report unacceptable is the proposal to make technical standardisation bodies EU bodies. This is a completely unnecessary measure; the work is being done perfectly well as things stand and involves more countries than simply the Member States of the EU. I also reject the idea contained in the report that the influence of the authorities over standards should be reduced. The main problem today is the considerable influence exerted by large private enterprises, not that of the authorities.
Theato report
I have voted against the report by Mrs Theato, on behalf of the Committee on Budgetary Control.
The committee has, without being asked, taken the initiative to draw up a report on the follow-up to the interparliamentary conference on combating fraud in the Union. The report lacks both analysis and political judgement. There is not even an attempt at an analysis of the causes of the increase in fraud. The causes may be sought in the EU's decision to scrap border controls, the supranational agricultural and Structural Fund policies and the variety of unsupervised programmes involving third countries. Taken together these causes give encouragement to less scrupulous and criminally inclined individuals to turn to fraudulent activities.
I oppose the proposals in the report to transfer important parts of the third, intergovernmental pillar to the EU's common and supranational part, which would also mean them being covered by the co-decision procedure. It is precisely these areas that are of particularly vital interest to the Member States. This is why I voted against the Theato report.
Although, for the time being, fraud is not the number one problem of the European Union, it is now taking on proportions which perhaps have never been seen before. In other words, instead of recommending measures which have already been taken and defining the resources which already exist or putting forward ideas which have been forthcoming from all directions, what we really now need to do is act.
The Theato Report is nearly always good at locating the problem, at putting forward options, and demanding action. That is why we should be voting in favour of it.
However, we must also draw attention to one aspect which, although it is not decisive, we think raises some doubts. We have reservations, for example, about the question of 'Communitization' , defended by the rapporteur, of a large part of the 'third pillar' , which would not be shocking if it were limited simply to aspects connected with fighting fraud, as the rapporteur's intention seems to be, but raises doubts if we look at the fact that this is not really where the problem lies. We must always fight fraud, it is true, but (apart from admitting the hypothesis that governments themselves might voluntarily or involuntarily be involved in some of this fraud) we do not think that Communitization has a role to play in this fight but we think that, by doing so, we might be giving the European Union a clean bill of health in the matter, as if the Member States did not qualify for one.
What we do need is cooperation, clarification, action, rapidity and effectiveness in relation to protecting the financial interests of the Community, the fight against fraud and the fight against corruption which has been growing in this Europe of ours. The general public are demanding this and society needs it. It is a question of security and self-confidence. Diemut Theato has known how to put this across and she has nearly always done so very well...
East-West cooperation activities  in energy and nuclear security
The next item is the report (A4-0242/96) by Mr Adam, on behalf of the Committee on Research, Technological Development and Energy, on the East-West cooperation activities in energy and nuclear security.
Madam President, the key word in this report is cooperation. Over the next 20 to 25 years the European Union will become more dependent on imported energy. The demand for oil and coal and gas, but mainly gas, will increase and will only be met from external sources. We expect that the additional gas requirements will come mainly from Russia.
Without cooperation there must be some doubt that these supplies would be available, and moreover, influence on technical developments in Eastern Europe, where the West has much to offer, would be weakened. The report seeks to identify the main issues and to propose a framework for Community action to which we can be confident that the East will respond.
Given that gas imports are of vital interest, the report proposes a joint centre supported by Gasprom and the Community. It is worth noting that Gasprom is the largest company in the world in terms of annual turnover of some US$ 200 billion. Energy Centres have been established in all the Eastern countries and it is to them that we should look to encourage cooperation in a wide range of activities. In particular, I would refer to the encouragement of a culture of energy saving and efficiency and the promotion of renewable energies.
Unfortunately, the Community's administrative arrangements for supporting the Centres are unsatisfactory. No fewer than four programmes are involved - THERMIE, PHARE, TACIS and SYNERGY. There can even be more than one office in the same city. It is little wonder that the PHARE and TACIS programmes have not yet convinced this Parliament that priorities are being adequately addressed.
The report has some hard words directed to the Commission on this issue. The resolution invites proposals for developing the role of the Centres through adequate financial resources. It is an urgent matter. Only in the last hour I have had the director of one Energy Centre on the phone claiming that the Centre is to close at the end of the year. This is not the way to encourage cooperation. Obviously, we have to have a joint commitment between the Community and the governments of the country concerned if there is going to be success. But precipitate action by the Community on closures must be avoided. In fairness, I should mention that the Commission has already started to move along the lines suggested and I welcome the inter-Directorate cooperation which is being put in place. I also want to acknowledge the help I have received from the Commission in the preparation of this report.
Nuclear power in Eastern Europe accounts for only some 17 % of electricity and in most countries this is less than the fall in electricity produced since the move towards market economies. In theory, therefore, the nuclear power stations could have been taken out of use. The reasons why this has not happened are political and financial. There is an unwillingness to become dependent on imported fossil fuels and a lack of finance to buy these fuels. The imposition of a 20 % tax by Russia on imports from Ukraine obviously does nothing to encourage the sale of gas or oil to that country.
It must also be understood that Western assessments of safety of nuclear plants are not always accepted by the Eastern countries. Fruitful cooperation between the European Union and the countries of Central and Eastern Europe and the former Soviet Union can only be successful if it is based on understanding. The West does not have a monopoly on wisdom. The West cannot dictate to the East. The build-up of the market economies will take time. In the 20 years ahead it is unreasonable to expect the energy problem in those countries to be solved by energy savings, nor can dramatic increases in renewable energies be expected. Nuclear power will continue to be used and will probably increase. The Russians have not halted work on reactor design. The report does, however, set out firm guidelines which should regulate financial assistance in the nuclear sector.
The aim is to encourage by industrial cooperation a safety culture and procedures which are mutually acceptable. The report and the resolution look to the issues where cooperation is to the benefit of both East and West. There is no instant solution, there is no magic wand, but Parliament now looks to the Commission to implement the spirit of the report.
Madam President, I shall be very brief, because in his introductory statement Gordon Adam has said what essentially needed to be said about this excellent report, the importance of which is in inverse proportion to the number of Members here to listen to it. This document is an extremely compact one, which really does define the framework of what should be - and alas is not, or not yet - the European Community's energy policy towards the Central and Eastern European States, and specifically, of course, towards our very large neighbour, Russia. All too often, we have become bogged down in theoretical debates about sources of supply, about nuclear energy, for nuclear energy, against nuclear energy, etc.
Mr Adam's report, which is full of fine detail, demonstrates, if any demonstration were needed, that a country like Russia, in particular, must necessarily diversify its sources of supply; that it cannot rely totally on gas, and still less on renewable energies or, quite simply, on energy efficiency, but that it must, instead, continue to develop a strong nuclear industry. Of course, the mention of the word 'nuclear' calls to mind Chernobyl, and hence the absolute need for safety. This appeal to the 'safety culture' which we are to help spread in Russia is, clearly, an essential point in Mr Adam's report.
Another major point: the statement that we are now to abandon the transitional aid we are granting to these countries. We are to move forward to a better organized and better planned stage of cooperation, arranging for the PHARE and TACIS programmes, the EBRD appropriations, etc., to be combined within a global plan, a plan for which we have been hoping for several years now, the preparation of which is now becoming - to adopt a term with which you are familiar, Madam President - a burning obligation.
Mr Adam's report demonstrates all this, and demonstrates too that there can sometimes be a wide gap between words and deeds - the fate of the energy centres is one example. That is what should be emphasized in Gordon Adam's report, and I call upon the Commission to read it carefully and then to define the practical arrangements for its application.
Madam President, Commissioner, ladies and gentlemen, on behalf of the EPP Group let me warmly congratulate the rapporteur on his report on East-West cooperation in energy and nuclear security. It really is a report that stands out in comparison to other matters we discuss here. It is concrete, concrete enough for the tasks that have to be tackled. It is balanced, i.e., it evaluates things correctly, and it is also comprehensive enough to address all the difficult aspects in concise form. We in the EPP have therefore tabled no amendments. We also support the amendments subsequently tabled by the Group of the Party of European Socialists. We also support Amendment No 9 by the Greens, although unfortunately we cannot endorse the others. And we support the amendment by the Liberals.
But I would like to make a couple of statements of principle on the subject. First, every ECU that helps to make nuclear power stations in Eastern Europe safer is money well spent and we should not desist from our efforts here. Secondly, we must also respect the fact - referred to by other speakers too - that every country must decide for itself which energy sources to use. We Europeans must not try to impose our theories as though bestowing a kind of public favour. Thirdly, we must also ensure that if a country opts for nuclear energy, the necessary safety standards are assured. Let me refer you here to the discussion we held in relation to the Mochovce nuclear power station. It does not help much if we set the standards so high that in the end Russian technology is applied instead of European safety standards. There we all do ourselves a disservice and perhaps that has also been of great help in clarifying certain aspects.
The Adam report indicates some viable paths to pursue and we should do our utmost to follow them - here I can only encourage the Commission to do so - so that we can live up to our responsibility as Europeans for the entire continent.
Ladies and gentlemen, Commissioner, on behalf of the Liberals I too must compliment Mr Adam on his report. Cooperation between Eastern Europe and the Union is focused on the safety of nuclear power plants in Eastern Europe. Investing in safety is vitally important both to the people of Eastern Europe and the citizens of our Union. The down side of all the attention being paid to nuclear safety is that it leaves little room for alternatives to nuclear power. The Liberal Group believes that cooperation to ensure that our energy is safe can only be successful if it encompasses all energy sources. So we shall be voting against the rapporteur's Amendment No 5. If the Union exports only nuclear knowhow and technology to the East, highly dangerous nuclear plants will remain in existence and so will the hazards they present to people and the environment.
Recent research has shown that the Union is a leader in the field of environmental and non-nuclear energy technology. So we should export this too. It creates a lot of jobs too.
Energy consumption in Central and Eastern Europe has fallen off sharply as a result of economic and industrial depression. That means that unsafe reactors like the one in Chernobyl can quite simply be closed down. But it is more profitable for these countries to operate unsafe reactors so that fossil fuels can be exported for hard currency. My Group wonders whether it is necessary for the Union to spend money on making nuclear power stations safe when these countries are exporting fossil fuels. We would do better to invest in a more efficient and cleaner use of fossil fuels.
My final point concerns Amendment No 8 put down by the Liberal Group. It is very disappointing that the United States is not a party to the Energy Charter Treaty and we hope that it soon will be.
I would like, first of all to thank Parliament for its initiative in producing a report on East-West cooperation activities in the field of energy and nuclear safety, and especially Mr Adam, who has drafted a most valuable contribution.
I would like to focus, in my address, on the following items: the functioning of the PHARE and TACIS programmes, EC energy centres, nuclear cooperation, and coordination between programmes.
With regard to the TACIS and PHARE programmes, while the policy might have been insufficiently elaborated in the first years, the Commission services have made considerable efforts to achieve a better concentration of action in areas where there is the greatest need and impact. This process parallels and is aligned with an evolving understanding in the international donor community. In fact, the PHARE and TACIS programmes are active in most of the areas highlighted in the draft report. Particular emphasis is given both to energy savings and related issues and to the reform of the legal and regulatory framework of the energy sector, with a view to creating a favourable climate for investment.
The oil and gas sector, on the other hand, is more inherently prosperous than others, and in a better position when it comes to raising finance from private sources. Wherever possible, the programme should therefore cede the field to the latter, restricting their activities to legal and regulatory matters.
With regard to the EC energy centres, I fully share the draft report's very positive assessment of their activities. As you know, financing of EC energy centres through the THERMIE programme had to stop at the end of 1995 and the centres are being temporarily supported by SYNERGY while the Commission is seeking an appropriate solution for their future. The Commission believes that it has to take into account the evolution of administrative structures in the countries concerned.
In some cases the financing has been taken over by the PHARE and TACIS programmes after careful reviewing and planning, while financing centres that have not been successful will be discontinued. The financing of successful centres is being renewed on an adequate scale. The scope of these centres' work is also being changed to increase their role in attracting investment, to give them a regional mission and to encourage the longterm sustainability.
In the nuclear sector the report takes a very important step in placing the use of nuclear power in the context of global energy policy. It is right in considering the energy dimension and not only the safety aspects. But let us be clear. Safety must not be undermined. We must continue to require an improvement in the installations of the countries concerned, with the aim of reaching a level equivalent to the one we have in the Union. Safety must be a prerequisite for the use of nuclear technology.
Taking into account the economic and strategic aspects of nuclear power in these countries' energy framework is today essential for the long-term solution of safety issues. One has to recognize these countries' right to rely on nuclear power if that is their choice. Taking this into account, we should help them define and set up the structures that will ensure an adequate safety level. Such structures are based on a safety culture at all levels of the design, manufacture and operation of equipment and facilities. This ambitious objective will not be achieved by assistance programmes using grant money alone. They can help initiate the process but longer-term industrial cooperation based on investment and shared interests will probably be the only way to secure in depth the necessary transfer of competence.
In parallel, the assistance programmes and TACIS/PHARE in particular, must continue to target the most critical safety issues while also considering some specific problems of the fuel cycle.
Specific attention will continue to be paid to the safeguard aspect. Projects should also continue to be defined by considering the long-term perspective and in-depth development of a safety culture in the nuclear industry of the concerned countries. A framework has to be defined for publishing the results of the programmes while recognizing the intellectual property issue. The available results must be put to the best use.
Finally, loan facilities should be encouraged where appropriate in support of a global longer-term approach aimed at developing partnership and cooperation between the industrial organizations of the EU and the countries concerned. Rules and procedures must be respected and a rigorous, open-minded approach must be adopted to loan dossiers in order to integrate the specific problems of economies in transition.
With regard to coordination between programmes, the Commission agrees with the need for improved coordination between the different actions of the Community in this area. I should mention the efforts already being made by the Commission in terms of the consistency and coordination of these actions. Two types of coordination ought to be considered: firstly coordination of Community programmes devoted specifically to energy, namely THERMIE, SAVE, ALTENER and SYNERGY. The objectives of these programmes are different and often complementary. For instance, THERMIE is mainly concerned with promoting new technologies and SYNERGY with preparing the conditions for industrial cooperation. Not only can duplication be avoided, but synergies can be, and ought to be developed.
The second type of coordination is between the specific energy programmes and the general programmes for technical assistance. There is a major difference between technical assistance, which is strongly demand-driven, and synergy in which mutual interest is a central element. In addition, the services of the Commission work closely together and have set up structures to ensure permanent contact and avoid duplication.
Mr Adam, I would like to conclude by again thanking Parliament, and especially yourself, for this initiative which will help give a global and consistent view of a subject which is of paramount importance for balanced East/West relations.
Thank you, Commissioner.
The debate is closed.
The vote will be taken tomorrow at 9 a.m.
Cooperation in the Baltic Sea region
The next item is the report (A4-0259/96) by Mr Toivonen, on behalf of the Committee on External Economic Relations, on the Commission report (COM(95)0609 - C4-0017/96) on the current state of and prospects for cooperation in the Baltic Sea region.
Ladies and gentlemen, you all know that both Finland and Austria are in the middle of the European election campaign. That is why I am sure you will understand why the rapporteur, Mr Toivonen, cannot be present. Instead, Mr Kittelmann has said he is prepared to present the report on behalf of the rapporteur. But first Mrs Stenius has asked to speak on a point of order.
Madam President, you say that it is understandable that Mr Toivonen is not here because there are elections in Finland. Finnish Members of all the other Groups represented in Finland are here. In my view, your statement that it is understandable that he should be absent when the Baltic is to be debated during the elections is unjustified.
Madam President, I am always pleased to find special cases in which Members of this House do not really show the cooperative spirit that might have been expected. I am referring to the comment made just now.
I have the honour and the pleasure to deputize for the rapporteur, Mr Toivonen, and since I also have a personal interest in this region as EPP speaker on external economic relations, my cooperative spirit here is also justified by practical considerations.
We have always known that the Baltic Sea has played a major role in the history of Europe, although we were scarcely ever able to make use of this because the dictatorships and isolation of that region prevented us. The waterways represented the main cultural and trade links, which gave these waters an additional and special political role. The Mediterranean is Europe's link with Africa and Asia. The Atlantic is particularly important to Europe's security and trade cooperation. With the accession of Sweden and Finland to the EU, the Union has acquired a new maritime dimension: the Baltic Sea has come a sea within the Union. That is why we now need a new Baltic Sea policy.
I grew up in the GDR and I still remember how the Communists kept trying to misuse the potential and chances of this region with their propaganda about the Baltic Sea being a sea of peace; and we should all be glad, and even feel somewhat euphoric, about the new chances and new potential we have.
The report Mr Toivonen has drawn up on the Baltic Sea region is divided into several sections: democratic development and economic growth, environmental considerations, infrastructure and assistance, cooperation and coordination. Foreign and security policy considerations provide the background to the economic comments. Security and peace are the ultimate priority. Mr Poettering will be saying more on this later.
The search for security and peace in Europe is taking on a new and special form in the Baltic Sea region. For the first time the Union has a common border with Russia. This area, the point of intersection between East and West, has its own special security policy character. Russia's neighbourhood with the EU imposes special demands on the Baltic Sea region, but also offers an enormous opportunity. Economic integration in this region is the best means to ensure peace in Europe.
Our aim, and I am sure we all agree on this, must be to integrate the Baltic Sea region in the Community, in both political and economic terms. That is why we must firmly support the continuation of the radical structural changes occurring in the former Communist states of the Baltic Sea region. We know that economic growth and political stability are closely linked. The balanced development of both democratic structures and a free market economy, which is the embodiment of democratic structures, will lead to a rapid development of trade. Here we should draw particular attention to the fact that the creation of a Baltic free trade area and free access of Eastern European products to the Community market are extremely important but at the same time the most difficult aims to achieve.
The Baltic Sea makes up an important part of the life and way of life of the people of that region. It also affects the standard of living of the Finns, the Swedes, the Baltic people, the Poles and the Germans. It is in everyone's interests to resolve the environmental problems in this sensitive area. Aid to improve nuclear safety is extremely urgent, yet nature and the environment are also exposed to many other risks. The best way to create the necessary conditions for preserving this varied and special natural area is through common endeavour. On the part of the EU, there are many channels available for providing finance and aid, for example the various environmental organizations.
The most important infrastructure projects in this region are the links with Central and Western Europe, a network for carrying natural gas and oil from Russia to Central Europe and the inclusion of the Russian inland waterways in the international transport system.
Given the difficult structural adjustment processes in the Baltic countries, we must increase the volume of Union aid for this region. Compared with the previous five-year period, Commissioner, the increase in the aid granted by the Union is in fact very low, accounting for only a few percentage points. This cannot be enough! At the same time, we need to coordinate the existing national and international aid more efficiently.
As a final comment may I once again draw attention to the basic economic aspects of the European Union's Baltic policy. It is simply not enough just to describe the content of the policy. It is also useful to take measures to implement that policy. And here I must mention something the Baltic Sea region is particularly proud of in its centuries-long tradition, namely the principle of subsidiarity.
Subsidiarity means that the centuries-long trade experience in this region is a major factor, that it is important for action to be taken in this region not only in the form of European Union aid but also in order to building on the experience that has been gained there. If we manage to do that together, we will also be grasping the historic opportunity offered to us to ensure that this region really becomes economically stable, in the interests of the people living there and of all of us in the Union.
Madam President, when one compares the Commission document with the existing level of regional and local cooperation in the Baltic Sea region, which can look back to long traditions and made it possible to keep bridges of understanding even during the Cold War period, we see that this document is inadequate and falls far short of the existing level of interregional cooperation in the Baltic Sea area!
For the European Union then even to announce claims to leadership in this respect is simply ridiculous in view of the document it has presented!
One central demand is therefore that the European actions in the Baltic Sea region must come under the control of the Council of Baltic Sea States and that existing structures must be used in order to set up a coordination centre for regional planning and regional information on coordinated measures.
The Committee on Regional Policy welcomes all the initiatives to create interregional links in which the regions and municipalities of the Baltic Sea area are participating. However, we are against any tendencies towards centralization. In this context, the list of EU financial contributions - divided up into national categories - represents a step backwards. But this also indicates the need for reform within the Commission when it comes to structural policy in an interregional framework. In spite of the numerous requests by Parliament, the Commission has not made a single proposal in this document with regard to providing for joint financing or for means of carrying out cross-border projects or interregional projects. The Commission should not pat itself on the back for making general proclamations; they are no use to us at all! To try and sell the list of the financing measures decided long since under the PHARE and TACIS structural funds as a strategy merely shows that it has not done its homework and that so far there is no sign of progress in this area.
That is why I call on the Commission to take up Parliament's proposals and finally to develop cross-border cooperation for the Baltic Sea region on the basis of model projects and a new budget line - see the amendment tabled by the Social Democrats - in the interests of Europe.
Madam President, may I also point out that the Committee on Regional Policy unanimously adopted the conclusions in Amendments Nos 2, 5, 7, 8, 11, 12, 14, 15, 16 and 17 but could not table them under the Rules of Procedure. The Committee on External Economic Relations failed to vote on them; they will now be tabled on behalf of the Green Group and put to the vote tomorrow and I would ask the House to show the same unanimity as the Committee on Regional Policy.
Madam President, ladies and gentlemen, our Swedish colleague Mr Staffan Burenstam Linder has asked me to present the opinion of the Committee on Foreign Affairs, Security and Defence Policy because he is in the capital of Latvia today, in Riga, taking part in the founding of a Europe-wide faculty of law.. I think that is a splendid and highly practical contribution to linking these countries, in this concrete case Latvia, with Europe. He has asked me to present the opinion because I was rapporteur for the report on the European agreement with Lithuania so that - and here I am addressing the critical colleague who felt she had to express reservations in the case of Mr Toivonen - I have a practical and not just a political involvement here.
The Committee on Foreign Affairs, Security and Defence Policy unanimously adopted the opinion drafted by Mr Burenstam Linder on 25 June 1996, thereby expressing the great interest of that committee in cooperation in the Baltic Sea region. Mr Peter Kittelmann has just referred to cooperation in the Mediterranean area. I think we as the European Union and the Member States now have a magnificent opportunity to promote peace, security and stability both in the Mediterranean and in the Baltic Sea region through our policies.
The town I come from, a very small town in Lower Saxony, belonged for a long time to the Hanseatic League in Germany, and in past centuries that Hanseatic League of towns was a form of cooperation in the Baltic Sea and North Sea region. When we talk about a new form of cooperation in the Baltic Sea region today, we should also remember that this kind of cooperation existed once before in European history.
If I may make this personal remark as a remark also on behalf of my group, let me say that I still regard it as a splendid development that today, in the year 1996, we can still discuss this subject. Who would have thought ten years ago that we could be discussing such a subject today?
Cooperation in the Baltic Sea region is important both as bilateral and as multilateral cooperation between states, but it is also significant that the European Union as such is taking part in this cooperation so that everything that can be done bilaterally and multilaterally also comes within the framework of the European process of integration. Of the cooperating states, Germany, Denmark, Finland and Sweden of course belong to the European Union. Poland, Estonia, Latvia and Lithuania want to become members of the European Union, and that is why this cooperation is so important.
Let me emphasize how important cooperation is with Russia. We have every interest in seeing a stable Russia, a strong, efficient economy, democratic conditions in Russia. We very much hope that this strong Russia that will hopefully develop always remains open, looks towards the western part of our continent - towards Europe - and does not revert to isolation again.
In the coming months and years we should do our utmost through this cooperation to help those states that want to join the European Union through a strategy of preparation, in the sense of giving help for self-help so that they can build up a strong democracy and good economic relations in the hope that in the not too distant future this continent can become a continent of stability, of peace and of freedom.
Madam President, I should first of all like to thank you for giving me the floor. I would point out that I am chairman of the delegation for relations with Estonia, Latvia and Lithuania, and it is indeed in that capacity that I am speaking. I should like to mention three points: the many initiatives which have been taken, nuclear safety, and transport links from the Baltic Sea.
Firstly, the previous speakers have already referred to the many positive developments. One should mention here the commitment on the part of the EU, the cooperation in the Baltic Sea region, the work in the Nordic Council and the Baltic Council, and the many forms of sectoral cooperation in the fields of energy, transport and security. It is very important for me to emphasize that at the conference last week in Riga, at which I represented Parliament, we were simply treading water, so to speak. We did not really move forward. The reason is that we are now at a crucial stage where we need to put things on a more operational footing, as the previous speakers have also said. We are pleased at how things are developing, but also a little apprehensive, or perhaps concerned, in a constructive way. The market economy is doing well, and it is making progress. But there is also the social aspect to take into account. I agree that we must have time to coordinate matters. We ought to look at how PHARE and TACIS are operating. I know very well that the PHARE and TACIS people are concerned about what I am now saying. But the time has come to set up a real Baltic Sea programme, in which we coordinate things in an entirely different way.
Secondly, I would refer to nuclear safety. We have just been discussing the Adam report, and I heard Commissioner Pinheiro talking about safety and the nuclear situation. I am anxious to repeat what I have said before here in the House. If we do not solve the problem of Ignalina, which is a problem for all of us together, then in ten years' time we shall have an even greater problem than the one we are confronted with today.
My third point concerns transport. The Via Baltica and the Via Hanseatica have been referred to. I would warn against making the same mistake that we are suffering from now in Central Europe, namely planning a mass of motorways. The way out of the Baltic Sea is by water: it is the blue waves that should be the vehicle for a green approach, with the emphasis on rail and shipping.
Lastly, there is security. It is quite clear to me that security in the Baltic Sea region can only be ensured through very close cooperation with Russia. The closer and the better the EU coordinates its cooperation with Russia, the easier it will also be in the long term to create security in the Baltic Sea region. This is connected with NATO, but also with the low-key form of security policy, namely economic security policy. That is why our discussions are also bound up with the situation in Russia.
Madam President, the Gulf of Bothnia is also part of the Baltic. I should therefore like to say something about the northern part of the Gulf of Bothnia, which is one of Europe's growing 'economic arcs' . It is a 300-km long, industrialized area, straddling the Swedish-Finnish border, from Piteå in Sweden, via Tornio and Kemi, to Oulu and Raahe.
Despite its northerly location, very modern heavy export industries and state-of-the-art knowledge of advanced technology are to be found in this arc. The area's GDP is growing considerably more rapidly than the averages for Finland and Sweden; its annual export earnings exceed 18 billion Finnish marks.
European regional policy has contributed a good deal to this dynamic development. By providing high-quality living conditions and genuine opportunities for industrial development, it has proved possible to prevent emigration from north to south in Finland and Sweden.
Madam President, I should like finally to stress that in order for export industries to function all the year round it is necessary to develop the infrastructure. Most of all, maritime transport must be feasible in all seasons, which requires the use of ice-breakers, but there is also a need for EU research funds to be allocated as a matter of priority to high technology. I must again stress the very great importance of this area as a gateway from Finland to the Barents Sea and the Archangel region.
Madam President, on the whole I consider this to be a good report. Our group will also vote for it. However, it will be significantly improved if we adopt several of the amendments tabled not least by the Green Group, as they add something very important to the report.
After the end of the Cold War cooperation around the Baltic increased enormously more or less spontaneously. What I believe is unique is that this is not simply cooperation at government level but also between voluntary organisations, towns, regions, universities - there are thousands of different kinds of links across and around the Baltic. The job of the EU must be to support the cooperation which is already taking place and which is now growing spontaneously between the peoples and not to automatically create new structures. I believe that the amendments by the Green Group add something of this.
Several of the countries concerned have membership of the EU as their objective. They include the Baltic states and Poland. This prospect naturally has an effect on many things. The question is not simply how they adapt to us . We must also ask whether the European Union suits them . Is it appropriate for pan-European cooperation? This is not dealt with to any great extent in the report but it is mentioned in one point, Recital C, where panEuropean security cooperation is mentioned in connection with the Baltic. I believe this is incredibly important as it is only together with Russia that real security in our region can be established. This need is at risk of colliding with the EU's plans for militarisation, for military powers etc. We see today how Russia opposes NATO membership for the Baltic States. When the EU starts having military ambitions it is possible that Russia will also oppose EU membership, and this could create a great deal of negative tension in the Baltic region.
I therefore believe that it is an EU which is less federal and which has no military ambitions but concentrates on what is really necessary that offers the best chance of contributing to stability in the Baltic region.
Madam President, I should like to begin by agreeing with everything my Swedish colleague has said. Of course we also support the Toivonen report, but with the changes we would like made through our amendments, which would improve it greatly.
In my one and a half minutes I would just like to highlight two different points. The first concerns how extremely important it is that we achieve a pan-European security system which includes Russia. In this connection the neutral and militarily non-aligned countries which are now also Member States have something very special to contribute. We also recommend a regional forum within the framework of the OSCE which should very quickly ensure the demilitarisation of Kaliningrad; this would bring stability to the whole of the surrounding region.
The other point I should like to make is that all Member States must contribute to improving nuclear safety in the Baltic region, including the closure of the most dangerous nuclear power stations such as Chernobyl and Ignalina. Measures must also be taken to deal with the disastrous situation involving military nuclear waste on the Kola peninsula which I believe presents the greatest threat to Europe's common future.
Madam President, following our debate on the Commission's guidelines for policy on the Baltic region last year, Parliament is now required to pronounce on a report which outlines the foreign aid extended to this region.
The Commission report gives a clear overview of the various aid programmes being implemented in the Baltic region. On reading it we wonder what steps the Commission is taking to ensure that the many different programmes are coordinated and that policy remains coherent.
Mr Toivonen's excellent report emphasizes the great importance of the Baltic region. Many of the countries in this region are experiencing a process of transition, both politically and economically, which is difficult to complete without foreign assistance. Some countries are also preparing for accession to the European Union. Their efforts deserve our help both on moral grounds and on account of the fact that geopolitically the Baltic region is an area of intersection between East and West. Relations with Russia are extremely important here.
As regards the type of aid which should be given we believe, as we made plain earlier in the debate on the guidelines, that the best way of giving aid is to allow these countries generous access for their trade to the markets of the European Union.
In addition to cooperation in economic, environmental and infrastructure matters, the Union and the Baltic states ought to cooperate in the fight against international crime. One thinks of measures against drugs trafficking and illegal trading in dangerous substances, and effective action can also be taken jointly with the Baltic region against trafficking in human beings and child pornography.
Summing up, Madam President, this is a cooperation programme which we are happy to support.
Madam President, traditionally the Baltic has been the scene of struggles for economic, military and political hegemony. Aspirations to power have dictated the conditions for cooperation in the region.
Only now do we find ourselves in a situation where genuinely concerted efforts are possible. The objectives should be respect for the independence of the states in the region, functioning democracy and market economies, promotion of the rights of minorities, environmental protection and all manner of mutual interaction.
Now that Europe is no longer militarily and politically divided into two camps, cooperation in the Baltic has gained in force. The EU has joined in the work of the Council of Baltic Sea States, which has created new opportunities. At the same time as support is provided for the construction measures of the Baltic States and Poland, which seek accession, it must be ensured that Russia too can join in cooperation.
In due course, Nordic cooperation should also be extended to the Barents Sea region, which is rich in natural resources but is also of strategic importance.
In addition to their desire to accede to the EU, the Baltic States have expressed the wish to join NATO. The security interests of Estonia, Latvia and Lithuania must be taken seriously. At the same time, it is essential to avoid creating new spheres of interest in Europe. This would directly increase instability in the Baltic.
It is important to establish a new European security system through cooperation. Deepening NATO's Partnership for Peace programme has a vital role to play in this constructive work.
A good example of the new type of action is IFOR in Bosnia, which is composed not only of NATO peace-keepers but also of contingents from Russia, the Baltic States and the non-aligned countries. Each of the Baltic States must also be offered equal opportunities to negotiate membership of the EU.
Madam President, thank you for your courtesy. Further to what Mr Pelttari has said, I should like to add that the EU also needs an Arctic policy.
The Toivonen report calls for the Union to invest in the Baltic Sea region at the crossroads of Europe's planned natural gas and oil supply network. The Commission has already responded to this challenge by proposing an updating of the list of projects for trans-European energy networks.
The Commission proposes adding to the list of projects the Nordic Gas Grid, to which Parliament gave its support in the spring. The Committee on Energy will begin its consideration of the Commission's new proposal on 30 September 1996.
I hope that Parliament's first reading can be completed according to schedule, at the November part-session. I also hope that the Swedish parties will understand better than at present the significance of the project in meeting the energy needs of the whole EU and particularly of the Baltic Sea States - and particularly, too, to improve security of gas supply.
Madam President, ladies and gentlemen, I should like, on behalf of the Commission, first of all, to thank Mr Toivonen for his report and his resolution on the Baltic Sea, which highlights the importance of the region for Europe as a whole and its very active participation in the construction of the European Union.
Indeed, four countries in the Baltic region are Member States of the Union and four others are associated to the Union through European agreements and very much involved in the process of cooperation, with a view to future accession. Two countries, Iceland and Norway, are linked by agreement through the European Economic Area and NATO.
We hope that the partnership and cooperation agreement with Russia will soon be ratified so that we can also strengthen our relations with this very important country which is an active and fully fledged member of the Council of Baltic Sea States.
In April and June of this year, before the Baltic Summits in Visby and Kalmar, the Commission had the opportunity to put before the Chamber its ideas on its involvement in cooperation with the Baltic Sea region as a means of guaranteeing stability and prosperity for the peoples living in that region.
Following a request by the European Council, the Commission presented at the Summit of Baltic States in Visby, in May of this year, its so-called 'Initiative for the Baltic Sea Region' , which sets out the way in which we are supporting cooperation with this region and, as has already been mentioned, brings out three main areas:
the first area, strengthening democracy and stability, including a reinforcement of civil society, the promotion of human rights and the fight against unlawful activity; -a second aspect, which is economic development, a priority area in which we are continuing to develop our bilateral relations and also foster the development of relations between the countries in transition in the Baltic Sea area, so that a wider economic area can help to improve the economic outlook. This part of cooperation also includes the rationalisation of legislative and administrative frameworks, the promotion of infrastructures and energy supply as well as the promotion of ecologically sound environmental policies and practices; -thirdly, the Commission's initiative promotes regional development, including the cooperation between subnational regions within national frontiers as well as active participation by local authorities.The European Union's support in all of these areas, already under way, will be pursued on the basis of the PHARE and TACIS Programmes. Furthermore, we shall also maintain access to financing through the European Investment Bank so that wherever possible we can carry out co-funding through other international financial institutions. Wherever necessary, European Union funding in regions of the Member States of the European Union can be carried out using appropriations from the Structural Funds, in particular the INTERREG Programme.
As a member of the Council of Baltic Sea countries, the Commission has actively participated in the elaboration of action programmes adopted at the ministerial meeting in Kalmar which took place in July. The Commission's initiative for the Baltic Sea complements this CBSS document. As the Chair of the Working Party of the CBSS for economic cooperation, the Commission will monitor the execution of both of these documents. For this purpose, meetings of experts will be held on the main areas of action, in order to identify areas where there are deficiencies or bottlenecks and to propose solutions. We shall continue to play an active part in other CBSS bodies and in the HELCOM.
In addition to the direct results, regional cooperation contributes significantly to restoring confidence. From this point of view, we must welcome the many initiatives and events which have taken place in the Baltic Sea area. The Commission's actions will only bear fruit if they support the policies and decisions taken by authorities and other bodies directly responsible for this region. On this score, the European Union gives its full support to a strengthening of cooperation in order to construct a better future for all of the peoples of the Baltic Sea region and, by extension, the rest of Europe.
Madam President, I am sorry to prolong the sitting but we cannot let the Commission go like this. Those were all things that are already going on. We are talking about a document on strategies. It is a question of strategies and in this respect I must start by pointing out that the partnership and cooperation agreement with Russia has already been signed and that it is for the Council to ensure that it is now ratified in the individual Member States. Secondly, I would like to know whether the Commission has responded to Parliament's proposals, namely in relation to channelling the aid in such a way as to overcome the difficulties between PHARE and INTERREG and between TACIS and INTERREG, and setting up model projects for cross-border cooperation, and whether this will get going in the near future. Thirdly, I would like to know whether there will now be a follow-up document that really does tackle all the difficulties that are still unresolved. It is not enough to pat oneself on the back and tell of all the things one has already done!
Madam President, I think that I was clear when I referred, in respect to Russia, to the fact that we were still waiting for ratification. That is what I said, but perhaps Mrs Schroedter, you did not quite hear me right. But we are well aware that the agreement which has been signed has yet to be ratified.
As to the other questions, I think I was quite clear there, too. The Commission feels that a proliferation of instruments is not necessarily the best way of working. It also understands that we should not raise any false expectations where they do not exist. One thing is certain: as far as the distribution of Chapter IV appropriations is concerned, this has now been finalised. However, any strengthening of appropriations for the Baltic Sea region must be met by a readjustment within the main lines of Chapter IV, and in particular, in this case, through programmes which have been approved for exercise in this area, namely the TACIS and PHARE Programmes.
Moreover, there are other programmes working in the Community's transfrontier area, such as INTERREG, which might obviously also apply here. I repeat that we are willing to use all existing and approved instruments for this purpose.
However, I cannot tell you at this moment that we will accept any new ways of cooperating or new types of programmes or new types of agreements. If I did so I would probably be misleading you. But I am certain that, with the cooperation that we already have, namely through the CBSS and our relations in terms of international trade that we enjoy with the countries of the Baltic Sea - if any of these solutions are viable the Commission will necessarily back them. Our objective, which is no new objective, has always been to lend our support to the Baltic Region. From this point of view, our curriculum speaks for itself and this is the direction in which we shall continue.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 8 p.m.)